Exhibit 10.3
EXECUTION COPY
Confidential portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission with a request for confidential
treatment pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. The location of an omitted portion is indicated by an asterisk within
brackets (“[*]”).
MASTER AGREEMENT
BY AND AMONG
MSP TECHNOLOGY (U.S.) COMPANY LLC,
MSP SINGAPORE COMPANY, LLC,
SCHERING CORPORATION,
SCHERING-PLOUGH CORPORATION,
AND
MERCK & CO., INC.
DATED AS OF
DECEMBER 18, 2001

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page    
ARTICLE I DEFINED TERMS
    1  
 
       
Section 1.1. Interpretation
    1  
Section 1.2. Definitions
    1  
Section 1.3. Headings
    19  
Section 1.4. Intent of the Parties
    19  
 
       
ARTICLE II THE ECLAFE TRANSACTIONS
    19  
 
       
Section 2.1. The EMEA
    19  
Section 2.2. Canada
    27  
Section 2.3. Latin America
    30  
Section 2.4. Far East
    30  
Section 2.5. Amendment of Prior Agreements and S-P ECLAFE License Agreements
    34  
Section 2.6. Certain Contract Manufacturing Agreements
    37  
Section 2.7. Toll Packaging Rights
    37  
 
       
ARTICLE III MANAGEMENT
    39  
 
       
Section 3.1. Worldwide Oversight Committee
    39  
Section 3.2. Management of the EMEA
    40  
Section 3.3. Management of Canada
    47  
Section 3.4. Management of Latin America
    47  
Section 3.5. Management of the Far East – Co-Marketing Countries
    49  
Section 3.6. Management of the Far East Board Countries
    51  
 
       
ARTICLE IV GOOD FAITH EFFORTS; OTHER MATTERS
    55  
 
       
Section 4.1. Commercially Reasonable Good Faith Efforts
    55  
Section 4.2. Certain Expenses
    55  
Section 4.3. Trademarks
    56  
Section 4.4. Non-Compete
    61  
Section 4.5. Unilateral Termination of Board Country Agreements
    61  
 
       
ARTICLE V DISPUTE RESOLUTION, TERMINATION, DISSOLUTION AND LIQUIDATION
    61  
 
       
Section 5.1. Dispute Resolution
    61  
Section 5.2. Termination
    61  
Section 5.3. Consequences of Termination
    63  
Section 5.4. Treatment of Master Agreement and Related Agreements
    68  
Section 5.5. Incorporation by Reference
    72  

i



--------------------------------------------------------------------------------



 



              Page    
ARTICLE VI REPRESENTATIONS, WARRANTIES, COVENANTS AND INDEMNIFICATION
    72  
 
       
Section 6.1. Representations and Warranties of the Parties
    72  
Section 6.2. Certain Representations
    73  
Section 6.3. Certain Covenants
    73  
Section 6.4. Certain Obligations
    74  
Section 6.5. Indemnification
    75  
 
       
ARTICLE VII MISCELLANEOUS
    77  
 
       
Section 7.1. Confidentiality
    77  
Section 7.2. Publicity
    79  
Section 7.3. Further Assurances
    79  
Section 7.4. Notices
    79  
Section 7.5. Failure to Pursue Remedies
    80  
Section 7.6. Cumulative Remedies
    80  
Section 7.7. Assignment; Binding Effect
    80  
Section 7.8. Severability
    80  
Section 7.9. Counterparts
    80  
Section 7.10. Integration
    80  
Section 7.11. Governing Law
    81  
Section 7.12. Amendments
    81  
Section 7.13. Judicial Proceeding
    81  
Section 7.14. Enforcement of Certain Rights
    82  
Section 7.15. No Third Party Beneficiaries
    82  
Section 7.16. Survival
    82  
Section 7.17. Sanctioned Countries
    82  

ii



--------------------------------------------------------------------------------



 



     This Master Agreement is dated as of December 18, 2001 (the “Effective
Date”), by and among MSP Technology (U.S.) Company LLC (“MSP Technology”), MSP
Singapore Company, LLC (the “Singapore Partnership”), Schering Corporation,
Schering-Plough Corporation

(“S-P”), and Merck & Co., Inc. (“M”).
RECITALS
     WHEREAS, S-P and M have entered into a Cholesterol Governance Agreement
(the “Governance Agreement”), and certain related agreements, each dated as of
May 22, 2000, with respect to the research, development and commercialization in
the United States of the Cholesterol Products; and
     WHEREAS, S-P and M desire to expand the research, development and
commercialization of the Cholesterol Products to the EMEA, Canada, Latin America
and the Far East (other than Japan).
     NOW, THEREFORE, in consideration of the agreements and obligations set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I
DEFINED TERMS
     Section 1.1. Interpretation. Throughout this Agreement, nouns, pronouns and
verbs shall be construed as masculine, feminine, neuter, singular or plural,
whichever shall be applicable. All references herein to “Articles,” “Sections”
and clauses shall refer to corresponding provisions of this Agreement, unless
otherwise specified.
     Section 1.2. Definitions. The terms defined for the purposes of this
Agreement, have the meanings herein specified.
     “Affiliate” means, with respect to a specified Person, any Person that
directly or indirectly controls, is controlled by, or is under common control
with, the specified Person; provided that (i) the Existing M JVs shall be deemed
not to be Affiliates of M, so long as they continue to carry on their respective
businesses as presently conducted and (ii) the Existing S-P JVs shall be deemed
not to be Affiliates of S-P, so long as they continue to carry on their
respective businesses as presently conducted. As used in this definition, the
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.
     “Agency” means any governmental regulatory authority in ECLAFE responsible
for granting or giving approvals, pricing or reimbursement with respect to a
Cholesterol Product.
     “Agreement” means this Master Agreement, as it may be amended from time to
time.

1



--------------------------------------------------------------------------------



 



     “Amended Agreements” means those Agreements executed and delivered in
connection with the Governance Agreement which have been modified and amended
pursuant to Section 2.5.1 of the Agreement, and the S-P licensing Agreements
relating to ECLAFE executed and delivered pursuant to section 2.5.2.
     “Board Country Agreement” means the EMEA Board Country Agreements and the
Far East Board Country Agreements.
     “Board Country Supply Agreements” means those Supply and Distribution
Agreements and Sub-Distribution Agreements referred to in Sections 2.1(e), and
(g), 2.2(a)(3), 2.4(b)(2), (3), (4), (5) and (6) of this Agreement.
     “Board Country Subsidiary” means any subsidiary of M or S-P that is a party
to (or, in the case of a single presence Affiliate of M or S-P, subject to the
provisions of) an EMEA Board Country Agreement, a Far East Board Country
Agreement or the Canada Co-Promotion Agreement (as referenced in
Section 2.2(a)(2)).
     “Calendar Quarter” means each of following three (3) month periods: (i) the
period beginning on January 1st of a given year and ending on March 31st of such
year; (ii) the period beginning on April 1st of a given year and ending on June
30th of such year; (iii) the period beginning on July 1st of a given year and
ending on September 30th of such year; and (iv) the period beginning on October
1st of a given year and ending on December 31st of such year.
     “Calendar Year” means each one year period beginning January 1st of a given
year and ending December 31st of such year.
     “Call” means a face-to-face meeting in an individual or group practice
setting, between a professional sales representative (including Specialty
Representatives or Hospital Representatives) of M or S-P or their respective
Affiliates, during which a Primary Position Detail, a Secondary Position Detail
or a Tertiary Position Detail is made to a Prescriber relating to a Cholesterol
Product, provided that such meeting is consistent with and in accordance with
the procedures and policies customarily employed by such Party’s sales force
responsible for performing such activities for the majority of its other major
marketed pharmaceutical products, consistently applied.
     “Call Notice” has the meaning set forth in Section 5.3(d)(ii).
     “Call Party” has the meaning set forth in Section 5.3(d).
     “Call Price” has the meaning set forth in Section 5.3(d).
     “Canadian Agreements” means those referred to in Section 2.2(a) of the
Agreement other than Section 2.2(a)(3).
     “Canadian Partnership” has the meaning set forth in Section 2.2(a)(1).
     “Canadian Board” has the meaning set forth in Section 3.3.1.

2



--------------------------------------------------------------------------------



 



     “Canadian General Manager” has the meaning set forth in Section 3.3.2.
     “Canadian Partnership Agreement” has the meaning set forth in
Section 2.2(a)(1).
     “Central and Eastern Europe Region” means, unless otherwise determined by
the EMEA Operating Board, the following countries (and any other countries that
result from the division or consolidation of such countries): Austria, Poland,
Czech Republic, Slovak Republic, Hungary, Turkey, Lithuania, Estonia, Latvia,
Croatia, Romania, Bosnia and Herzegovina, Serbia and Montenegro, Albania,
Bulgaria, Macedonia, Russia, Ukraine, Slovenia, Turkmenistan, Georgia,
Azerbaijan, Armenia, Belarus, Moldova, Kazakhstan, Kyrgyzstan, Tajikistan,
Uzbekistan and Mongolia.
     “Change of Control” has the meaning set forth in the Governance Agreement.
     “Cholesterol Absorption Inhibitor” means a product whose primary clinical
effect is through inhibition of the absorption of cholesterol from the diet into
the plasma. [*]
     “Cholesterol Product” means the Z/E Combination Product, the Ezetimibe
Monotherapy Product or the M/E Combination Product, as appropriate. “Cholesterol
Products” means all of the foregoing.
     “Claim Notice” has the meaning set forth in Section 6.5.5.
     “C-O-C Notice” has the meaning set forth in Section 5.3(d).
     “C-O-C Party” has the meaning set forth in Section 5.3(d).
     “Co-Marketing” means, with respect to a country, the separate marketing and
sale of the Cholesterol Products under separate brands by both M and S-P (or
their respective professional sales representatives) in the country, including
those activities normally undertaken by a pharmaceutical company’s professional
sales representatives of a Cholesterol Product or similar prescription
pharmaceutical product to implement marketing and educational plans and
strategies aimed at encouraging the appropriate use of a prescription
pharmaceutical product. When used as a verb, “Co-Market” shall mean to engage in
such activities.
     “Co-Marketing Supply Agreements” means those Supply and Distribution
Agreements referred to in Sections 2.3(a) and 2.4(a)(1) of this Agreement.
     “Combination Product” means either or both of the Z/E Combination Product
and/or the M/E Combination Product, as appropriate.
     “Compensation Auditor” has the meaning set forth in Section 3.2.5.
     “Confidential Information” has the meaning set forth in Section 7.1(a)(1).
     “Consultant’s Report” has the meaning set forth in Section 3.2.4(b).

3



--------------------------------------------------------------------------------



 



     “Contract Sales Force” means one or a group of independent professional
sales representatives (whether or not employed by a Third Party) and retained by
M, S-P or their respective Affiliates for the purpose of detailing
pharmaceutical products; provided, however, that independent professional sales
representatives who are not employed by a Third Party will not be treated as a
member of a Party’s Contract Sales Force, (x) in countries where M or S-P (or
their Affiliates), as the case may be, generally engages independent
professional sales representatives who are not employed by a Third Party,
(y) with respect to individuals who have received substantially identical sales
force training as provided to sales force employees of M or S-P, as the case may
be, and (z) with respect to individuals who are paid comparable salaries and are
eligible for comparable bonuses, in each case, as the comparable sales force
employees of S-P or M, as the case may be.
     “Co-Promotion” means, with respect to a country, the marketing of the
Cholesterol Products by both M and S-P, or their respective Affiliates, under
the same brand, and the sale of the Cholesterol Products by only one of M or
S-P, or their respective Affiliates, in the country, including those activities
normally undertaken by a pharmaceutical company’s professional sales
representatives of a Cholesterol Product or similar prescription pharmaceutical
product to implement marketing and educational plans and strategies aimed at
encouraging the appropriate use of a prescription pharmaceutical product. When
used as a verb, “Co-Promote” shall mean to engage in such activities.
     “Co-Promotion Countries” means the EMEA Co-Promotion Countries and the Far
East Co-Promotion Countries.
     “Core Countries” means France, the United Kingdom, Germany, Netherlands,
Spain, Italy, Sweden and Norway.
     “Country Marketing Committee” means, (i) with respect to a Co-Promotion
Country or EMEA Co-Branding Country, the country marketing committee created
pursuant to the applicable EMEA Co-Venture Agreement, EMEA Co-Branding Agreement
or Far East Co-Venture Agreement, or the equivalent Entity Agreement, which
committee shall be composed of an equal number of representatives of S-P on the
one hand and M on the other, and (ii) with respect to a Single Presence Country,
the Person that performs the equivalent Country Marketing Committee functions
under the applicable Single Presence Country Exhibit.
     “Default Marketing Plan” has the meaning set forth in Section 3.2.4(d)
hereof.
     “Development Agreement” means the amended and Restated Development
Agreement (Cholesterol Combination) dated as of the date hereof, by and among
the Parties, as amended from time to time.
     “Disadvantaged Party” has the meaning set forth in Section 2.1(a).
     “Disclosing Party” has the meaning set forth in Section 7.2.

4



--------------------------------------------------------------------------------



 



     “Distribution LLC” means MSP Distribution Services (C) LLC.
     “Distribution Party” shall have the meaning set forth in Section 3.4.1.
     “E Monotherapy ECLAFE Business” means the research, development,
registration, manufacture and/or procurement, distribution, promotion and
marketing of a pharmaceutical product which is comprised of Ezetimibe as its
sole active ingredient in the Field in ECLAFE, as and to the extent contemplated
by this Agreement and any Related Agreements.
     “E Monotherapy U.S. Trademark” means the trademark used or to be used by
the Parties with respect to the registration, distribution, promotion and
marketing of the Ezetimibe Monotherapy Product in the United States.
     “ECLAFE” means the EMEA, Canada, Latin America and the Far East, and all
other countries in the world other than Japan and the U.S. Territory.
     “ECLAFE Cholesterol Business” means the Z/E ECLAFE Business, the E
Monotherapy ECLAFE Business and the M/E ECLAFE Business as conducted in or with
respect to a particular territory.
     “ECLAFE Material Breach” has the meaning set forth in Section 5.2.1(a).
     “ECLAFE Termination Assets” has the meaning set forth in Section 5.3(a).
     “Effective Date” has the meaning set forth in the Recitals.
     “EMEA” means the following countries (and any other countries that result
from the division or consolidation of such countries): (i) Austria, United
Kingdom, France, Germany, Italy, Spain, Norway, Denmark, Finland, Sweden,
Switzerland, Portugal, Andorra, Belgium, Greece, Holy See, Iceland, Ireland,
Liechtenstein, Luxembourg, Monaco, Netherlands, San Marino, (ii) Turkey, Poland,
Hungary, Czech Republic, Russia, Albania, Slovak Republic, Armenia, Azerbaijan,
Belarus, Bosnia and Herzegovina, Bulgaria, Croatia, Estonia, Georgia,
Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Macedonia, Moldova, Romania, Serbia
and Montenegro, Slovenia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan, and
(iii) Algeria, Bahrain, Cyprus, Egypt, Iran, Iraq, Israel, Jordan, Kuwait,
Lebanon, Libya, Morocco, Oman, Qatar, Saudi Arabia, Syria, Tunisia, United Arab
Emirates, Yemen, Angola, Benin, Botswana, Burkina Faso, Burundi, Cameroon, Cape
Verde, Central African Republic, Chad, Comoros, Congo, Cote d’Ivoire, Democratic
Republic of the Congo, Djibouti, Equatorial Guinea, Eritrea, Ethiopia, Gabon,
Gambia, Ghana, Guinea, Guinea-Bissau, Kenya, Lesotho, Liberia, Madagascar,
Malawi, Mali, Malta, Mauritania, Mauritius, Mozambique, Namibia, Niger, Nigeria,
Rwanda, Sao Tome and Principe, Senegal, Seychelles, Sierra Leone, Somalia, South
Africa, Sudan, Swaziland, Tanzania, Togo, Uganda, Zambia, Zimbabwe.
     “EMEA Board Countries” means EMEA Co-Promotion Countries, EMEA Co-Branding
Countries and EMEA Single Presence Countries.

5



--------------------------------------------------------------------------------



 



     “EMEA Board Country Agreement” means an EMEA Co-Venture Agreement, EMEA
Co-Branding Agreement or the EMEA Single Presence Country Exhibit, as
applicable.
     “EMEA Co-Branding Agreement” has the meaning set forth in
Section 2.1(b)(1).
     “EMEA Co-Branding Countries” means Italy (including the Holy See and San
Marino) and countries in the EMEA where Co-Promotion is not legally permitted or
which the EMEA Operating Board designates as EMEA Co-Branding Countries, and
other than EMEA Single Presence Countries and EMEA No Presence Countries. The
Parties acknowledge that the EMEA Operating Board will consider whether or not
Greece will become an EMEA Co-Branding Country. In the event the Parties desire
to amend the list of countries comprising EMEA Co-Branding Countries, such list
shall be amended upon approval of the EMEA Operating Board.
     “EMEA Co-Promotion Countries” means all countries in the EMEA, other than
the EMEA Co-Branding Countries, the EMEA Single Presence Countries and the EMEA
No Presence Countries.
     “EMEA Co-Venture Agreement” has the meaning set forth in Section 2.1(a)(1).
     “EMEA Executive Sponsors” means (i) a senior executive of M or any of its
Affiliates (who shall also serve as a member of the EMEA Operating Board),
designated by M to serve as M’s “Executive Sponsor” in the EMEA to champion
interactions between the M members of the EMEA Operating Board and the S-P
members of the EMEA Operating Board and (ii) a senior executive of S-P or any of
its Affiliates (who shall also serve as a member of the EMEA Operating Board),
designated by S-P to serve as S-P’s “Executive Sponsor” in the EMEA to champion
interactions between the S-P members of the EMEA Operating Board and the M
members of the EMEA Operating Board, in each case, with respect to the ECLAFE
Cholesterol Business in the EMEA.
     “EMEA General Manager” has the meaning set forth in Section 3.2.2(a).
     “EMEA Marketing Committee” has the meaning set forth in Section 3.2.3(a).
     “EMEA Marketing Director” has the meaning set forth in Section 3.2.2(b).
     “EMEA No Presence Countries” means each of the following countries in the
EMEA: Albania, Algeria, Angola, Benin, Bosnia and Herzegovina, Botswana, Burkina
Faso, Cape Verde, Central African Republic, Chad, Comoros, Congo, Democratic
Republic of the Congo, Djibouti, Equatorial Guinea, Eritrea, Gabon, Gambia,
Ghana, Guinea, Guinea-Bissau, Iraq, Kyrgyzstan, Lesotho, Liberia, Libya,
Macedonia, Malawi, Mali, Mauritania, Mauritius, Moldova, Namibia, Niger,
Nigeria, Rwanda, Sao Tome & Principe, Seychelles, Sierra Leone, Somalia, Sudan,
Swaziland, Tajikistan, Togo, Zambia and Zimbabwe.
     “EMEA Operating Board” has the meaning set forth in Section 3.2.1(a).

6



--------------------------------------------------------------------------------



 



     “EMEA Operating Board Chair” has the meaning set forth in Section 3.2.1(b).
     “EMEA Regional Representatives” means each of the persons designated by M
with the written consent of S-P (such consent not to be unreasonably withheld)
to be the regional representatives with respect to the following regions of the
EMEA: Scandinavian Region, Mid-Europe Region, Central and Eastern Europe Region
and Middle East Africa Region. S-P shall have the right to cause the removal of
an EMEA Regional Representative (subject to the written consent of M, not to be
unreasonably withheld), provided that (i) such right shall be exercisable no
more than once every two years and (ii) M shall have the right to designate a
replacement for any removed EMEA Regional Representative with the written
consent of S-P (such consent not to be unreasonably withheld).
     “EMEA Single Presence Countries” means countries in the EMEA which the EMEA
Operating Board designates as EMEA Single Presence Countries; provided, however,
that (i) Burundi, Cameroon, Cote D’Ivoire (Ivory Coast), Cyprus, Iran,
Madagascar, Morocco, Mozambique, Senegal, Tanzania, Tunisia and Uganda will be
deemed to be EMEA Single Presence Countries in which M is the party deemed to
have the single presence, and (ii) Armenia, Azerbaijan, Kazakhstan, Syria,
Turkmenistan, Uzbekistan and Yemen will be deemed to be EMEA Single Presence
Countries in which S-P is the Party deemed to have the single presence.
     “EMEA Single Presence Country Exhibit” has the meaning set forth in
Section 2.1(c)(1).
     “Entity Agreement” has the meaning set forth in Section 2.1(a)(1).
     “EU Agency” means a marketing authorization Agency in the European Union or
any member state of the European Union.
     [*]
     “European Economic Area” shall mean the following countries that comprise
the European Economic Area as of the Effective Date (and any countries that
result from the division or consolidation of such countries): Austria, Belgium,
Denmark, Finland, France, Germany, Greece, Iceland, Ireland, Italy,
Liechtenstein, Luxembourg, Netherlands, Norway, Portugal, Spain, Sweden and The
United Kingdom.
     “European Union” shall mean the following countries that comprise the
European Union as of the Effective Date (and any countries that result from the
division or consolidation of such countries): Austria, Belgium, Denmark,
Finland, France, Germany, Greece, Ireland, Italy, Luxembourg, Netherlands,
Portugal, Spain, Sweden and The United Kingdom.
     “Existing M JVs” means those Persons listed on Schedule 1.2(ii).
     “Existing S-P JVs” means those Persons listed on Schedule 1.2(iii).

7



--------------------------------------------------------------------------------



 



     “Ezetimibe” means the chemical compound
1-(4-fluorophenyl)-3(R)-[3(S)-hydroxy-3-(4-fluorophenyl)propyl)]-4(S)-(4-hydroxyphenyl)-2-azetidinone.
     “Ezetimibe Monotherapy Product” means a pharmaceutical product consisting
of Ezetimibe as the sole active ingredient.
     “Far East” means the following countries (and any other countries that
result from the division or consolidation of such countries): Afghanistan,
Australia, Bangladesh, Bhutan, Brunei, Burma, Cambodia, China (including Hong
Kong, Special Administrative Region and Macao Special Administrative Report),
Fiji, India, Indonesia, Kirbati, Laos, Malaysia, Maldives, Marshall Islands,
Federated States of Micronesia, Mongolia, Nauru, Nepal, New Zealand, North
Korea, Pakistan, Palau, Papua New Guinea, Philippines, Samoa, Singapore, Solomon
Islands, South Korea, Sri Lanka, Taiwan, Thailand, Tonga, Tuvalu, Vanuatu and
Vietnam (but not including Japan).
     “Far East Board Countries” means Far East Co-Promotion Countries and Far
East Single Presence Countries.
     “Far East Board Country Agreement” means a Far East Co-Venture Agreement or
a Far East Single Presence Country Exhibit, as applicable.
     “Far East Co-Marketing Countries” means all countries in the Far East,
other than Far East Co-Promotion Countries and Far East Single Presence
Countries.
     “Far East Co-Promotion Countries” means (i) Malaysia, Singapore, Hong Kong
and Taiwan, and (ii) such countries in the Far East where the Far East Operating
Board designates such countries as Far East Co-Promotion Countries.
     “Far East Co-Venture Agreement” has the meaning set forth in
Section 2.4(b)(1).
     “Far East Operating Board” has the meaning set forth in Section 3.6.1(a).
     “Far East Single Presence Country” means countries in the Far East which
the Far East Operating Board designates as Far East Single Presence Countries,
provided, however, that (i) Korea and New Zealand will be deemed to be Far East
Single Presence Countries in which M is the party deemed to have the single
presence, and (ii) Thailand, Indonesia and the Philippines will be deemed to be
Far East Single Presence Countries in which S-P is the Party deemed to have the
single presence.
     “Far East Single Presence Country Exhibit” has the meaning set forth in
Section 2.4(c)(1).
     “Field” means use as a human pharmaceutical product for lipid management
and other uses that could reasonably be associated with lipid management,
including, but not limited to, lipid related vascular disease management,
available only by prescription from a Prescriber.
     “Five-Year Strategic Business Plan” has the meaning set forth in
Section 3.2.4(a).

8



--------------------------------------------------------------------------------



 



     “Governance Agreement” has the meaning set forth in the Recitals.
     “Hospital Representatives” means professional sales representatives
employed by M or S-P or their respective Affiliates who focus on the promotion
of multiple products in hospital and other institutional settings, with key
account personnel, hospital staff, fellows and residents, and specialists with
institutional affiliation, and who are trained in and provide special program
execution and offer promotion materials, Samples and educational programs.
     “Interests” means, with respect to a Terminated Party, (i) all of the
Terminated Party’s (or its Affiliates’) rights, title and interests in any or
all of the Venture Companies, as applicable, and (ii) all of the Terminated
Party’s (or its Affiliates’) rights and obligations under any or all of the
Venture Agreements, as applicable, and (iii) all of the goodwill associated with
the Terminated Party’s Co-Marketing activities. For purposes of this Agreement,
“Interests” shall not include (i) the Interests (as defined in the Governance
Agreement) of the Terminated Party with respect to any or all of the U.S.
Related Companies, and (ii) in the event the Governance Agreement has been
terminated prior to, and not simultaneously with, this Agreement, the U.S.
Termination Assets (as defined in the Governance Agreement), if any.
     “JV Entity” has the meaning set forth in Section 7.1(a).
     “LAFE” means Latin America and the Far East.
     “LAFE Co-Marketing Countries” means all countries in LAFE, other than Far
East Co-Promotion Countries and Far East Single Presence Countries.
     “Latin America” means the following countries (and any other countries that
result from the division or consolidation of such countries): Argentina, Mexico,
Brazil, Uruguay, Paraguay, Bolivia, Chile, Columbia, Costa Rica, Ecuador, El
Salvador, Guatemala, Honduras, Nicaragua, Panama, Peru, Venezuela, Anguilla,
Antigua & Barbuda, Aruba, Bahamas, Barbados, Belize, Bermuda, Cayman Islands,
Cuba, Curacao, Dominica, Dominican Republic, French Guiana, Grenada, Guadeloupe,
Guyana, Haiti, Jamaica, Martinique, Monserrat, Netherlands Antilles, St. Kitts &
Nevis, St. Lucia, St. Maarten, St. Vincent and the Grenadines, Suriname,
Trinidad & Tobago, Virgin Islands and British Virgin Islands.
     “Latin America Executive Sponsors” means (i) a senior executive of M or any
of its Affiliates, designated by M to serve as M’s “Executive Sponsor” in Latin
America to champion interactions between the M and S-P in Latin America, and
(ii) a senior executive of S-P or any of its Affiliates, designated by S-P to
serve as S-P’s “Executive Sponsor” in Latin America to champion interactions
between S-P and M in Latin America, in each case, with respect to the ECLAFE
Cholesterol Business in Latin America.
     “Launch” means, with respect to a Cholesterol Product in a country, the
first commercial sale in the Field of the Cholesterol Product to a Third Party
in such country after all regulatory approvals, and pricing and reimbursement
within the guidelines

9



--------------------------------------------------------------------------------



 



provided by the EMEA Operating Board or Far East Operating Board, as applicable,
have been obtained or received from the applicable Agency with respect to the
applicable Cholesterol Product in the applicable country.
     “Launch Period” means, with respect to a Cholesterol Product, the three
(3) year period immediately following the Launch of such Cholesterol Product.
     “License Agreements” means the License Agreements listed in Sections 2.5.1
[(3) through (8)] and Section 2.5.2.
     “Licensor” has the meaning set forth in Section 7.14.
     “Local Affiliate” means, with respect to M or S-P in any country in ECLAFE,
an Affiliate of M or S-P, as the case may be, located in the country, or if
there is no local Affiliate of M or S-P, as the case may be, located in such
country, the Affiliate (or Affiliates) of M or S-P which is (or are) responsible
for the marketing, distribution or sale of the Cholesterol Products in the Field
in such country.
     “Local Bankruptcy” means the occurrence of any of the following:
     (i) a Board Country Subsidiary in a country in ECLAFE makes a general
assignment for the benefit of creditors;
     (ii) a Board Country Subsidiary in a country in ECLAFE either (i) is unable
to pay its debts as and when they become due, or (ii) becomes insolvent and is
unable to cure such insolvency within forty-five (45) days of becoming
insolvent;
     (iii) a Board Country Subsidiary in a country in ECLAFE files any
application or petition in any tribunal for the appointment of a trustee or
receiver;
     (iv) a Board Country Subsidiary in a country in ECLAFE commences any
proceeding leading towards the adjudication of such Board Country Subsidiary as
insolvent under any bankruptcy or reorganization statute, or under any provision
of the United States Bankruptcy Code, or under any insolvency law in a relevant
jurisdiction, whether now or hereafter in effect; or
     (v) any petition or application of the types described in clauses (i)
through (iv) above is commenced against such Board Country Subsidiary and is not
dismissed within sixty (60) days after filing, or an order is entered appointing
a trustee, receiver, or custodian for such Board Country Subsidiary, or an order
for a relief is issued in any bankruptcy proceeding.
     “Losses” has the meaning set forth in Section 6.5.4.
     “M” has the meaning set forth in the Preamble hereof.
     “M Indemnified Parties” means M, its Affiliates and each of their
respective officers, directors, partners, shareholders, members, agents,
representatives, successors

10



--------------------------------------------------------------------------------



 



and assigns.
     “M Sales Force” means those professional sales representatives employed or
retained by M, that engage in Pre-Launch Activities, Co-Promotion, Co-Marketing
and/or Marketing Support Activities in support of the Cholesterol Products in an
EMEA Board Country, Far East Board Country or Canada, subject to the limitation
that with respect to each Cholesterol Product (i) in the case of Canada,
Australia, France, the United Kingdom, Germany, Netherlands, Spain, Italy,
Sweden and Norway, no more than 10% of the PDEs required of M in each such
country by the Marketing and Educational Plan in any given Calendar Quarter may
be delivered by a Contract Sales Force and (ii) in the case of all other such
countries other than Single Presence Countries, (x) no more than 15% of the PDEs
required of M in each such country by the Marketing and Educational Plan in any
given Calendar Quarter may be delivered by a Contract Sales Force during the
period beginning on the date on which M is first required to deliver PDEs in
such country and ending on the last day of the eighth Calendar Quarter following
the Calendar Quarter in which such Cholesterol Product is Launched in such
country and (y) thereafter, no more than 10% of the PDEs required of M by the
Marketing and Educational Plan may be delivered by a Contract Sales Force, in
each case, without approval of the EMEA Operating Board or the Far East
Operating Board, as applicable.
     “MAH” has the meaning set forth in Section 2.1(d)(1).
     “Marketing Presence” means, with respect to a country in the EMEA, that, as
of the Effective Date, a Party or its Affiliates has full-time employees (not
employed on a temporary basis) engaged in intra-country detailing, promotional
and/or marketing activities. Subject to Section 3.2.7, [*] shall be deemed to
provide [*] with a Marketing Presence in [*].
     “Marketing and Educational Plan” means, with respect to a Co-Promotion
Country, EMEA Co-Branding Country or a Single Presence Country, the annual
marketing and educational plan for the Co-Promotion Country, EMEA Co-Branding
Country or a Single Presence Country, as the case may be, such Marketing and
Educational Plan to include the matters referenced in Section 3.2.4, or 3.6.3,
as applicable.
     “Marketing LLC” means MSP Marketing Services (C) LLC.
     “Marketing Support Activities” means those activities normally undertaken
by a pharmaceutical company, other than by its professional sales
representatives, in the development, implementation and monitoring of a
Marketing and Educational Plan (other than Pre-Launch Activities).
     “Material Adverse Effect” has the meaning set forth in Section 5.2.1(a).
     “M/E ECLAFE Business” means the research, development, registration,
manufacture and/or procurement, distribution, promotion and marketing of a
pharmaceutical product in the Field in ECLAFE that shall be a combination
product

11



--------------------------------------------------------------------------------



 



comprising, but not limited to, [*], as and to the extent contemplated by this
Agreement and any Related Agreements.
     “M/E Combination Product” means a pharmaceutical product consisting of a
fixed single combination of pharmacologically active ingredients comprising, but
not limited to, [*].
     “M/E Combination Product U.S. Trademark” means the trademark used or to be
used by the Parties with respect to the registration, distribution, promotion
and marketing of the M/E Combination Product in the United States.
     “Mid-Europe Region” means, unless otherwise determined by the EMEA
Operating Board, the following countries (and any other countries that result
from the division or consolidation of such countries): Switzerland, the
Netherlands, Belgium, Luxembourg, Portugal, Liechtenstein, Greece, Israel, South
Africa, Botswana, Lesotho, Malawi, Namibia, Swaziland, Zambia and Zimbabwe.
     “Middle East Africa Region” means, unless otherwise determined by the EMEA
Operating Board, the following countries (and any other countries that result
from the division or consolidation of such countries): Algeria, Bahrain, Cyprus,
Egypt, Iran, Iraq, Israel, Jordan, Kuwait, Lebanon, Libya, Morocco, Oman, Qatar,
Saudi Arabia, Syria, Tunisia, United Arab Emirates, Yemen, Angola, Benin,
Burkina Faso, Burundi, Cameroon, Cape Verde, Central African Republic, Chad,
Comoros, Congo, Cote d’Ivoire, Democratic Republic of the Congo, Djibouti,
Equatorial Guinea, Eritrea, Ethiopia, Gabon, Gambia, Ghana, Guinea,
Guinea-Bissau, Kenya, Liberia, Madagascar, Mali, Malta, Mauritania, Mauritius,
Niger, Nigeria, Réunion Island, Rwanda, Sao Tome and Principe, Senegal,
Seychelles, Sierra Leone, Somalia, Sudan, Tanzania, Togo, Uganda.
     [*]
     “MSDAPS” means Merck Sharp & Dohme Asia Pacific Services Pte. Ltd., a
Singapore corporation.
     “MSDIL” means Merck Sharp & Dohme (International) Limited, a Bermuda
corporation.
     “MSDIS” means Merck Sharp & Dohme International Services, B.V., a Dutch
company.
     “MSP Technology” has the meaning set forth in the Preamble hereof.
     “New Agreements” has the meaning set forth in Section 5.3(f).
     “Non-Distribution Party” means, with respect to a distributor or
sub-licensee appointed under Section 3.4.1 or 3.5.1 of this Agreement in a LAFE
Co-Marketing Country, whichever of M or S-P is not the Distribution Party.

12



--------------------------------------------------------------------------------



 



     “Non-Packager” has the meaning set forth in Section 2.7.
     “Non-Representative Educational and Promotional Activities” means all
measurable and reported educational and promotional activities including (where
applicable), without limitation and to the extent permitted by the laws of the
applicable country, activities relating to market research costs, detailing
aids, third party fees relating to advertising, marketing and other promotional
activities, media (and any other press materials and interactions), print,
internet programs, direct-to-customer advertising, other advertising, meetings,
symposia and congresses, trade programs, Launch meetings, Cholesterol
Product-related special sales force incentive programs, Phase V studies,
Cholesterol Product-specific programs for managed care/private health plan
customers, fees paid directly to a customer for administration of a contract,
uninsured losses of product, product and disease therapy area specific training
materials, but not including (i) activities directly related to detailing
efforts, or (ii) Phase IV studies. All such activities will comply with all
applicable Agency regulations including without limitation, those with respect
to advertising and promotion, legally permissible support for physicians, and
all other laws and regulations.
     “Non-Representative Educational and Promotional Spending” means all
measurable and reported educational and promotional expenditures including
(where applicable), without limitation and to the extent permitted by the laws
of the applicable country, expenditures relating to market research costs,
detailing aids, third party fees relating to advertising, marketing and other
promotional activities, media (and any other press materials and interactions),
print, internet programs, direct-to-customer advertising, other advertising,
meetings, symposia and congresses, trade programs, Launch meetings, Cholesterol
Product-related special sales force incentive programs, Phase V studies,
Cholesterol Product-specific programs for managed care/private health plan
customers, fees paid directly to a customer for administration of a contract,
uninsured losses of product, product and disease therapy area specific training
materials, but not including (i) expenditures directly related to detailing
efforts or (ii) Phase IV studies.
     “Obligations” has the meaning set forth in Section 2.1(a).
     “Packager” has the meaning set forth in Section 2.7(1).
     “Party” means a party to this Agreement.
     “PDE Requirements” shall have the meaning set forth in Section 3.2.4(b).
     “Person” means any individual, corporation, trust, association,
unincorporated association, estate, partnership, joint venture, limited
liability company, governmental entity or other legal entity.
     “Phase IV” means post-Launch studies that are intended to result in an
added indication or other label change.
     “Phase V” means post-Launch studies that are not intended to result in an
added indication or other label change.

13



--------------------------------------------------------------------------------



 



     “Pre-Launch Activities” means those activities undertaken by M or its
Affiliates, or the M Sales Force, or S-P or its Affiliates, or the S-P Sales
Force, as the case may be, prior to the Launch of a Cholesterol Product in a
country, including, without limitation, conduct of educational seminars and
programs, patient education programs, pre-approval clinical trials, market
research and appropriate educational activities for targeted audiences. All such
activities will comply with all applicable laws, rules and regulations of such
country.
     “Prescriber” means a medical or health care professional having authority
to prescribe human prescription pharmaceutical products under the laws of the
jurisdiction where such medical or health care professional is practicing.
     “Pre-Termination Substances” means any Cholesterol Absorption Inhibitor and
any Statin, or any rights thereto, owned or held (by license or otherwise) by
the Terminated Party or any entity that was an Affiliate of the Terminated Party
prior to the date determined by clause (i) or clause (ii) hereafter, regardless
of the stage of development (i.e., whether pre-clinical, clinical or in any
other stage) prior to (i) the consummation of a Business Combination, in the
case of termination pursuant to Section 5.2.2(iii) as a result of a Change of
Control described in paragraphs (c), (e) or (f) of the definition of Change of
Control or (ii) the termination of this Agreement, in the case of termination
pursuant to Section 5.2.1(a) [ECLAFE Material Breach], 5.2.1(c) [Bankruptcy],
5.2.2(i) [Bankruptcy], 5.2.2(ii) [Material Breach – Standstill], 5.2.1(d)
[Change of Control] or 5.2.2(iii) [Change of Control] as a result of the
acquisition of 50% of Outstanding Common Stock or Outstanding Voting Securities,
change in board composition or stockholder approval described in paragraphs (a),
(b) or (d) of the definition of Change of Control.
     “Primary Care Representatives” means a professional sales representative
other than a Specialty Representative or a Hospital Representative.
     “Primary Detail Equivalents” or “PDEs” means, either: (a) [*] Primary
Position Detail, (b) [*] Secondary Position Details or (c) [*] Tertiary Position
Details. Notwithstanding the foregoing, during the Launch Period with respect to
a Cholesterol Product, PDEs provided by each of M and S-P with respect to a
Cholesterol Product in a given Calendar Year shall be composed of (x) no less
than [*] Primary Position Details and (y) no more than [*] Tertiary Position
Details. To the extent that a party’s (i) Tertiary Position Details comprise
greater than [*] of its PDEs or (ii) Secondary Position Details and Tertiary
Position Details, in the aggregate, comprise greater than [*] of its PDEs, such
excess Secondary Position Details and/or Tertiary Position Details (as
applicable) will not be credited towards a Party’s obligation to provide the
level of PDEs provided for under Section 3.1 of the EMEA Board Country
Agreements. For purposes of determining the number of PDEs delivered pursuant to
Section 3.1 of the EMEA Board Country Agreements, a Primary Position Detail or a
Secondary Position Detail by a Specialty Representative shall be equivalent to
[*] (as the case may be) of a Primary Care Representative and a Primary Position
Detail or a Secondary Position Detail by a Hospital Representative shall be
equivalent to [*] (as the case may be) of a Primary Care

14



--------------------------------------------------------------------------------



 



Representative. The Parties shall from time to time reassess these PDE
weightings in relation to a Cholesterol Product’s life cycle and the competitive
marketplace.
     “Primary Position Detail” means a full product presentation during a Call
by a Party’s professional sales representative in which key product messages and
benefits are verbally presented in the first position and in a balanced manner,
consistent with the terms of the EMEA Board Country Agreements and Far East
Board Country Agreements and equivalent Entity Agreements, and approximately [*]
of the total time of the Call is spent on such presentation.
     “Product Marketing Authorization” shall mean, with respect to each
Cholesterol Product, simvastatin and [*] in a country in ECLAFE, as applicable,
all authorizations issued by the relevant Agency in such country for the
manufacturing (where necessary), marketing and sale of such Cholesterol Product
in the Field in such country, and/or supplements thereto, including pricing and
reimbursement approvals where applicable.
     “Regulatory Costs” means costs incurred to assure that the Cholesterol
Products comply with applicable regulatory requirements during the term of this
Agreement, including, without limitation, (i) amounts paid to governments or
other third parties for filing and maintenance of health registrations and
(ii) the direct cost of personnel responsible for regulatory matters, including,
without limitation, filings, label updates, regulatory compliance, adverse
experience reporting, safety update submissions and any other activities
required so that the Cholesterol Products comply with applicable regulatory
requirements during the term of the ECLAFE Cholesterol Business in ECLAFE. The
direct cost of personnel responsible for regulatory matters will be charged
based on approved budgets and agreement on an FTE (full time equivalent) basis.
     “Regulatory Expenses Cap” shall have the meaning set for in Section 4.2(b).
     “Related Agreements” means any or all of the agreements listed in
Article II or subsequently entered into pursuant to the terms of Article II, and
all other agreements executed and delivered contemporaneously therewith, as such
agreements may be amended from time to time and to the extent such agreement is
an amendment to an existing agreement, the existing agreement as amended. When
the term “Related Agreements” is used in a Related Agreement, such term shall
include this Agreement.
     “Sample” means a unit of a Cholesterol Product that is not intended to be
sold and is intended to promote the appropriate trial and proper use of such
Cholesterol Product in the Field.
     “Scandinavian Region” means, unless otherwise determined by the EMEA
Operating Board, the following countries (and any other countries that result
from the division or consolidation of such countries): Norway, Denmark, Iceland,
Finland and Sweden.
     “Secondary Position Detail” means a product presentation during a Call by a
Party’s professional sales representative in which one or more key product
messages and

15



--------------------------------------------------------------------------------



 



benefits are verbally presented in the second position and in a balanced manner,
consistent with the terms of the EMEA Board Country Agreements and Far East
Board Country Agreements and equivalent Entity Agreements, and approximately [*]
of the total time of the Call is spent on such presentation.
     “Singapore Partnership” has the meaning set forth in the Preamble hereof.
     “Singapore Partnership Agreement” means the Limited Liability Company
Agreement of the Singapore Partnership, dated as of May 22, 2000 and as may be
amended from time to time, by and among MSD Technology Singapore Pte. Ltd., MSD
Ventures Singapore Pte. Ltd., Schering-Plough (Singapore) Pte. Ltd. and
Schering-Plough (Singapore) Research Pte. Ltd.
     “Single Presence Country” means the EMEA Single Presence Countries and the
Far East Single Presence Countries.
     “Single Presence Country Exhibits” means the EMEA Single Presence Country
Exhibit and the Far East Single Presence Country Exhibit.
     “Simvastatin” shall mean the chemical compound
6(R)-[2-(8'(S)-(2,2-dimethylbutyryloxy)-2'(S),6'(R)-dimethyl-1',2',6',7',8',8'a(R)-hexahydronaphthyl
-1'(S))ethyl]-4(R)-hydroxy-3,4,5,6-tetrahydro-2H-pyran-2-one; also known as
[1S-[1a,3a,7b(2S*,4S*),8ab]]-2,2-Dimethylbutanoic acid
1,2,3,7,8,8a-hexahydro-3,7-dimethyl-8-[2-(tetrahydro-4-hydroxy-6-oxo-2H-pyran-2-yl)-ethyl]-1-naphthalenyl
ester.
     “SOL” means SOL, Limited, a Bermuda corporation.
     “Special Damages” has the meaning set forth in Section 6.5.4.
     “Specialty Representatives” means professional sales representatives
employed by M or S-P or their respective Affiliates who focus in each Call on no
more than two product details (i.e. one Primary Position Detail and one
Secondary Position Detail) with physician specialists and thought leaders. Such
representatives have specialized training with depth of medical knowledge on a
disease state, are capable of in depth discussion regarding diagnosis, treatment
and patient management, are trained in and provide special program execution,
engage in regional advocate development and offer reprints, slide kits,
promotional items, Samples and, in certain circumstances, disease management
tools.
     “S-P” has the meaning set forth in the Preamble hereof.
     “S-P Indemnified Parties” means S-P, its Affiliates and each of their
respective officers, directors, partners, shareholders, members, agents,
representatives, successors and assigns.
     “S-P Sales Force” means those professional sales representatives employed
or retained by S-P, that engage in Pre-Launch Activities, Co-Promotion,
Co-Marketing and/or Marketing Support Activities in support of the Cholesterol
Products in an EMEA

16



--------------------------------------------------------------------------------



 



Board Country, Far East Board Country or Canada, subject to the limitation that
with respect to each Cholesterol Product (i) in the case of Canada, Australia,
France, the United Kingdom, Germany, Netherlands, Spain, Italy, Sweden and
Norway, no more than 10% of the PDEs required of S-P in each such country by the
Marketing and Educational Plan in any given Calendar Quarter may be delivered by
a Contract Sales Force and (ii) in the case of all other such countries other
than Single Presence Countries, (x) no more than 15% of the PDEs required of S-P
by the Marketing and Educational Plan in any given Calendar Quarter may be
delivered by a Contract Sales Force during the period beginning on the date on
which S-P is first required to deliver PDEs in such country and ending on the
last day of the eighth Calendar Quarter following the Calendar Quarter in which
such Cholesterol Product is Launched in such country, and (y) thereafter, no
more than 10% of the PDEs required of S-P in each such country by the Marketing
and Educational Plan may be delivered by a Contract Sales Force, in each case,
without approval of the EMEA Operating Board or the Far East Operating Board, as
applicable.
     “Statin” shall mean a product whose primary clinical effect is through the
inhibition of the human enzyme, 3-hydroxy-3-methylglutaryl Coenzyme A Reductase.
     “Targeted Prescribers” means Prescriber groups representing at least
seventy-five percent (75%) of the market potential of such Cholesterol Products.
     “Terminated Party” means whichever of S-P or M is not the Terminating
Party, and its Affiliates.
     “Terminating Party” means the Party that has the right to terminate this
Agreement either pursuant to Section 5.2.1 or an arrangement in a country in
ECLAFE pursuant to Section 5.2.3, or the Party that terminated the Governance
Agreement for the reasons referred to in Section 5.2.2.
     “Toll Packaging Agreements” means those Toll Packaging Agreements referred
to in Sections 2.1(f), 2.2(b), 2.3(b) and 2.4(d) of this Agreement.
     “Tertiary Position Detail” means a product presentation during a Call by a
Party’s professional sales representative in which one or more key product
messages and benefits are verbally presented in the third position and in a
balanced manner, consistent with the terms of the EMEA Board Country Agreements
and the Far East Board Country Agreements and equivalent Entity Agreements, and
approximately [*] of the total time of the Call is spent on such presentation.
     “Third Party” means a Person which is not M, S-P, or any of their
Affiliates.
     “Trademark Registrations” has the meaning set forth in Section 4.3.5(a).
     “U.S. Related Companies” means Distribution LLC and Marketing LLC, and in
the event that this Agreement is terminated pursuant to Section 5.2.2 or the
Governance Agreement is not terminated prior to a termination of this Agreement,
the Singapore Partnership and MSP Technology.

17



--------------------------------------------------------------------------------



 



     “U.S. Territory” means the United States of America, its territories and
possessions (including but not limited to Puerto Rico).
     “Venture Agreements” means those Related Agreements setting forth the
rights and obligations of the Parties to market, distribute and sell the
Cholesterol Products in the EMEA, Far East Co-Promotion Countries and Single
Presence Countries, including those Agreements and other documents referred to
in Sections 2.1(a), (b), (c) and (d), 2.4(b)(1), and 2.4(c)(1) of the Agreement.
     “Venture Cholesterol Product” means the Cholesterol Products as developed
and marketed for sale in the Field in ECLAFE by the Parties, or their
Affiliates, either individually or as a group.
     “Venture Companies” means (i) the entities established pursuant to any
Entity Agreement, if any, (ii) the Canadian Partnership, (iii) MAH, in each
case, and (iv) to the extent the Governance Agreement has been terminated and
the Interests (as defined in the Governance Agreement), in Marketing LLC and
Distribution LLC and the U.S. Termination Assets (as defined in the Governance
Agreement) have been transferred to the Non-Terminated Party (as defined in the
Governance Agreement), if any, the Singapore Partnership and MSP Technology.
     [*] means [*], a company organized and existing under the laws of [*] and,
as of the Effective Date, having its head office at [*].
     “Worldwide Cholesterol Business” means the Z/E ECLAFE Business, the E
Monotherapy ECLAFE Business, the M/E ECLAFE Business and the Cholesterol
Business (as defined in the Governance Agreement) as conducted in or with
respect to the entire world, excluding Japan, including, without limitation, the
ECLAFE and the United States.
     “WWOC” has the meaning set forth in Section 3.1(a).
     “WWOC Chairs” has the meaning set forth in Section 3.1(b).
     “WWOC Representatives” has the meaning set forth in Section 3.1(b).
     “Z/E ECLAFE Business” means the research, development, registration,
manufacture and/or procurement, distribution, promotion and marketing of a
pharmaceutical product in the Field in ECLAFE that shall be a combination
product comprising, but not limited to, Simvastatin and Ezetimibe, as and to the
extent contemplated by this Agreement and any Related Agreements.
     “Z/E Combination Product” shall mean a pharmaceutical product consisting of
a fixed single combination of pharmacologically active ingredients comprising,
but not limited to, Simvastatin and Ezetimibe.

18



--------------------------------------------------------------------------------



 



     “Z/E Combination Product U.S. Trademark” means the trademark used or to be
used by the Parties with respect to the registration, distribution, promotion
and marketing of the Z/E Combination Product in the United States.
     Section 1.3. Headings. The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.
     Section 1.4. Intent of the Parties. It is the intent of the parties hereto
that, without limiting the rights of the parties hereunder, S-P and M be
considered equal partners with respect to all matters relating to governance and
decision-making powers and that the parties intend to manage the operations of
the ECLAFE Cholesterol Business in ECLAFE to maximize its commercial potential.
The parties acknowledge that simultaneously herewith the parties are executing
and delivering an amendment to the Governance Agreement, and agree that the
Governance Agreement shall remain unchanged and in full force and effect, except
as expressly amended thereby.
ARTICLE II
THE ECLAFE TRANSACTIONS
     Section 2.1. The EMEA.
          (a) EMEA Co-Promotion Countries.
     (1) As soon as reasonably practicable following the execution and delivery
of this Agreement and, with respect to the Core Countries that are EMEA
Co-Promotion Countries, no later than ninety (90) days following the execution
and delivery of this Agreement, an EMEA Co-Venture Agreement in the form
attached hereto as Exhibit 1 (with such variations as may be necessary to comply
with local laws and regulations) covering each of the EMEA Co-Promotion
Countries shall be executed and delivered by Local Affiliates of M and S-P,
except in limited instances where both Parties agree that an agreement (an
“Entity Agreement”), creating a separate entity through which the activities and
governance functions contemplated by the form of EMEA Co-Venture Agreement will
take place, is required by local laws and regulations of a country, in which
case the Parties will enter into an Entity Agreement based substantially on the
EMEA Co-Venture Agreement (with such variations as may be necessary to comply
with local laws and regulations) no later than ninety (90) days following the
execution and delivery of this Agreement. If any taxes, duties, discounts,
rebates, price reductions or other financial considerations imposed under the
local laws, rules and/or regulations with respect to an EMEA country, or under
an administrative, judicial or other governmental action with respect

19



--------------------------------------------------------------------------------



 



to an EMEA country, would materially financially disadvantage one Party and/or
its Affiliates (the “Disadvantaged Party”) but not the other Party and/or its
Affiliates (or would cause a material financial disadvantage to one Party and/or
its Affiliates greater than that caused to the other Party and/or its
Affiliates) with respect to such EMEA country, solely as a result of its
entering into or performing the relevant Board Country Agreement or Entity
Agreement (as applicable) (“Obligations”), and the Parties have first each,
separately or together, used commercially reasonable efforts to mitigate the
effect of the Obligations, then the Parties agree to work together in good
faith, for a reasonable period of time, to structure the local arrangement in a
manner that would result in the Obligations not being imposed in any material
respect (but without altering the treatment of the applicable country as an EMEA
Co-Promotion Country). If after such good faith efforts the Parties are unable
to implement such a structure, then the Parties shall in good faith agree upon
such variations to the applicable EMEA Co-Venture Agreement or Entity Agreement
as would be necessary to put the Parties in the economic position in the
applicable country that they would have been in under the applicable EMEA
Co-Venture Agreement or Entity Agreement had the Obligations not been imposed.
The Country Sales Amount applicable to certain EMEA Co-Promotion Countries shall
be as set forth on Schedule 2.1(a). M, S-P and their respective Affiliates shall
not (i) engage in any ECLAFE Cholesterol Business in the applicable country
without the approval of the EMEA Operating Board, except for activities approved
and conducted pursuant to the Development Agreement or required under this
Agreement, or (ii) distribute or sell Cholesterol Products in an EMEA
Co-Promotion Country, in each case, until an EMEA Co-Venture Agreement or Entity
Agreement has been executed and delivered with respect to the EMEA Co-Promotion
Country.
          (b) EMEA Co-Branding Countries.
     (1) As soon as reasonably practicable following the execution and delivery
of this Agreement, and, with respect to the Core Countries that are EMEA
Co-Branding Countries, no later than ninety (90) days following the execution
and delivery of this Agreement, an EMEA Co-Branding Agreement in the form
attached hereto as Exhibit 2 (with such variations as may be necessary to comply
with local laws and regulations), covering each of the EMEA Co-Branding
Countries shall be executed and delivered by Local Affiliates of M and S-P with
respect to each EMEA Co-Branding Country. If any taxes, duties, discounts,
rebates, price reductions or other financial considerations imposed under the
local laws, rules and/or regulations with respect to an

20



--------------------------------------------------------------------------------



 



EMEA country, or under an administrative, judicial or other governmental action
with respect to an EMEA country, would materially financially disadvantage a
Disadvantaged Party but not the other Party and/or its Affiliates (or would
cause a material financial disadvantage to one Party and/or its Affiliates
greater than that caused to the other Party and/or its Affiliates) with respect
to such EMEA country, solely as a result of its Obligations, and the Parties
have first each, separately or together, used commercially reasonable efforts to
mitigate the effect of the Obligations, then the Parties agree to work together
in good faith, for a reasonable period of time, to structure the local
arrangement in a manner that would result in the Obligations not being imposed
in any material respect (but without altering the treatment of the applicable
country as an EMEA Co-Branding Country). If after such good faith efforts the
Parties are unable to implement such a structure, then the Parties shall in good
faith agree upon such variations to the applicable EMEA Co-Branding Agreement as
would be necessary to put the Parties in the economic position in the applicable
country that they would have been in under the applicable EMEA Co-Branding
Agreement had the Obligations not been imposed. M, S-P and their respective
Affiliates shall not (i) engage in any ECLAFE Cholesterol Business in the
applicable country without the approval of the EMEA Operating Board, except for
activities approved and conducted pursuant to the Development Agreement or
required under this Agreement, or (ii) distribute or sell Cholesterol Products
in an EMEA Co-Branding Country, in each case, until a Co-Branding Agreement has
been executed and delivered with respect to the EMEA Co-Branding Country.
          (c) EMEA Single Presence Countries.
     (1) Sales of Cholesterol Products in the Field in EMEA Single Presence
Countries shall be governed by the provisions of Section 3.2.8 and the EMEA
Single Presence Country Exhibit attached hereto as Exhibit 3.
          (d) EMEA Marketing Authorization Holder.
     (1) As soon as reasonably practicable following the execution and delivery
of this Agreement and in any event within sixty (60) days of the execution and
delivery of this Agreement, the Singapore Partnership will form within the
European Economic Area an entity to serve as marketing authorization holder with
respect to the European Economic Area (the “MAH”). The MAH’s name shall include
the names of both M and S-P (or their designated Affiliates) and shall be agreed
to by M and S-P. As

21



--------------------------------------------------------------------------------



 



soon as practicable after the execution of this Agreement, the MAH shall enter
into agreements with EMEA supply, distribution and promotional entities in the
European Economic Area in the form attached hereto as Exhibit 4 (with such
variations as may be necessary to comply with local laws and regulations), and
any other agreements that the Parties agree are required or desirable in the
EMEA. Such agreements shall include one or more agreements under which an
Affiliate of S-P agrees to serve as the “Qualified Person” as defined in
Directives 2001/83/EC and 91/356/EEC for the Ezetimibe Monotherapy Product (the
“S-P QP”). Under such agreement(s) the S-P QP shall undertake the general
responsibilities of a Qualified Person for the Ezetimibe Monotherapy Product for
the European Economic Area and its obligations shall include batch release and
disposition decisions, import testing, stability testing and all other
technical/quality investigations, for the European Economic Area as well as the
EMEA. The S-P QP shall be compensated in a manner consistent with the Toll Fee
calculated pursuant to the template of the Toll Packaging Agreement set forth in
Exhibit 6 hereto. An Affiliate of M acting as toll packager pursuant to
paragraph (f) below shall enter into one or more agreements with the Affiliate
of S-P under which the M Affiliate shall furnish to the S-P QP such data and
services regarding its operations as toll packager for the Ezetimibe Monotherapy
Product as the S-P QP may reasonably require to discharge its responsibilities
as a Qualified Person. For the avoidance of doubt, an Affiliate of M will serve
as the “Qualified Person” as defined in Directives 2001/83/EC and 91/356/EEC for
the Combination Products (the “M QP”). The M QP shall undertake the general
responsibilities of a Qualified Person for the Combination Products for the
European Economic Area and its obligations shall include batch release and
disposition decisions, import testing, stability testing and all other
technical/quality investigations for the European Economic Area as well as the
EMEA. For the avoidance of doubt, for all regions other than EMEA, the toll
packager shall be responsible for the final batch release and disposition
decisions import testing (if any) stability, testing and all other
technical/quality investigations. The Parties agree that neither Party, nor any
director of the MAH appointed by any such Party, will take any action in any
manner with respect to the MAH, other than as expressly set forth in the
foregoing agreements, and that such agreements will not be interpreted in a
manner inconsistent with this Agreement and/or the Related Agreements. Promptly
after the Effective Date and the formation of the MAH, the Parties will cause
MSD SP to apply for approval as the manufacturing authorization holder. In the
event that MSD SP is unable to obtain approval as the manufacturing
authorization

22



--------------------------------------------------------------------------------



 



holder, and it is not permissible for each of an M Affiliate and an S-P
Affiliate to be a manufacturing authorization holder, then the Parties will work
together in good faith to secure alternative arrangements that are mutually
acceptable.
          (e) Supply and Distribution.
     (1) Simultaneously with the execution and delivery of this Agreement, MSDIS
and the Singapore Partnership shall execute and deliver a Supply and
Distribution Agreement in the form attached hereto as Exhibit 5, pursuant to
which MSDIS will acquire finished, unpackaged Cholesterol Products for packaging
and sale to customers in the EMEA.
     (2) In the event that MSDIS, or any Affiliate of MSDIS, has failed, for any
reason (including without limitation an event of force majeure), to perform, in
any material respect, its obligations under the Supply and Distribution
Agreement entered into pursuant to this Section 2.1(e) to supply and/or
distribute Cholesterol Products received from the Singapore Partnership in the
EMEA, such failure to perform is not cured and performance by MSDIS, or an
Affiliate of MSDIS, as applicable, is not resumed within sixty (60) days of
written notice by S-P of such failure, and S-P (or its designated Affiliate) can
demonstrate to the Singapore Partnership that it has the ability and the
facilities and expertise to assume such obligations, then S-P (or its designated
Affiliate) shall have the right to assume the rights and responsibilities of
MSDIS under the Supply and Distribution Agreement for supply and distribution of
Cholesterol Products in the EMEA. In such event, the Singapore Partnership,
MSDIS (or its Affiliate, as applicable) and S-P (or its designated Affiliate)
shall immediately amend the Supply and Distribution Agreement and/or perform
such other acts as are necessary to substitute S-P (or its designated Affiliate)
for MSDIS (or its Affiliate, as applicable) as a party to the Supply and
Distribution Agreement and to assign and transfer to S-P (or its designated
Affiliate) all of MSDIS’s (or its Affiliate’s) rights and obligations under the
Supply and Distribution Agreement with respect to supply and distribution of
Cholesterol Products in the EMEA, including without limitation any rights to
receive payment for services performed thereunder. Nothing in Section 2.1(e)
shall be construed as a waiver of any other rights or remedies available to S-P
under this Agreement as a result of such failure to perform by MSDIS.
     (3) In the event that responsibility for supply and distribution of
Cholesterol Products in the EMEA is transferred to S-P (or its designated
Affiliate) pursuant to Section 2.1(e)(2) and

23



--------------------------------------------------------------------------------



 



MSDIS, or an Affiliate of MSDIS, at any time thereafter demonstrates to the
Singapore Partnership that it has the ability and the facilities and expertise
to resume performance of all such obligations, then the Singapore Partnership
shall determine whether or not to return those responsibilities to MSDIS or its
Affiliate. If responsibility for such activities is to be returned to MSDIS or
its Affiliate, the Singapore Partnership, MSDIS (or its Affiliate) and S-P (or,
if applicable, its designated Affiliate) shall immediately amend the Supply and
Distribution Agreement and/or perform such other acts as are necessary to
substitute MSDIS or its Affiliate for S-P or its Affiliate, as applicable, as a
party to the Supply and Distribution Agreement and to assign and transfer to
MSDIS or its Affiliate all of the rights and obligations under the Supply and
Distribution Agreement with respect to supply and distribution of Cholesterol
Products in the EMEA. In the event that these Sections 2.1(e)(2) and 2.1(e)(3)
result in any other assignment or transfer of rights under Sections 2.1(f)(2) or
2.1(g)(6), such rights shall be returned to the relevant M Affiliate
simultaneously with the assignment and transfer contemplated in this
Section 2.1(e)(3). Upon the return of such rights and obligations to MSDIS
pursuant to this Section 2.1(e)(3), the costs incurred by M or S-P, or their
Affiliates in transferring the rights and responsibilities for supply and
distribution of Cholesterol Products in the EMEA under Section 2.1(e)(2) and
this Section 2.1(e)(3), and the cost of transferring such other rights under
Sections 2.1(f)(2) or 2.1(g)(6), shall be borne as determined by the Singapore
Partnership.
          (f) Toll Packaging.
     (1) As soon as reasonably practicable following the execution and delivery
of this Agreement, an Affiliate of M and MSDIS shall enter into a Toll Packaging
Agreement in the form attached hereto as Exhibit 6 (with such variations as may
be necessary to comply with local laws and regulations), pursuant to which the
Affiliate of M will package the finished Cholesterol Products for sale in the
EMEA. The Toll Packaging Agreement will provide, among other things, that the
Affiliate of M may arrange for one of its Affiliates, a Third Party or an
Affiliate of S-P to toll package any or all of the Cholesterol Products on
behalf of the Affiliate of M.
     (2) In the event that, and for so long as, S-P (or a S-P Affiliate) is
responsible for the supply and distribution of Cholesterol Products in the EMEA
pursuant to Section 2.1(e)(2), then S-P, or its designated Affiliate, shall also
assume all of MSDIS’s rights and responsibilities to package Cholesterol

24



--------------------------------------------------------------------------------



 



Products in the EMEA as set forth in the Toll Packaging Agreements entered into
pursuant to Section 2.1(f)(1). MSDIS, S-P (or its designated Affiliate) and the
applicable Affiliates of M shall amend the Toll Packaging Agreements and/or
perform such other acts as are necessary to substitute S-P (or its designated
Affiliates) for MSDIS and the M Affiliates as parties to the Toll Packaging
Agreements and to assign and transfer to S-P (or its designated Affiliate) all
of MSDIS’s and the M Affiliates’ rights and obligations under the Toll Packaging
Agreements with respect to Cholesterol Products in the EMEA.
          (g) Sub-Distribution Agreements.
As soon as reasonably practicable following the execution and delivery of this
Agreement:
     (1) With respect to the EMEA Co-Promotion Countries, the Local Affiliates
of M will enter into Sub-Distribution Agreements in the form attached hereto as
Exhibit 7 (with such variations as may be necessary to comply with local laws
and regulations), with MSDIS pursuant to which each M Local Affiliate will
purchase finished, packaged Cholesterol Products from MSDIS for sale in the EMEA
Co-Promotion Countries.
     (2) With respect to the EMEA Co-Branding Countries, Local Affiliates of
each of M and S-P will enter into separate, identical (except for the name of
the Local Affiliate) Sub-Distribution Agreements in the form attached hereto as
Exhibit 7 (with such variations as may be necessary to comply with local laws
and regulations), with MSDIS pursuant to which such M and S-P Local Affiliates
will purchase finished, packaged Cholesterol Products from MSDIS for sale in the
EMEA Co-Branding Countries.
     (3) With respect to each EMEA Single Presence Country, whichever of M or
S-P is deemed to have the single presence in such country, will arrange for one
of its Local Affiliates to enter into a Sub-Distribution Agreement in the form
attached hereto as Exhibit 7 (with such variations as may be necessary to comply
with local laws and regulations), with MSDIS pursuant to which such M or S-P
Local Affiliate will purchase finished, packaged Cholesterol Products from MSDIS
for sale in that EMEA Single Presence Country.
     (4) In the event that the M Local Affiliate that enters into the
Sub-Distribution Agreement with MSDIS in an EMEA

25



--------------------------------------------------------------------------------



 



Co-Promotion Country pursuant to Section 2.1(g)(1), or another Local affiliate,
has failed for any reason (including without limitation an event of force
majeure), to perform, in any material respect, its obligations under the
Sub-Distribution Agreement entered into pursuant to this Section 2.1(g)(1), such
failure to perform is not cured and performance by the M Local Affiliate or any
other M Local Affiliate is not resumed within sixty (60) days of written notice
by S-P of such failure and S-P (or its designated Affiliate) can demonstrate to
the Singapore Partnership that it has the ability and the facilities and
expertise to assume the rights and responsibilities of the applicable M Local
Affiliate, then S-P (or its designated Affiliate) shall have the right to assume
the rights and responsibilities of the applicable M Local Affiliate under the
Sub-Distribution Agreement in such EMEA Co-Promotion Country. In such event,
MSDIS, the applicable M Local Affiliate and S-P (or its designated Affiliate)
shall immediately amend the Sub-Distribution Agreement and/or perform such other
acts as are necessary to substitute S-P (or its designated Affiliate) for the
applicable M Local Affiliate as a party to the Sub-Distribution Agreement and to
assign and transfer to S-P (or its designated Affiliate) all of such M Local
Affiliate’s rights and obligations under the Sub-Distribution Agreement,
including without limitation any rights to receive payment for services
performed thereunder. Nothing in Section 2.1(g) shall be construed as a waiver
of any other rights or remedies available to
S-P under this Agreement as a result of such failure to perform by such M Local
Affiliate.
     (5) In the event that responsibility for distribution of Cholesterol
Products in an EMEA Co-Promotion Country is transferred to S-P (or its
designated Affiliate) pursuant to Section 2.1(g)(4) and an M Local Affiliate at
any time thereafter demonstrates to the Singapore Partnership that it has the
ability and the facilities and expertise to resume performance of all such
obligations, then the Singapore Partnership shall determine whether or not to
return those rights and responsibilities for such activities to such M Local
Affiliate. If responsibility for such activities is to be returned to such M
Local Affiliate, the Singapore Partnership, such M Local Affiliate and S-P (or,
if applicable, its designated Affiliate) shall immediately amend the
Sub-Distribution Agreement and/or perform such other acts as are necessary to
substitute the M Local Affiliate for S-P or its Affiliate, as applicable, as a
party to the Sub-Distribution Agreement and to assign and transfer to the M
Local Affiliate all of the rights and obligations under the Sub-Distribution
Agreement. Upon the return of such rights and obligations to the M Local
Affiliate pursuant to this Section 2.1(g)(5), the costs incurred by M or S-P,

26



--------------------------------------------------------------------------------



 



or their Affiliates in transferring the rights and responsibilities for
distribution of Cholesterol Products in the EMEA Co-Promotion Country under
Section 2.1(g)(4) and this Section 2.1(g)(5), shall be borne as determined by
the Singapore Partnership.
     (6) In the event that, and for so long as, S-P (or an S-P Affiliate) is
responsible for the supply and distribution of Cholesterol Products in the EMEA
pursuant to Section 2.1(e)(2), then S-P, or its designated Affiliate, shall also
assume all of MSDIS’s rights and responsibilities under each of the
Sub-Distribution Agreements entered into pursuant to this Section 2.1(g). MSDIS,
S-P (or its designated Affiliate) and the applicable Affiliates of M and S-P
shall amend the Sub-Distribution Agreements and/or perform such other acts as
are necessary to substitute S-P (or its designated Affiliate) for MSDIS as a
party to the Sub-Distribution Agreements and to assign and transfer to S-P (or
its designated Affiliate) all of MSDIS’s rights and obligations under the
Sub-Distribution Agreements with respect to Cholesterol Products in the EMEA.
     Section 2.2. Canada.
               (a) Simultaneously with the execution and delivery of this
Agreement, the following documents shall be executed and delivered with respect
to the sale of the Cholesterol Products in the Field in Canada:
     (1) Partnership Agreement of Merck Frosst Schering Pharma, GP (the
“Canadian Partnership”), in the form attached hereto as Exhibit 8 (the “Canadian
Partnership Agreement”), between Merck Frosst Canada Ltd. and Schering Canada,
Inc. pursuant to which the Canadian Partnership is created for the purposes of
the commercialization of the Cholesterol Products in the Field in Canada.
     (2) Co-Promotion Agreement in the form attached hereto as Exhibit 9, by and
among the Canadian Partnership, Merck Frosst Canada Ltd. and Schering Canada,
Inc., pursuant to which the parties agree to Co-Promote the Cholesterol Products
in the Field in Canada.
     (3) Supply and Distribution Agreement in the form attached hereto as
Exhibit 10, between the Canadian Partnership and the Singapore Partnership,
pursuant to which the Canadian Partnership purchases finished, unpackaged
Cholesterol Products from the Singapore Partnership for packaging and sale to
customers in Canada.

27



--------------------------------------------------------------------------------



 



     (4) Warehousing and Support Services Agreement in the form attached hereto
as Exhibit 11, between the Canadian Partnership and Merck Frosst Canada Ltd.,
pursuant to which Merck Frosst Canada Ltd. will provide administrative and
support services to the Canadian Partnership.
     (5) In the event that Merck Frosst Canada Ltd., or any Affiliate of Merck
Frosst Canada Ltd., has failed for any reason (including without limitation an
event of force majeure) to perform, in any material respect, its obligations
under the Warehousing and Support Services Agreement entered into pursuant to
Section 2.2(a)(4), such failure to perform is not cured and performance by Merck
Frosst Canada Ltd., or an Affiliate of Merck Frosst Canada Ltd., is not resumed
within sixty (60) days of written notice by Schering Canada, Inc., and Schering
Canada, Inc. (or its designated Affiliate) can demonstrate to the Canadian
Partnership that it has the ability and the facilities and expertise to assume
such obligations, then Schering Canada, Inc. (or its designated Affiliate) shall
have the right to assume the rights and responsibilities of Merck Frosst Canada
Ltd. (or its Affiliate, as applicable) under the Warehousing and Support
Services Agreement. In such event, the Canadian Partnership, Merck Frosst Canada
Ltd. (or its Affiliate, as applicable) and Schering Canada, Inc. (or its
designated Affiliate) shall immediately amend the Warehousing and Support
Services Agreement and/or perform such other acts as are necessary to substitute
Schering Canada, Inc. (or its designated Affiliate) for Merck Frosst Canada Ltd.
(or its Affiliate, as applicable) as a party to the Warehousing and Support
Services Agreement and to assign and transfer to Schering Canada, Inc. (or its
designated Affiliate) all of the rights and responsibilities of Merck Frosst
Canada Ltd. (or its Affiliate, as applicable) under the Warehousing and Support
Services Agreement, including without limitation any rights to receive payment
for services performed thereunder. Nothing in Section 2.2(a)(5) shall be
construed as a waiver of any other rights or remedies available to S-P under
this Agreement as a result of such failure to perform by Merck Frosst Canada
Ltd.
     (6) In the event that responsibilities referred to in Section 2.2(a)(4) are
transferred to Schering Canada, Inc. (or its designated Affiliate) pursuant to
Section 2.2(a)(5) and Merck Frosst Canada Ltd., or any Affiliate of Merck Frosst
Canada Ltd., at any time thereafter demonstrates to the Canadian Partnership
that it is has the ability and the facilities and expertise to resume
performance of all such obligations, then the Canadian Partnership shall
determine whether or not to return those responsibilities to Merck Frosst Canada
Ltd or such Affiliate of Merck Frosst Canada

28



--------------------------------------------------------------------------------



 



Ltd. The Canadian Partnership, Merck Frosst Canada Ltd. (or, if applicable, its
Affiliate) and Schering Canada, Inc. (or, if applicable, its designated
Affiliate) shall immediately amend the Warehousing and Support Services
Agreement and/or perform such other acts as are necessary to substitute Merck
Frosst Canada Ltd. (or its Affiliate) for Schering Canada, Inc. or its
Affiliate, as applicable, as a party to the Warehousing and Support Services
Agreement and to assign and transfer to Merck Frosst Canada Ltd (or its
Affiliate) all of the rights and obligations under the Warehousing and Support
Services Agreement. Upon the return of such rights and obligations to Merck
Frosst Canada Ltd. (or its Affiliate) pursuant to this Section 2.2(a)(6), the
costs incurred by M or S-P, or their Affiliates in transferring such rights and
responsibilities under Section 2.2(a)(5) and this Section 2.2(a)(6), shall be
borne as determined by the Canadian Partnership.
               (b) As soon as reasonably practicable following the execution and
delivery of this Agreement, the following documents shall be executed and
delivered with respect to the sale of the Cholesterol Products in the Field in
Canada:
     (1) Toll Packaging Agreement (Combination Products) in the form attached
hereto as Exhibit 6 (with such variations as may be necessary to comply with
local laws), between the Canadian Partnership and Merck Frosst Canada Ltd.,
pursuant to which the Canadian Partnership arranges for packaging of the
finished Combination Products with Merck Frosst Canada Ltd. The Toll Packaging
Agreement will provide, among other things, that Merck Frosst Canada Ltd., may
arrange for an Affiliate, a Third Party or an Affiliate of S-P to toll package
the Combination Products on behalf of Merck Frosst Canada Ltd.
     (2) Toll Packaging Agreement (Ezetimibe Monotherapy Product) in the form
attached hereto as Exhibit 6 (with such variations as may be necessary to comply
with local laws), between the Canadian Partnership and Schering Canada, Inc.,
pursuant to which the Canadian Partnership arranges for packaging of the
finished Ezetimibe Monotherapy Product with Schering Canada, Inc. The Toll
Packaging Agreement will provide, among other things, that the Affiliate of S-P
may arrange for an Affiliate, a Third Party or an Affiliate of M to toll package
the Ezetimibe Monotherapy Product on behalf of the Affiliate of S-P.

29



--------------------------------------------------------------------------------



 



     Section 2.3. Latin America.
               (a) Supply and Distribution.
     (1) Simultaneously with the execution and delivery of this Agreement, the
Singapore Partnership shall execute and deliver separate, identical (except for
the name of MSDIL and SOL) Supply and Distribution Agreements in the form
attached hereto as Exhibit 12, with MSDIL and SOL pursuant to which, in each
case, MSDIL and SOL, respectively, will have the right to acquire finished,
unpackaged Cholesterol Products for packaging and sale to customers in Latin
America. MSDIL and SOL will then separately arrange for warehousing and sale in
those countries in Latin America in which M or S-P, as applicable, has
determined to sell the Cholesterol Products.
               (b) Toll Packaging.
     (1) As soon as reasonably practicable following the execution and delivery
of this Agreement, separate Toll Packaging Agreements in the form attached
hereto as Exhibit 6 (with such variations as may be necessary to comply with
local laws and regulations), relating to the packaging of Cholesterol Products
for sale by M and its Affiliates in Latin America shall be entered into between
MSDIL and an M Affiliate and S-P Affiliate, respectively, pursuant to which
(i) the M Affiliate will package the finished Combination Products, and (ii) the
S-P Affiliate will package the finished Ezetimibe Monotherapy Product, in each
case, for sale by M and its Affiliates in Latin America.
     (2) As soon as reasonably practicable following the execution and delivery
of this Agreement, separate Toll Packaging Agreements in the form attached
hereto as Exhibit 6 (with such variations as may be necessary to comply with
local laws and regulations), relating to the packaging of Cholesterol Products
for sale by S-P and its Affiliates in Latin America shall be entered into
between SOL and an M Affiliate and S-P Affiliate, respectively, pursuant to
which (i) the M Affiliate will package the finished Combination Products, and
(ii) the S-P Affiliate will package the finished Ezetimibe Monotherapy Product,
in each case, for sale by S-P and its Affiliates in Latin America.
     Section 2.4. Far East.
               (a) Far East Co-Marketing Countries.
     (1) Simultaneously with the execution and delivery of this Agreement, the
Singapore Partnership shall execute and

30



--------------------------------------------------------------------------------



 



deliver separate, identical (except for the name of MSDAPS and SOL) Supply and
Distribution Agreements in the form attached hereto as Exhibit 12, with MSDAPS
and SOL, pursuant to which such Affiliate will have the right to acquire
finished, unpackaged Cholesterol Products for packaging and sale to customers in
Far East Co-Marketing Countries. MSDAPS and SOL will then separately arrange for
warehousing and sale in those Far East Co-Marketing Countries in which M or S-P,
as applicable, has determined to sell the Cholesterol Products.
               (b) Far East Board Countries.
     (1) As soon as reasonably practicable following the execution and delivery
of this Agreement (or if the list of Far East
Co-Promotion Countries is amended, upon the approval of such amendment by the
Far East Operating Board), a Far East Co-Venture Agreement in the form attached
hereto as Exhibit 13 (with such variations as may be necessary to comply with
local laws and regulations), covering each of the Far East Co-Promotion
Countries shall be executed and delivered by Local Affiliates of M and S-P,
except in limited instances where both Parties agree that an Entity Agreement is
required by local laws and regulations of a country, in which case the Parties
will enter into an Entity Agreement based substantially on the Far East
Co-Venture Agreement (with such variations as may be necessary to comply with
local laws and regulations), no later than ninety (90) days following the
execution and delivery of this Agreement. If any taxes, duties, discounts,
rebates, price reductions or other financial considerations imposed under the
local laws, rules and/or regulations with respect to a Far East country, or
under an administrative, judicial or other governmental action with respect to a
Far East country, would materially financially disadvantage a Disadvantaged
Party but not the other Party and/or its Affiliates (or would cause a material
financial disadvantage to one Party and/or its Affiliates greater than that
caused to the other Party and/or its Affiliates) with respect to such Far East
country, solely as a result of its Obligations, and the Parties have first each,
separately or together, used commercially reasonable efforts to mitigate the
effect of the Obligations, then the Parties agree to work together in good
faith, for a reasonable period of time, to structure the local arrangement in a
manner that would result in the Obligations not being imposed in any material
respect (but without altering the treatment of the applicable country as an Far
East
Co-Promotion Country). If after such good faith efforts the Parties are unable
to implement such a structure, then the Parties shall in good faith agree upon
such variations to the applicable Far East Co-Venture Agreement or Entity
Agreement as would be necessary to put the

31



--------------------------------------------------------------------------------



 



Parties in the economic position in the applicable country that they would have
been in under the applicable Far East Co-Venture Agreement or Entity Agreement
had the Obligations not been imposed. M, S-P and their respective Affiliates
shall not (i) engage in any ECLAFE Cholesterol Business in the applicable
country without the approval of the Far East Operating Board, except for
activities approved and conducted pursuant to the Development Agreement or
required under this Agreement, or (ii) distribute or sell Cholesterol Products
in a Far East Co-Promotion Country, in each case, until such Far East Co-Venture
Agreement or Entity Agreement has been executed and delivered with respect to
the Far East Co-Promotion Country.
     (2) As soon as reasonably practicable following the execution and delivery
of this Agreement, MSDAPS and the Singapore Partnership shall execute and
deliver a Supply and Distribution Agreement in the form attached hereto as
Exhibit 5, pursuant to which MSDAPS will acquire finished, unpackaged
Cholesterol Products for packaging and sale to customers in Far East
Co-Promotion Countries (other than China) and Far East Single Presence Countries
in which M has been deemed to have the single presence.
     (3) As soon as reasonably practicable following the execution and delivery
of this Agreement, SOL and the Singapore Partnership shall execute and deliver a
Supply and Distribution Agreement in the form attached hereto as Exhibit 5,
pursuant to which SOL will acquire finished unpackaged Cholesterol Products for
packaging and sale to customers in China (if China becomes a Far East
Co-Promotion Country in accordance with Section 3.5.3 of this Agreement), and
Far East Single Presence Countries in which S-P has been deemed to have the
single presence.
     (4) As soon as reasonably practicable following the execution and delivery
of this Agreement, with respect to Far East Co-Promotion Countries, Local
Affiliates of M will enter into Sub-Distribution Agreements in the form attached
hereto as Exhibit 14 (with such variations as may be necessary to comply with
local laws and regulations), with MSDAPS pursuant to which each M Local
Affiliate will purchase finished, packaged Cholesterol Products from MSDAPS for
sale in the Far East Co-Promotion Countries (other than China).
     (5) As soon as reasonably practicable following the execution and delivery
of this Agreement, with respect to Far East Single Presence Countries in which M
has been deemed to have the single presence, a Local Affiliate of M will enter
into Sub-

32



--------------------------------------------------------------------------------



 



Distribution Agreements in the form attached hereto as Exhibit 14 (with such
variations as may be necessary to comply with local laws and regulations), with
MSDAPS pursuant to which the M Local Affiliate will purchase finished, packaged
Cholesterol Products from MSDAPS for sale in the applicable Far East Single
Presence Countries.
     (6) As soon as reasonably practicable following the execution and delivery
of this Agreement, with respect to Far East Single Presence Countries in which
S-P has been deemed to have the single presence and China (if China becomes a
Far East Co-Promotion Country in accordance with Section 3.5.3 of this
Agreement), a Local Affiliate of S-P will enter into Sub-Distribution Agreements
in the form attached hereto as Exhibit 14 (with such variations as may be
necessary to comply with local laws and regulations), with SOL pursuant to which
each S-P Local Affiliate will purchase finished, packaged Cholesterol Products
from SOL for sale in the applicable Far East Single Presence Countries and China
(if China becomes a Far East Co-Promotion Country in accordance with
Section 3.5.3 of this Agreement).
     (7) If any party to a Supply and Distribution Agreement referenced in
Sections 2.4(b)(2) or 2.4(b)(3) with respect to Far East
Co-Promotion Countries, or a Sub Distribution Agreement referenced in Sections
2.4(b)(4) with respect to Far East Co-Promotion Countries, has failed, for any
reason (including without limitation an event of force majeure), to perform, in
any material respect, its obligations under the Supply and Distribution
Agreement or Sub Distribution Agreement, as the case may be, then the rights set
forth in Sections 2.1(e)(2), (3) and (g)(6) or Sections 2.1(g)(4) and (5), as
the case may be, shall apply with respect to supply and distribution in the
applicable Far East Board Countries in the same manner as such rights are
applicable to the EMEA. In such case, references to M and S-P shall be deemed to
be references to whichever of M or S-P is, and is not, the responsible party for
these Agreements, as applicable.
               (c) Far East Single Presence Countries.
     (1) Sales of Cholesterol Products in the Field in Far East Single Presence
Countries shall be governed by the provisions of Section 3.6.4. and the Far East
Single Presence Country Exhibit attached hereto as Exhibit 15.

33



--------------------------------------------------------------------------------



 



               (d) Toll Packaging.
     (1) As soon as reasonably practicable following the execution and delivery
of this Agreement, separate Toll Packaging Agreements in the form attached
hereto as Exhibit 6 (with such variations as may be necessary to comply with
local laws and regulations), relating to the packaging of Cholesterol Products
for sale by (x) M and its Affiliates in Far East Co-Marketing Countries, and
(y) M and its Affiliates in Far East Single Presence Countries in which M has
been deemed to have the single presence, and (z) the Parties in Far East
Co-Promotion Countries (other than China), shall be entered into between MSDAPS
and an M Affiliate and S Affiliate, respectively, pursuant to which (i) the M
Affiliate will package the finished Combination Products and (ii) the S-P
Affiliate will package the finished Ezetimibe Monotherapy Product, in each case,
for sale in the Far East.
     (2) As soon as reasonably practicable following the execution and delivery
of this Agreement, separate Toll Packaging Agreements in the form attached
hereto as Exhibit 6 (with such variations as may be necessary to comply with
local laws and regulations), relating to the packaging of Cholesterol Products
for sale by (x) S-P and its Affiliates in Far East Co-Marketing Countries,
(y) S-P and its Affiliates in Far East Single Presence Countries in which S-P
has been deemed to have the single presence, and (z) the Parties in China (if
China becomes a Far East Co-Promotion Country in accordance with Section 3.5.3
of this Agreement), shall be entered into between SOL and an M Affiliate and S
Affiliate, respectively, pursuant to which (i) the M Affiliate will package the
finished Combination Products and (ii) the S-P Affiliate will package the
finished Ezetimibe Monotherapy Product, in each case, for sale in the Far East.
     Section 2.5. Amendment of Prior Agreements and S-P ECLAFE License
Agreements.
          Section 2.5.1. Amendment of Prior Agreements. Simultaneously with the
execution and delivery of this Agreement, the following agreements shall be
amended and/or restated as hereinafter described:
     (1) The Singapore Partnership Agreement shall be amended and restated in
the form attached hereto as Exhibit 16.
     (2) The Governance Agreement shall be amended in the form attached hereto
as Exhibit 17, to, among other things, (i) expand the non-competition provisions
to cover ECLAFE; (ii) expand the product recall provisions to cover ECLAFE; and
(iii)

34



--------------------------------------------------------------------------------



 



expand certain termination rights, including without limitation, change of
control termination rights, to cover ECLAFE.
     (3) M License Agreement shall be amended and restated in the form attached
hereto as Exhibit 18, to, among other things, expand the definition of
“Territory” to include ECLAFE with respect to the Combination Products.
     (4) M Formulation Agreement shall be amended and restated in the form
attached hereto as Exhibit 19, to, among other things, expand the definition of
“Territory” to include ECLAFE with respect to the Combination Products.
     (5) Amended and Restated S-P License Agreement shall be executed and
delivered in the form attached hereto as Exhibit 20.
     (6) Amended and Restated Contribution Agreement Schering Sales Management,
Inc. (Cholesterol), shall be executed and delivered in the form attached hereto
as Exhibit 21.
     (7) Amended and Restated Contribution Agreement Schering MSP
Pharmaceuticals Limited Partnership (Cholesterol) shall be executed and
delivered in the form attached hereto as Exhibit 22.
     (8) Amended and Restated Contribution Agreement Scherico, Ltd.
(Cholesterol), shall be executed and delivered in the form attached hereto as
Exhibit 23.
     (9) Amended and Restated Contribution Agreement Schering-Plough (Singapore)
Pte. Ltd. (Cholesterol), shall be executed and delivered in the form attached
hereto as Exhibit 24.
     (10) Amended and Restated Sublicense Agreement (Existing Ezetimibe and
Cholesterol Combination IP), shall be executed and delivered in the form
attached hereto as Exhibit 25.
     (11) Amended and Restated S-P Formulation Agreement shall be executed and
delivered in the form attached hereto as Exhibit 26.
     (12) Contract Manufacturing Agreement (Simvastatin) shall be amended and
restated in the form attached hereto as Exhibit 27, to expand the definition of
“Territory” to include ECLAFE.

35



--------------------------------------------------------------------------------



 



     (13) Contract Manufacturing Agreement (Ezetimibe) shall be amended and
restated in the form attached hereto as Exhibit 28, to expand the definition of
“Territory” to include ECLAFE.
     (14) Toll Manufacturing Agreement (Zocor Combination) shall be amended and
restated in the form attached hereto as Exhibit 29, to expand the definition of
“Territory” to include ECLAFE.
     (15) Toll Manufacturing Agreement (Ezetimibe Monotherapy Product) shall be
amended and restated in the form attached hereto as Exhibit 30, to expand the
definition of “Territory” to include ECLAFE.
     (16) Development Agreement shall be amended and restated in the form
attached hereto as Exhibit 31, to (i) expand the Cholesterol Development
Committee (as defined in the Development Agreement) to include representatives
to address EMEA development issues related to the Cholesterol Products and to
expand the Cholesterol Task Force (as defined in the Development Agreement) as
needed for specific EMEA and/or LAFE activities, (ii) expand its mission to
cover Canadian development issues, and (iii) expand drug experience reporting
procedures to cover ECLAFE.
     (17) Limited Liability Company Agreement of MSP Technology (US) Company LLC
(“MSP Technology Agreement”) shall be amended and restated in the form attached
hereto as Exhibit 32.
     (18) Guarantee by Schering Corporation shall be amended in the form
attached hereto as Exhibit 33.
          Section 2.5.2. S-P ECLAFE License Agreements. Simultaneously with the
execution and delivery of this Agreement, the following agreements shall be
executed and delivered as hereinafter described:
     (1) ECLAFE S-P License Agreement shall be executed and delivered in the
form attached hereto as Exhibit 34.
     (2) ECLAFE Contribution Agreement Schering Sales Management, Inc.
(Cholesterol), shall be executed and delivered in the form attached hereto as
Exhibit 35.
     (3) ECLAFE Contribution Agreement Schering MSP Pharmaceuticals Limited
Partnership (Cholesterol) shall be executed and delivered in the form attached
hereto as Exhibit 36.

36



--------------------------------------------------------------------------------



 



     (4) ECLAFE Contribution Agreement Scherico, Ltd. (Cholesterol), shall be
executed and delivered in the form attached hereto as Exhibit 37.
     (5) ECLAFE Contribution Agreement Schering-Plough (Singapore) Pte. Ltd.
(Cholesterol), shall be executed and delivered in the form attached hereto as
Exhibit 38.
     (6) ECLAFE Sublicense Agreement (Existing Ezetimibe and Cholesterol
Combination IP), shall be executed and delivered in the form attached hereto as
Exhibit 39.
     (7) ECLAFE S-P Formulation Agreement shall be executed and delivered in the
form attached hereto as Exhibit 40.
     Section 2.6. Certain Contract Manufacturing Agreements.
     In the event that the M/E Combination Product is proposed to be developed
for sale in ECLAFE, then, promptly after such determination, the Parties will
execute and deliver the following amendments to the following Agreements:
     (1) Contract Manufacturing Agreement [*] shall be amended and restated to
expand the definition of “Territory” to include ECLAFE in the same manner as
Contract Manufacturing Agreement (Simvastatin) is being amended and restated
pursuant to Section 2.5(9).
     (2) Toll Manufacturing Agreement ([*] Combination Product) shall be amended
and restated to expand the definition of “Territory” to include ECLAFE in the
same manner as Toll Manufacturing Agreement (Zocor Combination) is being amended
and restated pursuant to Section 2.5(11).
     Section 2.7. Toll Packaging Rights.
     (1) In the event that M or S-P, or any of their Affiliates, has failed for
any reason (including without limitation an event of force majeure) to perform,
in any material respect, its obligations under any Toll Packaging Agreement in
ECLAFE entered into pursuant to this Section 2 in which M or S-P or their
respective Affiliates (such Person, the “Packager”) package any Cholesterol
Products on behalf of the other Party, or any of its respective Affiliates (the
“Non-Packager”), such failure to perform is not cured and performance is not
resumed within sixty (60) days of written notice by the Non-Packager, and the
Non-Packager (or its designated Affiliate) can demonstrate to the Singapore
Partnership that it has the ability and the facilities and expertise to assume
such

37



--------------------------------------------------------------------------------



 



obligations, then the Non-Packager (or its designated Affiliate) shall have the
right to assume the rights and responsibilities of the Packager under the Toll
Packaging Agreement for packaging is the applicable countries in ECLAFE. In such
event, the Singapore Partnership, the Packager and the Non-Packager (or its
designated Affiliate) shall immediately amend the Toll Packaging Agreement
and/or perform such other acts as are necessary to substitute the Non-Packager
(or its designated Affiliate) for the Packager as a party to the Toll Packaging
Agreement and to assign and transfer to the Non-Packager (or its designated
Affiliate) all of the Packager’s rights and obligations under the Toll Packaging
Agreement with respect to packaging of Cholesterol Products in the applicable
countries in ECLAFE, including without limitation any rights to receive payment
for services performed thereunder. Nothing in Section 2.7 shall be construed as
a waiver of any other rights or remedies available to the Non-Packager under
this Agreement as a result of such failure to perform by the Packager.
     (2) In the event that responsibility for packaging of Cholesterol Products
in the applicable countries in ECLAFE is transferred to the Non-Packager (or its
designated Affiliate) pursuant to Section 2.7(1) and the Packager at any time
thereafter demonstrates to the Singapore Partnership that it has the ability and
the facilities and expertise to resume performance of all such obligations, then
the Singapore Partnership shall determine whether or not to return those
responsibilities to the Packager. If responsibility for such activities is to be
returned to the Packager, the Singapore Partnership, the Packager and the
Non-Packager (or, if applicable, its designated Affiliate) shall immediately
amend the Toll Packaging Agreement and/or perform such other acts as are
necessary to substitute the Packager for the Non-Packager or its Affiliate, as
applicable, as a party to the Toll Packaging Agreement and to assign and
transfer to the Packager all of the rights and obligations under the Toll
Packaging Agreement with respect to packaging of Cholesterol Products in the
applicable countries in ECLAFE. Upon the return of such rights and obligations
to the Packager pursuant to this Section 2.7(2), the costs incurred by M or S-P,
or their Affiliates in transferring the rights and responsibilities for
packaging of Cholesterol Products in the applicable countries in ECLAFE under
Section 2.7(1) and this Section 2.7(2), shall be borne as determined by the
Singapore Partnership.

38



--------------------------------------------------------------------------------



 



ARTICLE III
MANAGEMENT
     Section 3.1. Worldwide Oversight Committee.
               (a) Formation; Purposes. Within forty-five (45) days after the
Effective Date, M and S-P shall establish a worldwide oversight committee (the
“WWOC”), which shall advise and provide guidance with respect to the Worldwide
Cholesterol Business. The WWOC shall review and advise with respect to all
worldwide strategic matters, including long range plans, long range sales and
profit targets, supply shortage allocations and research matters that have an
impact on the Worldwide Cholesterol Business.
               (b) Membership. The WWOC shall be composed of an equal number of
representatives appointed by S-P on the one hand and M on the other. The WWOC
shall initially be comprised of five (5) senior executives of S-P or any of its
Affiliates, on the one hand and five (5) senior executives of M or any of its
Affiliates on the other (the “WWOC Representatives”). S-P may, from time to
time, replace any of its WWOC Representatives with another representative of S-P
or any of its Affiliates upon written notice to M and M may, from time to time,
replace any of its WWOC Representatives with another representative of M or any
of its Affiliates upon written notice to S-P. One of the WWOC Representatives
appointed by M and one of the members of the WWOC Representatives appointed by
S-P shall be designated by M and S-P, respectively, as a chair (together, “WWOC
Chairs”). The WWOC Chairs shall have responsibility for calling meetings of the
WWOC, circulating agendas, allocating responsibilities for keeping minutes of
the WWOC, and performing administrative tasks required to assure efficient
operations of the WWOC.
               (c) Meetings of the WWOC. The WWOC shall hold regular meetings no
less frequently than once every quarter, unless the WWOC otherwise determines.
Special meetings of the WWOC may be called upon reasonable written notice by
either WWOC Chair. Meetings, in addition to quarterly meetings, shall be held as
necessary to communicate and interact with the Board of Directors of the
Singapore Partnership to review and discuss whether research and development
activities are being coordinated on a worldwide basis consistently with the
recommendations of the WWOC. Meetings of the WWOC may be held in person, or by
audio or video teleconference. S-P on the one hand and M on the other shall be
responsible for all of the expenses incurred by their respective WWOC
Representatives, which expenses arise out of such person’s membership in the
WWOC.
               (d) Manner of Acting. The WWOC shall meet only if at least two
representatives of S-P on the one hand and two representatives of M on the other
are participating. The WWOC shall make recommendations regarding the Worldwide
Cholesterol Business only if all the WWOC Representatives participating shall
approve such recommendation.

39



--------------------------------------------------------------------------------



 



     Section 3.2. Management of the EMEA.
          Section 3.2.1. EMEA Operating Board.
               (a) Formation; Purposes. Within 45 days after the Effective Date,
M and S-P shall establish an operating board (the “EMEA Operating Board”), which
shall have overall responsibility for the management of the Cholesterol Products
in the Field in the EMEA. Without limiting the generality of the foregoing, the
responsibilities of the EMEA Operating Board shall be approving annual Marketing
and Educational Plans and Five-Year Strategic Business Plans (each in the manner
described in Section 3.2.4), capital forecasts and budgets (including costs of
Phase V studies), as well as registration strategy and pricing/reimbursement
strategy as proposed by the EMEA General Manager. The EMEA Operating Board shall
carry out its responsibilities as set forth in this Agreement and the Related
Agreements, as applicable, and shall have the authority to approve or disapprove
any recommendation of the EMEA General Manager under this Agreement and the
Related Agreements, as applicable. With respect to matters not the subject of
recommendation by the EMEA General Manager under this Agreement or the Related
Agreements, as applicable, no business may be transacted in the EMEA as
contemplated by this Agreement and the Related Agreements without the prior
written consent or written authorization of the EMEA Operating Board. The EMEA
Operating Board shall operate with the intent of maximizing the
commercialization of the Cholesterol Products in the Field in the EMEA. The
Parties will seek to avoid unnecessary bureaucracy regarding the EMEA Operating
Board and will seek to utilize the existing expertise within M and S-P. The EMEA
Operating Board shall operate independently of M or S-P or their Affiliates and
all lawful determinations, decisions and actions made or taken by the EMEA
Operating Board shall be conclusive and absolutely binding with respect to the
ECLAFE Cholesterol Business in the EMEA.
               (b) Membership. The EMEA Operating Board shall be composed of an
equal number of representatives appointed by S-P on the one hand and M on the
other. The EMEA Operating Board shall initially be comprised of three (3) senior
executives of S-P or any of its Affiliates, on the one hand, and three
(3) senior executives of M or any of its Affiliates, on the other. S-P and M
may, upon mutual written consent, change the size and/or composition of the EMEA
Operating Board from time to time. S-P may, in its sole discretion, replace any
of its EMEA Operating Board representatives with another senior executive of S-P
or any of its Affiliates at any time upon written notice to M, and M may, in its
sole discretion, replace any of its EMEA Operating Board representatives with
another senior executive of M or any of its Affiliates at any time upon written
notice to S-P. One of the members of the EMEA Operating Board appointed by M
shall be designated by M as the initial EMEA Operating Board Chair (the “EMEA
Operating Board Chair”). The initial EMEA Operating Board Chair (or any
replacement designated by M) shall serve until the end of Calendar Year 2002 and
the right to designate the EMEA Operating Board Chair shall then alternate
annually on a Calendar Year basis between a representative of the EMEA Operating
Board designated by S-P and a representative of the EMEA Operating Board
designated by M. The EMEA Operating Board Chair shall be responsible for calling
meetings of the EMEA Operating Board, circulating agendas, allocating
responsibilities for keeping

40



--------------------------------------------------------------------------------



 



minutes of the EMEA Operating Board, and performing administrative tasks
required to assure efficient operations of the EMEA Operating Board. Except as
expressly set forth in the prior sentence, the EMEA Operating Board Chair shall
have no special rights or authority.
               (c) Meetings of the EMEA Operating Board. The EMEA Operating
Board shall hold regular meetings no less frequently than once every quarter,
unless the EMEA Operating Board otherwise determines. Special meetings of the
EMEA Operating Board may be called by any EMEA Operating Board member, upon
reasonable written notice. Meetings, in addition to quarterly meetings, shall be
held timely to approve Marketing and Educational Plans submitted for EMEA
Operating Board approval in accordance with this Agreement and the Related
Agreements, as applicable. Meetings of the EMEA Operating Board may be held in
person, or by audio or video teleconference. S-P on the one hand and M on the
other shall be responsible for all of the expenses incurred by their
representatives which are EMEA Operating Board members, which expenses arise out
of such EMEA Operating Board member’s membership on the EMEA Operating Board.
               (d) Manner of Acting. Meetings of the EMEA Operating Board shall
be effective only if at least two representatives of S-P on the one hand and at
least two representatives of M on the other are present or participating
throughout. The unanimous vote of the members of the EMEA Operating Board
present or participating at any meeting of the EMEA Operating Board shall be
necessary for the passage of any resolution or act of the EMEA Operating Board.
Any action required or permitted to be taken by the EMEA Operating Board may be
taken without a meeting if each member of the EMEA Operating Board consents
thereto in writing.
               (e) Dispute Resolution. Except as set forth in Section 3.2.1(f)
and 3.2.4(c) and (d) of this Agreement, the members of the EMEA Operating Board
will use reasonable efforts to resolve any dispute, claims, controversies or
disagreements relating to the ECLAFE Cholesterol Business in the EMEA. If any
matter cannot be resolved by the EMEA Operating Board within a reasonable period
of time, such reasonableness to be considered in view of the urgency and
importance of the matter, and in any event, within thirty (30) days after the
representative(s) of S-P on the one hand or M on the other on the EMEA Operating
Board has given written notice of such disagreement to the representative(s) of
the other Party, S-P and M each shall cause to be prepared and circulated to the
other Party a memorandum or other form of statement setting out its position on
the matter in dispute and its reasons for adopting such position. Each such
memorandum or statement shall be considered by the respective EMEA Executive
Sponsors of M or S-P, as applicable. The respective EMEA Executive Sponsors of M
and S-P shall use their respective good faith reasonable efforts to jointly
recommend a resolution of such dispute to the EMEA Operating Board as promptly
as practicable but in any event no later than thirty (30) days after submission
of such matter to such EMEA Executive Sponsors. Upon resolution of the matter,
the respective EMEA Executive Sponsors shall jointly execute a written statement
setting forth the terms of such recommended resolution.

41



--------------------------------------------------------------------------------



 



               (f) Product Launch Decisions. Cholesterol Products shall be
registered, Launched and sold in the Field [*].
          Section 3.2.2. EMEA General Manager.
               (a) Designation; Purposes. M shall have the right to designate
one employee of M, subject to the written consent of S-P (such consent not to be
unreasonably withheld), to serve as the general manager of the Cholesterol
Products and the ECLAFE Cholesterol Business in the EMEA (the “EMEA General
Manager”). M may from time to time, subject to S-P’s written consent (such
consent not to be unreasonably withheld), replace the EMEA General Manager with
another employee of M. S-P shall have the right to cause the removal of the EMEA
General Manager (subject to the written consent of M, not to be unreasonably
withheld), provided that (i) such right shall be exercisable no more than once
every two years and (ii) M shall have the right to designate a replacement for
any removed EMEA General Manager subject to S-P’s written consent (such consent
not to be unreasonably withheld). Except as otherwise provided in this Agreement
and in any of the Related Agreements, the EMEA General Manager shall coordinate
the activities of the ECLAFE Cholesterol Business in the EMEA by making
recommendations to the EMEA Operating Board with respect to the operation and
management of the Cholesterol Products and the ECLAFE Cholesterol Business in
the EMEA and shall take such other actions as provided in the Related
Agreements. The EMEA General Manager will coordinate EMEA development needs,
develop Marketing and Educational Plans and strategic plans, oversee execution
of plans and monitor performance (including receiving quarterly reports from
each Country Marketing Committee in the EMEA regarding the execution of
marketing, sales and promotion efforts) and otherwise be responsible for
maximizing commercialization of the Cholesterol Products in the Field in the
EMEA. The EMEA General Manager shall be fully dedicated to the ECLAFE
Cholesterol Business in the EMEA and shall act in the best interests of the
ECLAFE Cholesterol Business in the EMEA and shall not be involved in any
activities relating to the competing products of S-P or M or any of their
respective Affiliates (such as ZOCOR or [*]) unless the EMEA Operating Board
agrees otherwise. The EMEA General Manager’s compensation shall be based on the
success of the Cholesterol Products in the Field in the EMEA which, in the
period prior to Launch of the Cholesterol Products in the Field in the EMEA,
shall be determined by the EMEA Operating Board based on the ability to meet
development timelines and, in the period following Launch of the Cholesterol
Products in the Field in the EMEA, shall be determined by the EMEA Operating
Board based on meeting projected sales in the EMEA as set forth in the
applicable Marketing and Educational Plans. The EMEA General Manager shall also
enter into an appropriate confidentiality agreement. Such confidentiality
agreement shall govern the use or disclosure of Confidential Information
obtained from M, S-P or any of their respective Affiliates.
               (b) Management. The EMEA General Manager will report to the EMEA
Operating Board and on a day-to-day administrative basis to the M Senior Vice
President, Worldwide Human Health Marketing and the EMEA General Manager shall
have such duties and responsibilities as provided in this Agreement and the
Related Agreements. The EMEA General Manager shall appoint the members of his or
her staff

42



--------------------------------------------------------------------------------



 



including one S-P employee. The EMEA General Manager will appoint an M employee
to serve as the EMEA marketing director (the “EMEA Marketing Director”) who will
chair the EMEA Marketing Committee. The EMEA Marketing Director will report to
the EMEA General Manager. The EMEA General Manager shall meet with the EMEA
Marketing Committee and the EMEA Operating Board as frequently as necessary, but
not less than quarterly, to review and discuss the actual results compared to
the applicable Five-Year Strategic Business Plan, Marketing and Educational Plan
or Default Marketing Plan (as the case may be) for each EMEA Board Country. Each
Country Marketing Committee in the EMEA shall consult with the EMEA General
Manager as and to the extent the Country Marketing Committee believes such
consultation is necessary or appropriate or as otherwise required by this
Agreement or the Related Agreements.
               (c) Country Marketing Committee Disputes. All Country Marketing
Committee disputes relating to the ECLAFE Cholesterol Business in the EMEA which
cannot be resolved by a Country Marketing Committee within a reasonable period
of time, such reasonableness to be considered in view of the urgency and
importance of the matter, and in any event, within fifteen (15) days after the
representative(s) of S-P on the one hand or M on the other on the Country
Marketing Committee has given written notice of such disagreement to the
representative(s) of the other Party, shall be referred to the EMEA General
Manager who will seek to resolve such disputes. In the event the EMEA General
Manager is unable to resolve such a dispute to the satisfaction of both local M
and S-P entities within thirty (30) days after the dispute has been referred to
the EMEA General Manager, the dispute shall be referred to the EMEA Executive
Sponsors who shall use their respective good faith efforts to jointly recommend
a resolution of such dispute to the EMEA Operating Board as promptly as
practicable but in no event later than ten (10) days after submission of such
matter to the EMEA Executive Sponsors. Upon resolution of the matter, the
respective EMEA Executive Sponsors shall jointly execute a written statement
setting forth the terms of such recommended resolution. If the EMEA Executive
Sponsors cannot reach resolution within such ten (10) day period, the dispute
will be referred to the EMEA Operating Board for resolution pursuant to
Section 3.2.1(e).
          Section 3.2.3. EMEA Marketing Committee.
               (a) Formation. Within forty-five (45) days after the Effective
Date, S-P and M  shall cause to be established a marketing committee (the “EMEA
Marketing Committee”). The EMEA Marketing Committee will be comprised of twenty
(20) members, the chair of the EMEA Marketing Committee, S–P’s senior global
marketing representative having responsibility for Cholesterol Products, as well
as one representative from each of M and S-P from each of the following
countries or groups of countries: (i) Germany, (ii) France, (iii) Italy,
(iv) Spain, (v) the U.K., (vi) Scandinavian Region, (vii) Mid-Europe Region,
(viii) Central and Eastern Europe Region and (ix) the Middle East Africa Region.
               (b) Purposes. The EMEA Marketing Committee shall advise the EMEA
General Manager and be responsible for identifying and proposing to the EMEA
Operating Board through the EMEA General Manager operating strategies for

43



--------------------------------------------------------------------------------



 



marketing aspects of the Cholesterol Products in the Field in the EMEA and
coordinating pan-EMEA initiatives and sharing best practices. The EMEA Marketing
Committee, through the EMEA Marketing Director, shall also be responsible for
identifying and proposing the specific needs of the EMEA for the successful
commercialization of the Cholesterol Products in the Field. Members of the EMEA
Marketing Committee will act in the best interests of the maximum
commercialization of the Cholesterol Products in the Field. The EMEA Marketing
Committee shall have no express or implied authority to act on behalf of the
EMEA Operating Board, EMEA General Manager, or M or S-P or any of their
respective Affiliates.
          Section 3.2.4. Five-Year Plans; Approval of Annual Marketing and
Educational Plans; Default Marketing Plans.
               (a) No later than May 15 of each Calendar Year, each (i) EMEA
Regional Representative, after consultation and collaboration with, and the
endorsement of the applicable Country Marketing Committee(s) in the EMEA, and
(ii) Country Marketing Committee in the EMEA for which no EMEA Regional
Representative has been appointed, will present a five-year strategic business
plan (a “Five-Year Strategic Business Plan”) to the EMEA General Manager. The
Five-Year Strategic Business Plan shall include a comprehensive marketing,
sales, pricing, manufacturing, supply, and distribution strategy (including,
without limitation, Phase V and educational activities) and related profit and
loss forecasts for the Cholesterol Products in the Field in the applicable
country or group of countries. The EMEA General Manager will, in consultation
and collaboration with the applicable EMEA Regional Representative or Country
Marketing Committee for countries in which no EMEA Regional Representative has
been appointed, prepare a Five-Year Strategic Business Plan for the EMEA and
submit such Five-Year Strategic Business Plan to the EMEA Operating Board for
approval no later than July 31 of each Calendar Year.
               (b) If a Country Marketing Committee in an EMEA Board Country
cannot agree on an estimate of (i) the optimal number of PDEs required to be
delivered by each of M and S-P or their respective Affiliates to Targeted
Prescribers, (ii) the positioning of such PDEs for Targeted Prescribers, and
(iii) the frequency of such PDEs for Targeted Prescribers, so as to maximize the
commercial potential of each Cholesterol Product, and to provide for market
leadership by a Cholesterol Product in the Field (collectively, the “PDE
Requirements”), in accordance with the applicable EMEA Board Country Agreement,
then M and S-P will agree on a marketing consulting firm to provide a report (a
“Consultant’s Report”) to the EMEA General Manager in a timely manner having
regard to the requirements of Section 3.2.4(c) detailing, with respect to any
such EMEA Board Country, such consulting firm’s estimate of the PDE
Requirements. Notwithstanding the foregoing, no Consultant’s Report shall be
sought with respect to an EMEA Board Country if the Country Marketing Committee
for such EMEA Board Country determines that a Consultant’s Report would not be
commercially beneficial.
               (c) No later than September 1 of each Calendar Year, each
(i) EMEA Regional Representative, after consultation and collaboration with, and
the

44



--------------------------------------------------------------------------------



 



endorsement of the applicable Country Marketing Committee(s) in the EMEA, and
(ii) Country Marketing Committee in each country in the EMEA for which no EMEA
Regional Representative has been appointed, will submit a preliminary Marketing
and Educational Plan with respect to the Cholesterol Products in the Field in
the applicable EMEA Board Country for the following Calendar Year to the EMEA
General Manager for consultation and review. This preliminary Marketing and
Educational Plan will (i) identify the Cholesterol Product which will receive
primary emphasis, (ii) seek to maximize the commercial potential of each
Cholesterol Product in the Field within the applicable country or region, and to
provide for market leadership by a Cholesterol Product, (iii) be based on the
Consultant’s Reports, if any, as well as match, where appropriate, the efforts
of leading competitors of the ECLAFE Cholesterol Business in such EMEA Board
Country, (iv) identify Targeted Prescribers, (v) identify the number of PDEs to
be delivered by Specialty Representatives, Hospital Representatives and Primary
Care Representatives and (vi) propose spending levels with respect to
Non-Representative Educational and Promotional Activities. Following a review of
such preliminary Marketing and Educational Plans, the EMEA General Manager, in
consultation and collaboration with the EMEA Regional Representative or the
Country Marketing Committee in countries in the EMEA for which no EMEA Regional
Representative has been appointed, will submit a written report to the EMEA
Operating Board describing any principle issues, if any, which could reasonably
be expected to result in the implementation of a Default Marketing Plan in such
EMEA Board Country. This report must be submitted to the EMEA Operating Board
prior to October 1 of each Calendar Year. The EMEA General Manager, with the
endorsement of the Country Marketing Committee in such EMEA Board Country, will
develop a final Marketing and Educational Plan to be submitted to the EMEA
Operating Board for approval no later than October 15 of each Calendar Year. In
the event that such Marketing and Educational Plan is not approved by the EMEA
Operating Board, the EMEA General Manager will, in close collaboration with the
EMEA Regional Representatives and Country Marketing Committees for such EMEA
Board Country, and with the endorsement of the County Marketing Committee for
such EMEA Board Country, endeavor to reach consensus on an appropriate Marketing
and Educational Plan and submit such Marketing and Educational Plan to the EMEA
Operating Board, within thirty (30) days thereof.
               (d) In the event that a Marketing and Educational Plan with
respect to the Cholesterol Product(s) in the Field for a Calendar Year in an
EMEA Board Country (other than EMEA Single Presence Countries) is not approved
by the EMEA Operating Board for any reason by the November 15th immediately
prior to such Calendar Year, then a default marketing plan for the Cholesterol
Product(s) in the Field in the applicable EMEA Board Country (a “Default
Marketing Plan”) shall be implemented as set forth below:
     [*]  [Note: Approximately four and one-half pages of text are omitted.]

45



--------------------------------------------------------------------------------



 



          Section 3.2.5. Sales Force Compensation Auditor. Upon the request of
either M or S-P or the EMEA General Manager, each of M and S-P shall provide, to
an independent third-party auditor mutually agreed to by M and S-P (the
“Compensation Auditor”), sufficient details on the target compensation, bonus
structure, and benefits expected to be provided to either the M Sales Force or
the S-P Sales Force in a specific EMEA Board Country on the Cholesterol Products
and on other comparable priority cholesterol products promoted by such
individuals, upon the Effective Date and annually thereafter (in the case of
reports subsequent to the Effective Date, such reports will include the
achievement rates for the prior Calendar Quarter of such compensation, bonus
structure, and benefits programs), so that the Compensation Auditor may make a
reasonable determination of comparability and effectiveness of the bonus
incentives under the preceding sentence, which determination shall be given to
the EMEA General Manager. In the event that, upon receipt of such determination
from the Compensation Auditor, the EMEA General Manager is concerned that either
M’s or S-P’s bonus incentive structure for the M Sales Force or the S-P Sales
Force respectively in a specific EMEA Board Country is not adequate or
comparable to the incentive structure of its other sales force personnel (or
with respect to comparable priority cholesterol products), the EMEA General
Manager will seek the assistance of the applicable Country Marketing Committee
in the EMEA and the EMEA Executive Sponsors in a good faith attempt to help
resolve any of the perceived inequities.
          Section 3.2.6. EMEA No Presence Countries. In relation to the EMEA No
Presence Countries, the EMEA General Manager shall make a recommendation to the
EMEA Operating Board as to whether the Cholesterol Products should be sold in
such countries and a recommendation as to how the Cholesterol Products should be
marketed in such countries. If such EMEA No Presence Country is designated by
the EMEA Operating Board as an EMEA Co-Promotion Country, EMEA Co-Branding
Country or EMEA Single Presence Country, it shall cease to be an EMEA No
Presence Country for the purposes of this Agreement.
          Section 3.2.7. [*]
          Section 3.2.8. EMEA Single Presence Countries. The Parties acknowledge
that the list of EMEA Single Presence Countries is intended to reflect those
countries in which the Parties have respective Marketing Presences, but that no
Party may challenge the definition of EMEA Single Presence Country after the
Effective Date on the basis of such definition. If requested by a Party,
however, the EMEA Operating Board will consider whether the definitions of EMEA
Single Presence Countries should be modified. From the Effective Date (or, if a
country in the EMEA is designated an EMEA Single Presence Country by the EMEA
Operating Board after the Effective Date, from the date of such designation),
the Parties agree that the provisions of this Agreement, including the
provisions attached hereto as Exhibit 3, will govern the rights and obligations
of the Parties in the EMEA Single Presence Countries, and whichever of S-P and M
has the single presence in the EMEA Single Presence Country shall ensure that an
Affiliate shall comply with the provisions of this Agreement and the provisions
contained in such Exhibit 3.

46



--------------------------------------------------------------------------------



 



          Section 3.2.9. Access to Promotional Materials. S-P and M, and their
respective Affiliates, will have full and equal access, for use in EMEA
Co-Branding Countries, to the marketing and promotional materials developed by
S-P and M, or their respective Affiliates, for use in the Co-Promotion
Countries, Single Presence Countries, the U.S. Territory and in Canada.
     Section 3.3. Management of Canada.
          Section 3.3.1. Management by the Canadian Board of Members. The ECLAFE
Cholesterol Business in Canada shall be managed by, and all powers of the
Canadian Partnership shall be vested in, the Canadian Partnership’s Board of
Members (the “Canadian Board”). The terms and provisions governing the Canadian
Board shall be as set forth in the Canadian Partnership Agreement. The Canadian
Board shall be responsible for determining the general policies of the Canadian
Partnership and the scope of the Canadian Partnership’s activities and
operations.
          Section 3.3.2. Canada General Manager. The Canadian Agreements will
provide that (i) Merck Frosst Canada Ltd., shall have the right to designate one
employee of Merck Frosst Canada Ltd., subject to the written consent of Schering
Canada, Inc. (such consent not to be unreasonably withheld) to serve as the
general manager of the Cholesterol Products and the ECLAFE Cholesterol Business
in Canada (the “Canadian General Manager”), (ii) Schering Canada, Inc. shall
have the right to cause the removal of the Canadian General Manager (subject to
the written consent of Merck Frosst Canada Ltd., not to be unreasonably
withheld), provided that (x) such right shall be exercisable no more than once
every two years and (y) Merck Frosst Canada Ltd. shall have the right to
designate a replacement for any removed Canadian General Manager subject to the
written consent of Schering Canada, Inc. (such consent not to be unreasonably
withheld). The terms and provisions regarding the Canadian General Manager shall
be as set forth in the Canadian Partnership Agreement.
     Section 3.4. Management of Latin America.
          Section 3.4.1. Supply and Distribution. With respect to all countries
in Latin America, to the extent S-P and/or M determines to sell Cholesterol
Products in Latin America, the Singapore Partnership will supply an Affiliate of
S-P and/or M, as the case may be, with finished, unpackaged Cholesterol
Products, for sale in those countries in Latin America determined by S-P or M
respectively. Sales from the Singapore Partnership to the S-P Affiliate and to
the M Affiliate will be at the same price. Subject to the provisions of
Sections 3.4.1 and/or 3.4.3, S-P and M will be entitled to commence marketing
and selling Cholesterol Products in the Field in any country in Latin America at
any time. S-P or M will market, promote and sell their Cholesterol Products
independent of the other. S-P and M will have the right to introduce multiple
brands of each Cholesterol Product in any country in Latin America. Each of S-P
and M (each, a “Distribution Party”) may sublicense and/or sell Cholesterol
Products for sale and distribution in any country in Latin America to those
distributors or sub-licensees, (i) in which a Distribution Party owns, directly
or indirectly, at least [*] of the outstanding equity interests in such
distributor or sub-licensee as of the date in which such distributor

47



--------------------------------------------------------------------------------



 



or sub-licensee commences the marketing and sale of the Cholesterol Products in
such country, or (ii) that the Latin America Executive Sponsors (after
consulting with and receiving the advice and recommendation of the WWOC) have
approved as a distributor or sub-licensee of the Distribution Party, provided,
that if the Non-Distribution Party reasonably believes that the performance of
such distributor or sub-licensee in the applicable country is unsatisfactory,
then, the Non-Distribution Party, may request a discussion with the Latin
America Executive Sponsors to consider whether such distributor’s or
sub-licensee’s performance in the applicable country is unsatisfactory. If,
following such discussion, the Non-Distribution Party reasonably determines that
the distributor’s or sub-licensee’s performance in the applicable country is
unsatisfactory, then the Non-Distribution Party shall provide the Distribution
Party with written notice, setting forth in reasonable detail the basis for such
determination. Thereafter, such distributor or sub-licensee shall have sixty
(60) days to demonstrate to the Non-Distribution Party that it has cured such
unsatisfactory performance. If, during such period, the distributor or
sub-licensee fails to demonstrate to the Non-Distribution Party that it has
cured such unsatisfactory performance, then such distributor or sub-licensee
shall cease to be a distributor or sub-licensee of the Distribution Party for
the Cholesterol Products in the Field in such country and shall thereafter cease
marketing and selling the Cholesterol Products in such country.
          Section 3.4.2. Reporting Obligations. M shall ensure that each of the
M Local Affiliates for Latin America shall provide the Singapore Partnership
with sufficient information to calculate any special allocations required to be
made pursuant to the Singapore Partnership Agreement with respect to sales by M
in Latin America.
          Section 3.4.3. Registration and Launch. With respect to all countries
in Latin America where S-P and M determine to sell Cholesterol Products, each of
an M Local Affiliate and an S-P Local Affiliate shall undertake the Co-Marketing
and sale of the Cholesterol Products in such countries under its own separate
and distinct brands. With respect to each country in Latin America where:
(A) the simultaneous filing of Product Marketing Authorizations and
qualifications for the Cholesterol Products by one Party on behalf of itself and
the other Party is permitted by local law; (B) M and S-P each have a Marketing
Presence and (C) M and S-P each notify the Singapore Partnership, within thirty
(30) days after the availability of the Cholesterol Product health registration
packages for the applicable Product for such country, that it intends to sell
such Cholesterol Product, the Latin America Executive Sponsors will authorize
either an S-P Affiliate or an M Affiliate to obtain and maintain all Product
Marketing Authorizations and qualifications (e.g. discounts) for each
Cholesterol Product in such country as required under local laws and regulations
to enable both (i) an S-P Local Affiliate to market such Cholesterol Product
under one or more S-P Local Affiliate’s brands as S-P may designate and (ii) an
M Local Affiliate to market such Cholesterol Product under one or more of M
Local Affiliate’s brands as M may designate, in the country. In those countries
in Latin America (i) where the requirements referenced in the second sentence of
this Section 3.4.3 are satisfied, or (ii) where the requirements referenced in
the second sentence of this Section 3.4.3 other than part (A) of such
requirements are satisfied, then, to the extent permitted by law, neither M nor
S-P, or their respective Affiliates, shall Launch a Cholesterol Product, or
engage in any pre-selling in such country in Latin

48



--------------------------------------------------------------------------------



 



America until each of M and S-P has received all Product Marketing
Authorizations and qualifications (e.g. discounts) required under local laws and
regulations to Launch a brand of the Cholesterol Product in such country. With
respect to each country in Latin America where the preceding sentence does not
apply, each Party will independently seek the Product Marketing Authorization
and qualification of its brand(s) of Cholesterol Products in accordance with the
Development Agreement.
          Section 3.4.4. Access to Promotional Materials. S-P and M, and their
respective Affiliates, will have full and equal access for use in Latin America
to the marketing and promotional materials developed by S-P and M, or their
respective Affiliates, for use in the Co-Promotion Countries, Single Presence
Countries, the U.S. Territory and in Canada.
          Section 3.4.5. Dispute Resolution in Latin America. The Latin America
Executive Sponsors will use reasonable efforts to resolve any dispute, claims,
controversies or disagreements relating to the ECLAFE Cholesterol Business in
Latin America. If any matter cannot be resolved by the Latin America Executive
Sponsors within a reasonable period of time, such reasonableness to be
considered in view of the urgency and importance of the matter, and in any
event, within thirty (30) days after the representative(s) of S-P on the one
hand or M on the other has given written notice of such disagreement to the
representative(s) of the other Party, S-P and M each shall cause to be prepared
and circulated to the other Party a memorandum or other form of statement
setting out its position on the matter in dispute and its reasons for adopting
such position. The respective Latin America Executive Sponsors of M and S-P
shall use their respective good faith reasonable efforts to resolve such dispute
as promptly as practicable but in any event no later than ten (10) days after
submission of such matter to such Latin America Executive Sponsors. Upon
resolution of the matter, the respective Latin America Executive Sponsors shall
jointly execute a written statement setting forth the terms of such resolution.
     Section 3.5. Management of the Far East — Co-Marketing Countries.
          Section 3.5.1. Supply and Distribution. With respect to Far East
Co-Marketing Countries, to the extent S-P and/or M determines to sell
Cholesterol Products in the Far East, the Singapore Partnership will supply an
Affiliate of S-P and/or M, as the case may be, with finished, unpackaged
Cholesterol Products, for sale in those countries in the Far East determined by
S-P or M respectively. Sales from the Singapore Partnership to the S-P
Affiliates and the M Affiliates will be at the same price. Subject to the
provisions of Sections 3.5.1 and/or 3.5.3, S-P and M will be entitled to
commence marketing and selling Cholesterol Products in the Field in any Far East
Co-Marketing Country at any time. S-P or M will market, promote and sell their
Cholesterol Products independent of the other. S-P and M will have the right to
introduce multiple brands of each Cholesterol Product in any Far East
Co-Marketing Country. Each Distribution Party may sublicense and/or sell
Cholesterol Products for sale and distribution in any Far East Co-Marketing
Country to those distributors or sub-licensees, (i) in which a Distribution
Party owns, directly or indirectly, at least [*] of the outstanding equity
interests in such distributor or sub-licensee as of the date in which such
distributor or sub-licensee

49



--------------------------------------------------------------------------------



 



commences the marketing and sale of the Cholesterol Products in such country, or
(ii) that the Far East Operating Board have approved as a distributor or
sub-licensee of the Distribution Party, provided, that if the Non-Distribution
Party reasonably believes that the performance of such distributor or
sub-licensee in the applicable country is unsatisfactory, then, the
Non-Distribution Party, may request a discussion at the Far East Operating Board
to consider whether such distributor’s or Sub-licensee’s performance in the
applicable country is unsatisfactory. If, following such discussion, the
Non-Distribution Party reasonably determines that the distributor’s or
sub-licensee’s performance in the applicable country is unsatisfactory, then the
Non-Distribution Party shall provide the Distribution Party with written notice,
setting forth in reasonable detail the basis for such determination. Thereafter,
such distributor or sub-licensee shall have sixty (60) days to demonstrate to
the Non-Distribution Party that it has cured such unsatisfactory performance.
If, during such period, the distributor or sub-licensee fails to demonstrate to
the Non-Distribution Party that it has cured such unsatisfactory performance,
then such distributor or sub-licensee shall cease to be a distributor or
sub-licensee of the Distribution Party for the Cholesterol Products in the Field
in such country and shall thereafter cease marketing and selling the Cholesterol
Products in such country.
          Section 3.5.2. Reporting Obligations. M shall ensure that each of the
M Local Affiliates for the Far East Co-Marketing Countries shall provide the
Singapore Partnership with sufficient information to enable it to calculate the
special allocations required to be made pursuant to the Singapore Partnership
Agreement with respect to sales by M in the Far East.
          Section 3.5.3. Registration and Launch. With respect to all Far East
Co-Marketing Countries where S-P and M determine to sell Cholesterol Products,
[*].
          Section 3.5.4. Access to Promotional Materials. S-P and M, and their
respective Affiliates, will have full and equal access, for use in Far East
Co-Marketing Countries, to the marketing and promotional materials developed by
S-P and M, or their respective Affiliates, for use in the Co-Promotion
Countries, Single Presence Countries, the U.S. Territory and in Canada.
          Section 3.5.5. Dispute Resolution in Far East Co-Marketing Countries.
The members of the Far East Operating Board will use reasonable efforts to
resolve any dispute, claims, controversies or disagreements in Far East
Co-Marketing Countries. If any matter cannot be resolved by the Far East
Operating Board within a reasonable period of time, such reasonableness to be
considered in view of the urgency and importance of the matter, and in any
event, within thirty (30) days after the representative(s) of S-P on the one
hand or M on the other on the Far East Operating Board has given written notice
of such disagreement to the representative(s) of the other Party, S-P and M each
shall cause to be prepared and circulated to the other Party a memorandum or
other form of statement setting out its position on the matter in dispute and
its reasons for adopting such position. Thereafter, a representative of S-P on
the one hand and M on the other of the Far East Operating Board shall use their
reasonable good faith efforts to resolve any such dispute as promptly as
practicable but in any event no later than ten (10) days after submission of
such matter to such representatives. Upon

50



--------------------------------------------------------------------------------



 



resolution of the matter, such representatives of S-P and M of the Far East
Operating Board shall jointly execute a written statement setting forth the
terms of such resolution.
     Section 3.6. Management of the Far East Board Countries
          Section 3.6.1. Far East Board Countries.
               (a) Far East Operating Board; Purposes. Within forty-five
(45) days after the Effective Date, M and S-P shall establish a board for Far
East Board Countries (the “Far East Operating Board”), which shall have overall
responsibility for the management of the Cholesterol Products in the Field in
Far East Board Countries, and certain responsibilities regarding the Cholesterol
Products in the Field in Far East Co-Marketing Countries as set forth in
Section 3.5. Without limiting the generality of the foregoing, the
responsibilities of the Far East Operating Board shall include approving annual
Marketing and Educational Plans and Five-Year Strategic Business Plans (each in
the manner described in Section 3.6.2), capital forecasts and budgets (including
costs of Phase V studies), as well as registration strategy and
pricing/reimbursement strategy. The Far East Operating Board shall carry out its
responsibilities as set forth in this Agreement and the Related Agreements, as
applicable, and shall have the authority to approve or disapprove any
recommendation of a Country Marketing Committee under this Agreement and the
Related Agreements, as applicable. The Far East Operating Board shall operate
with the intent of maximizing the commercialization of the Cholesterol Products
in the Field in the Far East. The Far East Operating Board will coordinate the
Far East Board Countries development needs, develop Marketing and Educational
Plans and strategic plans, oversee execution of plans and monitor performance
(including receiving quarterly reports from each Country Marketing Committee in
the Far East regarding the execution of marketing, sales and promotion efforts)
and otherwise be responsible for maximizing commercialization of the Cholesterol
Products in the Field in Far East Board Countries. The Far East Operating Board
shall operate independently of M or S-P or their Affiliates and all lawful
determinations, decisions and actions made or taken by the Far East Operating
Board shall be conclusive and absolutely binding with respect to the ECLAFE
Cholesterol Business in the Far East.
               (b) Membership. The Far East Operating Board shall be composed of
four (4) representatives, two (2) appointed by S-P on the one hand, and two
(2) appointed by M on the other. M and S-P shall determine the composition of
the Far East Operating Board within forty-five (45) days after the Effective
Date. M and S-P may, upon mutual written consent, change the size and/or
composition of the Far East Operating Board from time to time. S-P may, in its
sole discretion, replace any of its Far East Operating Board representatives at
any time upon written notice to M, and M may, in its sole discretion, replace
any of its Far East Operating Board representatives at any time upon written
notice to S-P. M shall designate a board member to call meetings of the Far East
Operating Board, circulate agendas, allocate responsibilities for keeping
minutes of the Far East Operating Board, and perform administrative tasks
required to assure efficient operations of the Far East Operating Board until
the end of Calendar Year

51



--------------------------------------------------------------------------------



 



2002. Those responsibilities shall thereafter alternate in each subsequent
Calendar Year between a board member designated by S-P and a board member
designated by M.
               (c) Meetings of the Far East Operating Board. The Far East
Operating Board shall hold regular meetings no less frequently than once every
quarter, unless the Far East Operating Board otherwise determines. Special
meetings of the Far East Operating Board may be called by any Far East Operating
Board member, upon reasonable written notice. Meetings, in addition to quarterly
meetings, shall be held timely to approve plans submitted for Far East Operating
Board approval in accordance with this Agreement and the Related Agreements, as
applicable. Meetings of the Far East Operating Board may be held in person, by
audio or by video teleconference. S-P on the one hand and M on the other shall
be responsible for all of the expenses incurred by their representatives which
are Far East Operating Board members, which expenses arise out of such Far East
Operating Board member’s membership on the Far East Operating Board.
               (d) Manner of Acting. Meetings of the Far East Operating Board
shall be effective only if at least one representative of S-P on the one hand
and at least one representative of M on the other are present or participating
throughout. The unanimous vote of the members of the Far East Operating Board
present or participating at any meeting of the Far East Operating Board shall be
necessary for the passage of any resolution or act of the Far East Operating
Board. Any action required or permitted to be taken by the Far East Operating
Board may be taken without a meeting if each member of the Far East Operating
Board consents thereto in writing.
               (e) Dispute Resolution. Except as set forth in Sections 3.6.1(f)
and (g) and 3.6.3(b) and (c) of this Agreement, the members of the Far East
Operating Board will use reasonable efforts to resolve any dispute, claims,
controversies or disagreements relating to the ECLAFE Cholesterol Business in
Far East Board Countries. If any matter cannot be resolved by the Far East
Operating Board within a reasonable period of time, such reasonableness to be
considered in view of the urgency and importance of the matter, and in any
event, within thirty (30) days after the representative(s) of S-P on the one
hand or M on the other on the Far East Operating Board has given written notice
of such disagreement to the representative(s) of the other Party, S-P and M each
shall cause to be prepared and circulated to the other Party a memorandum or
other form of statement setting out its position on the matter in dispute and
its reasons for adopting such position. Thereafter, a representative of S-P on
the one hand and M on the other of the Far East Operating Board shall use their
reasonable good faith efforts to jointly recommend a resolution of such dispute
to the Far East Operating Board as promptly as practicable but in no event later
than ten (10) days after submission of such matter to such representatives. Upon
resolution of the matter, such representatives of S-P and M of the Far East
Operating Board shall jointly execute a written statement setting forth the
terms of such recommended resolution.
               (f) Country Marketing Committee Disputes. All Country Marketing
Committee disputes relating to the ECLAFE Cholesterol Business in Far East Board
Countries which cannot be resolved by the relevant Country Marketing Committee

52



--------------------------------------------------------------------------------



 



within a reasonable period of time, such reasonableness to be considered in view
of the urgency and importance of the matter, and in any event, within thirty
(30) days after the representative(s) of S-P on the one hand or M on the other
on the Country Marketing Committee has given written notice of such disagreement
to the representative(s) of the other Party, shall be referred to the Far East
Operating Board which shall recommend a resolution of such dispute to the
Country Marketing Committee as promptly as practicable but in no event later
than ten (10) days after submission of such matter to the Far East Operating
Board. Upon resolution of the matter, representative(s) of S-P on the one hand
and M on the other of the Far East Operating Board shall jointly execute a
written statement setting forth the terms of such recommended resolution. If the
Far East Operating Board cannot reach resolution within such ten (10) day
period, the dispute will be resolved pursuant to Section 3.6.1(e).
               (g) Product Launch Decisions. Cholesterol Products shall be
registered, Launched and sold in the Field [*].
          Section 3.6.2. Appointment of a Far East General Manager. The Far East
Operating Board shall discuss in good faith the need for a general manager of
the Cholesterol Products and the ECLAFE Cholesterol Business in the Far East
Board Countries. If the Far East Operating Board determines that there is a need
for a general manager, M shall have the right to designate one employee of M,
subject to the written consent of S-P (such consent not to be unreasonably
withheld), to serve as such general manager. Upon such appointment, this person
will perform the same role, and have the same rights and responsibilities in the
Far East Board Countries as the EMEA General Manager has in the EMEA. S-P’s and
M’s rights with respect to such general manager shall be the same as the rights
S-P and M have with respect to the EMEA General Manager.
          Section 3.6.3. Five-Year Plans; Approval of Annual Marketing and
Educational Plans; Default Marketing Plans.
               (a) No later than May 15 of each Calendar Year, each Country
Marketing Committee in Far East Board Countries will present a Five-Year
Strategic Business Plan to the Far East Operating Board. The Five-Year Strategic
Business Plan shall include a comprehensive marketing, sales, pricing,
manufacturing, supply and distribution strategy (including, without limitation,
Phase V and educational activities) and related profit and loss forecasts for
the Cholesterol Products in the Field in the applicable country. The Far East
Operating Board will prepare and approve a Five-Year Strategic Business Plan for
the Far East Board Countries no later than July 31 of each Calendar Year.
               (b) No later than September 1 of each Calendar Year, each Country
Marketing Committee in the Far East will submit a preliminary Marketing and
Educational Plan with respect to the Cholesterol Products in the Field in the
applicable Far East Board Country for the following Calendar Year to the Far
East Operating Board for consultation and review. This preliminary Marketing and
Educational Plan will contain the PDE Requirements (i) identify the Cholesterol
Product which will receive

53



--------------------------------------------------------------------------------



 



primary emphasis, (ii) seek to maximize the commercial potential of each
Cholesterol Product in the Field, within the applicable country and to provide
for market leadership by a Cholesterol Product, (iii) match, where appropriate,
the efforts of leading competitors of the ECLAFE Cholesterol Business in such
Far East Board Country, (iv) identify Targeted Prescribers, (v) identify the
number of PDEs to be delivered by Specialty Representatives, Hospital
Representatives and Primary Care Representatives and (vi) propose spending
levels with respect to Non-Representative Educational and Promotional
Activities. The Far East Operating Board and each Country Marketing Committee in
such Far East Board Country will develop a final Marketing and Educational Plan
to be approved by the Far East Operating Board no later than October 15 of each
Calendar Year. In the event that such Marketing and Educational Plan is not
approved by the Far East Operating Board, the Country Marketing Committee will
seek to address the issues raised by the Far East Operating Board and submit
such Marketing and Educational Plan to the Far East Operating Board for
approval, within thirty (30) days thereof.
               (c) In the event that a Marketing and Educational Plan with
respect to the Cholesterol Product(s) in the Field for a Calendar Year in a Far
East Board Country (other than a Far East Single Presence Country) is not
approved by the Far East Operating Board for any reason by the November 15th
immediately prior to such Calendar Year, then a Default Marketing Plan for the
Cholesterol Product(s) in the applicable country shall be implemented as set
forth in Section 3.2.4(d). The provisions of Sections 3.2.4(d), (e), (f), (g),
(i) and (j) shall apply to such country; provided, however, that references
therein to an EMEA Board Country, the EMEA Operating Board and an EMEA Board
Country Agreement shall be deemed to be references to a Far East Board Country,
the Far East Operating Board and a Far East Board Country Agreement,
respectively.
               (d) Subsequent to the Launch of a Combination Product in a Far
East Board Country (other than a Far East Single Presence Country), no sales
representative of either M or S-P, or their respective Affiliates shall be
responsible for detailing both (x) a Combination Product and (y) a product of M
or S-P or their respective Affiliates (as the case may be) in the Field in such
Far East Board Country, unless agreed to in an approved Marketing and
Educational Plan.

54



--------------------------------------------------------------------------------



 



          Section 3.6.4. Far East Single Presence Countries. From the Effective
Date (or, if a country in the Far East is designated a Far East Single Presence
Country by the Far East Operating Board after the Effective Date, from the date
of such designation), the Parties agree that the provisions of this Agreement,
including the provisions attached hereto as Exhibit 15, will govern the rights
and obligations of the Parties in the Far East Single Presence Countries, and
whoever of S-P and M has or has been deemed to have the single presence in the
Far East Single Presence Country shall ensure that an Affiliate shall comply
with the provisions of this Agreement and the provisions contained in such
Exhibit 15.
ARTICLE IV
GOOD FAITH EFFORTS; OTHER MATTERS
     Section 4.1. Commercially Reasonable Good Faith Efforts. Each of the
Parties hereto agrees to use its commercially reasonable good faith efforts to
execute and deliver all of the agreements and documents referred to in
Article II or otherwise contemplated by this Agreement, and make all necessary
filings relating thereto, if any, as promptly as practicable.
     Section 4.2. Certain Expenses.
               (a) Expenses Outside EMEA. Marketing and Educational Expenses as
described in Schedule 4.2(a) incurred by M or its Affiliates, or by S-P or its
Affiliates outside the EMEA and approved by the EMEA Operating Board shall be
shared equally by M and S-P; provided that such expenses incurred by M or its
Affiliates will be shared equally by M and S-P up to [*] per Calendar Year; and
provided, further, that promotional expenses shall be shared equally only to the
extent such expenses are incurred with respect to global branding and the
centralized preparation of sales materials for Launch of each Cholesterol
Product in the Field in ECLAFE. To the extent that M’s Marketing and Educational
Expenses (as described in Schedule 4.2(a)) exceed [*] million in any Calendar
Year or that M incurs promotional expenses other than those incurred with
respect to global branding and the centralized preparation of sales material for
the Launch of each Cholesterol Product, M shall bear [*]% of such costs and S-P
shall bear [*]% of such costs. M will invoice S-P for these costs on a quarterly
basis and S-P shall pay such invoices within 30 days of receipt.
               (b) EMEA Regulatory Costs. Regulatory Costs associated with the
EMEA, whether incurred within or outside the EMEA will be aggregated and will be
shared equally between M and S-P; provided, however, that, notwithstanding
anything set forth herein or in any of the Related Agreements including the
provisions of Section 6.2(a) of the EMEA Board Country Agreements, if Regulatory
Costs incurred by M Local Affiliates in the EMEA in a Calendar Year in the
aggregate exceeds $[*] (the “Regulatory Expenses Cap”), then M shall bear [*]%
and S-P shall bear [*]% of such excess. To the extent such proviso applies,
there will be no adjustments made to the payment obligations under the EMEA
Co-Venture Agreement or Related Agreements; however, an allocation pursuant to
the Singapore Partnership Agreement will be made to give effect thereto. If, in
a Calendar Year, Regulatory Costs incurred by M Local

55



--------------------------------------------------------------------------------



 



Affiliates are unusually high, the EMEA Operating Board may modify the
Regulatory Expenses Cap to take into account such unusual circumstances.
               (c) Expenses Outside Canada; Expenses Outside Far East
Co-Promotion Countries. Canadian related Marketing and Educational Expenses, as
described in Schedule 4.2(a), incurred by M or S-P or their respective
Affiliates outside Canada and approved by the Canadian Board shall be shared
equally by M and S-P. Far East Co-Promotion Country Marketing and Educational
Expenses, as described in Schedule 4.2(a), incurred by M or S-P or their
respective Affiliates outside the Far East Co-Promotion Countries and approved
by the Far East Operating Board shall be shared equally by M and S-P. Each of M
and S-P will invoice the other for the costs referred to in the first sentence
of Section 4.2(c) on a quarterly basis and provide the other Party with such
documentation in support thereof as the other Party may reasonably request, and
the other Party shall pay such invoices within thirty (30) days of receipt of
such invoice and all such supporting documentation. In addition, if only one
Product Marketing Authorization is required with respect to each Cholesterol
Product in any Co-Marketing country in LAFE, the Regulatory Costs associated
with such registration will be shared equally between M and S-P. An allocation
pursuant to the Singapore Partnership Agreement will be made to give effect to
such sharing of Regulatory Costs.
               (d) Phase IV Clinical Trials. The costs associated with Phase IV
clinical trials shall be borne by the Singapore Partnership.
     Section 4.3. Trademarks.
               Section 4.3.1. EMEA.
               (a) General. The Parties will seek to optimize the use of the E
Monotherapy U.S. Trademark, the Z/E Combination Product U.S. Trademark and the
M/E Combination Product U.S. Trademark in each country in the EMEA, but only to
the extent that the applicable Cholesterol Products are sold by or on behalf of
S-P or M or any of their Affiliates in the Field in such country in the EMEA.
               (b) EMEA Co-Promotion Countries. With respect to EMEA
Co-Promotion Countries, the Singapore Partnership will own and the Affiliates of
M and S-P shall have the exclusive right to use in those countries the E
Monotherapy U.S. Trademark, the Z/E Combination Product U.S. Trademark and the
M/E Combination Product U.S. Trademark and any back-up trademarks related
thereto.
               (c) EMEA Single Presence Countries. With respect to EMEA Single
Presence Countries, the Singapore Partnership will own and an Affiliate of M or
S-P which has the single presence in that EMEA Single Presence Country shall
have the exclusive right to use in those countries the E Monotherapy U.S.
Trademark, the Z/E Combination Product U.S. Trademark and the M/E Combination
Product U.S. Trademark and any back-up trademarks related thereto.
               (d) EMEA Co-Branding Countries — S-P. With respect to the EMEA
Co-Branding Countries, the Singapore Partnership will own and an S-P Local

56



--------------------------------------------------------------------------------



 



Affiliate will have the exclusive right to use in those countries, the E
Monotherapy U.S. Trademark and, if such use would be commercially impracticable
as determined by S-P in its reasonable good faith judgment or prohibited by
regulatory or statutory laws, rules or regulations in an EMEA Co-Branding
Country, a back-up trademark that is not confusingly similar to the E
Monotherapy U.S. Trademark filed in that country; provided, however, that if S-P
elects to use a back-up trademark in respect of the E Monotherapy U.S.
Trademark, (i) S-P shall lose the right to use the E Monotherapy U.S. Trademark
and (ii) M may elect either to have the exclusive use of the E Monotherapy U.S
Trademark or the exclusive use of any one other back up trademark (that is not
confusingly similar to the trademark used by S-P) filed in that country. An M
Local Affiliate shall be entitled to use any back-up trademark that is not
confusingly similar to the E Monotherapy U.S. Trademark filed in an EMEA
Co-Branding Country, other than any back-up trademark required to be used by an
S-P Local Affiliate in that country.
               (e) EMEA Co-Branding Countries — M. With respect to the EMEA
Co-Branding Counties, the Singapore Partnership will own and the M Local
Affiliate will have the exclusive right to use in those countries, the Z/E
Combination Product U.S. Trademark and the M/E Combination Product U.S.
Trademark and, if such use would be commercially impracticable as determined by
M in its reasonable good faith judgment or prohibited by regulatory or statutory
laws, rules or regulations in an EMEA Co-Branding Country, a back-up trademark
that is not confusingly similar to the Z/E Combination Product U.S. Trademark
filed in that country; provided, however, that if M elects to use a back-up
trademark in respect of either the Z/E Combination Product U.S. Trademark or the
M/E Combination Product U.S. Trademark, (i) M shall lose the right to use such
Z/E Combination Product U.S. Trademark or M/E Combination Product U.S. Trademark
and (ii) S-P may elect either to have the exclusive use of such Z/E Combination
Product U.S. Trademark or M/E Combination Product U.S. Trademark or the
exclusive use of any one other back up trademark (that is not confusingly
similar to the trademark used by M) filed in that country. An S-P Local
Affiliate shall be entitled to use any back-up trademark that is not confusingly
similar to the Z/E Combination Product U.S. Trademark and the M/E Combination
Product U.S. Trademark filed in an EMEA Co-Branding Country, other than any
back-up trademark required to be used by an M Local Affiliate in that country.
               (f) Ownership. Except in the limited circumstances set forth in
Section 4.3.5, all back-up trademarks will be owned by the Singapore
Partnership.
          Section 4.3.2. Canada. The Parties will seek to optimize the use of
the E Monotherapy U.S. Trademark, the Z/E Combination Product U.S. Trademark and
the M/E Combination Product U.S. Trademark in Canada, but only to the extent
that the applicable Cholesterol Products are sold in Canada.
          Section 4.3.3. LAFE.
               (a) General. The Parties will seek to optimize the use of the E
Monotherapy U.S. Trademark, the Z/E Combination Product U.S. Trademark and the
M/E Combination Product U.S. Trademark in each country in LAFE, but only to the

57



--------------------------------------------------------------------------------



 



extent that the applicable Cholesterol Products are sold in the Field by or on
behalf of S-P or M or any of their Affiliates in such country in LAFE.
               (b) Far East Co-Promotion Countries. With respect to Far East
Co-Promotion Countries, the Singapore Partnership will own and the Affiliates of
M and S-P shall have the exclusive right to use in those countries the E
Monotherapy U.S. Trademark, the Z/E Combination Product U.S. Trademark and the
M/E Combination Product U.S. Trademark and any back-up trademark relating
thereto.
               (c) Far East Single Presence Countries. With respect to Far East
Single Presence Countries, the Singapore Partnership will own and an Affiliate
of M or S-P which has been deemed to have the single presence in that Far East
Single Presence Country shall have the exclusive right to use in those countries
the E Monotherapy U.S. Trademark, the Z/E Combination Product U.S. Trademark and
the M/E Combination Product U.S. Trademark and any back-up trademark relating
thereto.
               (d) LAFE Co-Marketing Countries — S-P. With respect to the LAFE
Co-Marketing Countries, the Singapore Partnership will own and the S-P Local
Affiliates will have the exclusive right to use in those countries, the E
Monotherapy U.S. Trademark and, if such use would be commercially impracticable
as determined by S-P in its reasonable good faith judgment or prohibited by
regulatory or statutory laws, rules or regulations in a LAFE Co-Marketing
Country, a back-up trademark that is not confusingly similar to the E
Monotherapy U.S. Trademark filed in that country; provided, however, that if S-P
elects to use a back-up trademark in respect of the E Monotherapy U.S.
Trademark, (i) S-P shall lose the right to use the E Monotherapy U.S. Trademark
and (ii) M may elect either to have the exclusive use of the E Monotherapy U.S
Trademark or the exclusive use of any one other back up trademark (that is not
confusingly similar to the trademark used by S-P) filed in that country. An M
Local Affiliate shall be entitled to use any back-up trademark that is not
confusingly similar to the E Monotherapy U.S. Trademark filed in a LAFE
Co-Marketing Country, other than any back-up trademark required to be used by an
S-P Local Affiliate in that country.
               (e) LAFE Co-Marketing Countries — M. With respect to the LAFE
Co-Marketing Countries, the Singapore Partnership will own and the M Local
Affiliates will have the exclusive right to use in those countries, the Z/E
Combination Product U.S. Trademark and the M/E Combination Product U.S.
Trademark and, if such use would be commercially impracticable as determined by
M in its reasonable good faith judgment or prohibited by regulatory or statutory
laws, rules or regulations in a LAFE Co-Marketing Country, a back-up trademark
that is not confusingly similar to the Z/E Combination Product U.S. Trademark
filed in that country; provided, however, that if M elects to use a back-up
trademark in respect of either the Z/E Combination Product U.S. Trademark or the
M/E Combination Product U.S. Trademark, (i) M shall lose the right to use such
Z/E Combination Product U.S. Trademark or M/E Combination Product U.S. Trademark
and any back-up trademarks and (ii) S-P may elect either to have the exclusive
use of such Z/E Combination Product U.S. Trademark or M/E Combination Product
U.S. Trademark or the exclusive use of any other back up trademark (that is not
confusingly similar to the trademark used by M) filed in that country. An S-P
Local

58



--------------------------------------------------------------------------------



 



Affiliate shall be entitled to use any back-up trademark that is not confusingly
similar to the Z/E Combination Product U.S. Trademark and the M/E Combination
Product U.S. Trademark filed in a LAFE Co-Marketing Country, other than any
back-up trademark required to be used by an M Local Affiliate in that country.
               (f) Ownership. Except in the limited circumstances set forth in
Section 4.3.5, all back-up trademarks will be owned by the Singapore
Partnership.
          Section 4.3.4. General.
               (a) All trademarks filed for Cholesterol Products by M or S-P or
any of their respective Affiliates prior to the Effective Date, will be assigned
to the Singapore Partnership as promptly as practicable after the Effective Date
and in any event within ninety (90) days after the Effective Date.
Notwithstanding any provisions to the contrary contained in this Agreement, M
shall retain the ownership and the exclusive use of the ZOCOR trademarks and
marks similar thereto including, without limitation, trademarks containing the
name ZOCOR, and nothing contained in this Agreement shall provide the Singapore
Partnership or S-P or any of its Affiliates any rights with respect thereto.
               (b) As soon as reasonably practicable following the execution of
this Agreement, M or its Affiliate and Singapore Partnership shall enter into a
trademark license, in form and substance satisfactory to M, pursuant to which M
shall grant to Singapore Partnership a non-exclusive, royalty free license, for
use only in the marketing and/or sale of a Z/E Combination Product in the Field
in ECLAFE, to the ZOCOR trademark to be used only in combination with another
term and not alone.
               (c) All grants of usage by the Singapore Partnership pursuant to
this Section 4.3 with respect to the E Monotherapy U.S. Trademark, the Z/E
Combination Product U.S. Trademark and the M/E Combination Product U.S.
Trademark, and all back-up trademarks, domain names or other appropriate forms
of brand protection relating thereto, are made exclusively for the marketing and
sale of the Cholesterol Products in the Field. Neither M or S-P, nor any of
their respective Affiliates, shall have the right to use any such trademarks or
domain name registrations or other forms of brand protection for the Cholesterol
Products outside the Field, other than, in the case of S-P and its Affiliates,
with respect to the E Monotherapy U.S. Trademark, and all back-up trademarks,
domain names or other forms of brand protection relating thereto, in Japan.
          Section 4.3.5. Applications.
               (a) Consequences of Non-Singapore Partnership Registrations. To
the extent that S-P has commenced appropriate trademark and domain name
registrations and any other appropriate forms of brand protection for the
Cholesterol Products (“Trademark Registrations”) in the Field in the U.S.
Territory and/or ECLAFE and such registrations and forms of brand protections
have not been obtained prior to the Effective Date in a particular country, then
S-P shall continue the process of procuring

59



--------------------------------------------------------------------------------



 



such Trademark Registrations in such country on behalf of the Singapore
Partnership. S-P shall not without M’s prior written consent make or approve the
making of applications to register trademarks or domain names in the Field in
the U.S. Territory and/or ECLAFE that consist of or include marks, signs or
brands that are identical or confusingly similar to marks, signs or brands
belonging to M. All Trademark Registrations with respect to the Cholesterol
Products in the U.S. Territory and/or ECLAFE are to belong to, and wherever
possible shall be made in, the name of the Singapore Partnership. In the event
that prior to the Effective Date S-P has made, or procures the registration of,
any Trademark Registration in its name with respect to the Cholesterol Products
in the U.S. Territory or ECLAFE, S-P shall hold such applications or
registrations in trust for and shall assign or procure the assignment of them to
the Singapore Partnership as soon as possible and, in any event, within seven
(7) days of the later (i) the Effective Date, and (ii) obtaining such
registration or other form of brand protection. After the Effective Date,
neither S-P, nor its Affiliates shall seek Trademark Registrations in the U.S.
Territory or ECLAFE in its name with respect to any of the Cholesterol Products
in the Field unless it had commenced the process prior to the Effective Date.
This Section 4.3.5(a) does not modify, alter or grant to S-P or M any rights to
any trademarks, domain names or any other types of brand protection for use in
Japan. In addition to the foregoing, (i) S-P shall assign or transfer to the
Singapore Partnership all Trademark Registrations for trademarks or tradenames
which have previously been disclosed to the Singapore Partnership or M or its
Affiliates and (ii) any Trademark Registrations outside the Field which are not
assigned or transferred to the Singapore Partnership pursuant to this Section
4.3.5(a) shall not be confusingly similar to any trademarks or tradenames owned
or used by Singapore Partnership for use in the Field.
               (b) Back-Up Trademarks in EMEA Co-Branding Countries and LAFE
Co-Marketing Countries. Subject to Section 4.3.1 (d) and (e) or Section 4.3.3(d)
and (e), as applicable, Affiliates of S-P and M in any EMEA Co-Branding Country
or LAFE Co-Marketing Country shall be entitled to utilize an unlimited number of
trademarks and/or domain name registrations or any other form of brand
protection for the Cholesterol Products in such countries; provided, however,
that the Singapore Partnership shall have the exclusive right to register and
own any such trademark or domain name or other form of brand protection. Upon
the written request of the Affiliate of S-P or M, the Singapore Partnership
shall, with the assistance of such Affiliate of S-P or M, use its commercially
reasonable efforts to register such trademark or domain name or other form of
brand protection. Such Affiliate of M or S-P shall have the exclusive right to
use any trademark or domain name or other form of brand protection registered
pursuant to this Section 4.3.5(b).
          Section 4.3.6. Infringement. Any Local Affiliate of M or S-P in any
country in ECLAFE shall promptly advise the Singapore Partnership of all cases
of potential infringement of any patents, trademarks, tradenames or other forms
of brand protection owned or used by the Singapore Partnership that come to such
Local Affiliate’s attention, and shall render all assistance reasonably
requested in connection with any action taken by the Singapore Partnership
relating thereto. The control of such action, including without limitation the
determination of whether to initiate action or to settle, shall be under the
sole control of the Singapore Partnership. All costs and

60



--------------------------------------------------------------------------------



 



expenses associated with such proceedings shall be borne by the Singapore
Partnership.
     Section 4.4. Non-Compete.
[*]
     Section 4.5. Unilateral Termination of Board Country Agreements.
Notwithstanding any other provision of this Agreement, if M or S-P determines to
terminate all of its business and operations (with respect to all products, not
just the Cholesterol Products) in an EMEA Board Country or Far East Board
Country (any such country, a “Terminated Country”), then the terminating Party
shall have the right to unilaterally terminate (or cause its Local Affiliate to
unilaterally terminate) any EMEA Board Country Agreement, Far East Board Country
Agreement and/or any applicable Sub-Distribution Agreement, in effect with
respect to the Terminated Country, provided that no such termination shall be
effective (i) unless the terminating Party has provided the other Party with at
least 90 days prior written notice of termination, (ii) until all such other
business and operations have been terminated and (iii) with respect to an EMEA
Co-Venture Agreement, EMEA Co-Branding Agreement or Far East Co-Venture
Agreement, until the terminating Party has entered into arrangements reasonably
satisfactory to the other Party which provide (x) for the allocation of profit
and loss arising from subsequent Third Party sales in such Terminated Country
under the Singapore Partnership Agreement, [*]% to the terminating Party and
[*]% to the other Party from and after the date of termination and (y) the other
Party to have all such rights as may be necessary to continue selling the
Cholesterol Products in the Terminated Country. Any Terminated Country that was
an EMEA Single Presence Country shall, following such termination, be treated as
an EMEA No Presence Country. Any Terminated Country that was a Far East Single
Presence Country shall, following such termination, be treated as a Far East
Co-Marketing Country.
ARTICLE V
DISPUTE RESOLUTION, TERMINATION, DISSOLUTION AND
LIQUIDATION
     Section 5.1. Dispute Resolution. Without limiting any dispute resolution
procedures and remedies specifically provided in any of the Related Agreements,
any and all disputes, claims, controversies or disagreements with respect to
this Agreement or any of the Related Agreements shall be resolved pursuant to
the procedures set forth in Sections 3.2.1(e), 3.2.1(f), 3.2.2(c), 3.4.5, 3.5.5,
3.6.1(e), 3.6.1(f) and 3.6.1(g), as applicable, and each of S-P, M and the
Singapore Partnership agree that none of them shall, except as contemplated by
Section 7.13 [Judicial Proceeding], resort to any means whatsoever, including
litigation, arbitration, dissolution by a judicial forum or decree, or by
operation of law, appointment of a trustee, receiver, custodian or similar
person, or to any other form of proceeding in connection with any such dispute,
claim, controversy or disagreement, including, without limitation, pursuant to
Section 18-802 of the Delaware Limited Liability Company Act and other similar
applicable laws.
     Section 5.2. Termination.

61



--------------------------------------------------------------------------------



 



          Section 5.2.1. Right to terminate. This Agreement may be terminated
and the provisions of Section 5.3 and 5.4 shall apply, as follows:
               (a) ECLAFE Material Breach. By M, in the event of an ECLAFE
Material Breach (as defined below) by S-P or one of its Affiliates of its
obligations under this Agreement or one or more of the Related Agreements (to
the extent such Related Agreement and such ECLAFE Material Breach directly
relate to the ECLAFE Cholesterol Business in ECLAFE) or, by S-P, in the event of
an ECLAFE Material Breach by M or one of its Affiliates of its obligations under
this Agreement or one of the Related Agreements (to the extent such Related
Agreement and such ECLAFE Material Breach directly relate to the ECLAFE
Cholesterol Business in ECLAFE), which breach is not cured by the breaching
party or its Affiliates within thirty (30) days, or such longer period as
specifically provided pursuant to the Related Agreements, after receipt by the
breaching party and its ultimate parent, M or S-P, as the case may be, of
written notice of the breach requesting cure of the breach, with reasonable
detail of the particulars of the alleged breach or in the event that the breach
cannot be reasonably cured within such thirty (30) day period, or such longer
period as specifically provided pursuant to the Related Agreements, the other
party or its Affiliate has not initiated actions reasonably expected to cure the
cited failure within thirty (30) days of receiving notice and has not in any
event cured such breach within 120 days of receiving notice, or such longer
period as specifically provided pursuant to the Related Agreements. For purposes
of this Section 5.2.1(a), “ECLAFE Material Breach” means a breach of a material
provision of this Agreement or any of the Related Agreements (to the extent such
Related Agreements and breach directly relate to the ECLAFE Cholesterol Business
in ECLAFE) that (i) results in a material adverse effect on the ECLAFE
Cholesterol Business in ECLAFE taken as a whole, or the operations or financial
condition of the ECLAFE Cholesterol Business in ECLAFE taken as a whole, or the
value of the ECLAFE Cholesterol Business in ECLAFE taken as a whole, and
(ii) materially frustrates the ability of either S-P or M, as the non-breaching
party, as the case may be, to realize the reasonably anticipated benefits of the
ECLAFE Cholesterol Business in ECLAFE (“Material Adverse Effect”). If the
Governance Agreement has been terminated but this Agreement has not been
terminated in connection therewith pursuant to Section 5.2.2, an ECLAFE Material
Breach shall also be deemed to occur upon any breach of Section 9.9 of the
Governance Agreement, provided that if an alleged breach is by a Person that has
been determined to be an Affiliate of M or S-P, as the case may be, such breach
will not be deemed an ECLAFE Material Breach if M or S-P, as the case may be,
demonstrates by a preponderance of the evidence each of the following (i) that
it did not cause, assist or encourage such Affiliate to take the action
underlying the alleged breach, (ii) that it did not have the power to prevent
such Affiliate from taking such action and (iii) that it used commercially
reasonable efforts to prevent such Affiliate from taking such action.
Notwithstanding the prior sentence, such breach may, however, nevertheless be
determined to be an ECLAFE Material Breach pursuant to the provisions of the
next sentence. The determination of whether an ECLAFE Material Breach has
occurred and liability for such breaches shall be made in a judicial proceeding
pursuant to Section 7.13 [Judicial Proceeding]; or
               (b) [*]

62



--------------------------------------------------------------------------------



 



               (c) Bankruptcy. If the Governance Agreement has been terminated
but this Agreement has not been terminated in connection therewith pursuant to
Section 5.2.2, by M, in the event of the Bankruptcy of S-P or any of its
Significant Subsidiaries (as defined in the Governance Agreement) or, by S-P, in
the event of the Bankruptcy of M or any of its Significant Subsidiaries; or
               (d) Change of Control. If the Governance Agreement has been
terminated but this Agreement has not been terminated in connection therewith
pursuant to Section 5.2.2, by S-P, in the event of a Change of Control of M, or
by M, in the event of a Change of Control of S-P, as the case may be; or
               (e) [*]
          Section 5.2.2. Automatic Termination of Master Agreement. This
Agreement shall terminate automatically and the provisions of Sections 5.3 and
5.4 shall apply upon a termination of the Governance Agreement pursuant to
(i) Section 7.2(b) [Bankruptcy] of the Governance Agreement, (ii) Section 7.2(c)
[Material Breach] of the Governance Agreement due to a breach of Section 9.9
[Standstill] of the Governance Agreement, (iii) Section 7.2(d) [Change of
Control] of the Governance Agreement, or (iv) [*].
          Section 5.2.3. Local Bankruptcy. In the event of a Local Bankruptcy of
a Local Affiliate of M that is a party to a Venture Agreement (or the Canadian
Agreement referred to in Section 2.2(a)(2)) in a country in ECLAFE, S-P may
terminate the arrangements and agreements between the Parties that apply to such
country, and in the event of a Local Bankruptcy of a Local Affiliate of S-P that
is a party to a Venture Agreement (or the Canadian Agreement referred to in
Section 2.2(a)(2)) in a country in ECLAFE, M may terminate the arrangements and
agreements between the Parties that apply to such country and, in each case,
Section 5.3(b)(ii) shall apply.
     Section 5.3. Consequences of Termination.
               (a) General. With respect to any event of termination (whether a
local termination pursuant to Section 5.2.3 or termination of this Agreement),
each Party shall undertake, during the pendency of the procedure to determine
whether such event of termination has occurred and the implementation of the
consequences of such termination, to maintain the ECLAFE Cholesterol Business in
ECLAFE as a going concern, so that all of the rights, title and interests in the
Venture Companies and the ECLAFE Cholesterol Business in ECLAFE may be conveyed
to the extent contemplated by this Article 5. The parties acknowledge that in
the event of a termination of this Agreement that results in one party acquiring
the Interests of another party hereto and ECLAFE Termination Assets, if any,
(i), the acquiring party may determine to continue operating the ECLAFE
Cholesterol Business in ECLAFE, (ii) appropriate adjustments to the Singapore
Partnership Agreement will be made to provide that (A) profit and loss arising
from the ECLAFE Cholesterol Business in ECLAFE shall be specifically allocated
to the Party (or its Affiliates) that acquires the Interests of the other Party
and its Affiliates and (B) to the extent the Governance Agreement has not been
terminated or is

63



--------------------------------------------------------------------------------



 



not being terminated simultaneously with this Agreement pursuant to
Section 7.2(b) [Bankruptcy], Section 7.2(c) [Material Breach due to a breach of
Section 9.9 [Standstill] of the Governance Agreement], Section 7.2(d) [Change of
Control] or [*] of the Governance Agreement, that the assets and liabilities of
the Singapore Partnership, to the extent they relate to the ECLAFE Cholesterol
Business in ECLAFE (“Singapore Termination Assets”), can be sold as set forth in
the last sentence of this Section 5.3(a), or the rights thereto otherwise
transferred, to the Terminating Party or its Affiliates pursuant to this
Section 5.3 and (iii) appropriate adjustment to the MSP Technology Agreement
will be made to provide that, to the extent the Governance Agreement has not
been terminated or is not being terminated simultaneously with this Agreement
pursuant to Section 7.2(b) [Bankruptcy], Section 7.2(c) [Material Breach due to
a breach of Section 9.9 [Standstill] of the Governance Agreement],
Section 7.2(d) [Change of Control] or [*] of the Governance Agreement, the
assets and liabilities of MSP Technology Partnership, to the extent they relate
to the ECLAFE Cholesterol Business in ECLAFE (the “Technology Termination
Assets,” and together with the Singapore Terminations Assets, the “ECLAFE
Termination Assets”), can be sold as set forth in the last sentence of this
Section 5.3(a), or the rights thereto transferred, to the Terminating Party or
its Affiliates pursuant to this Section 5.3. In the event of any such
termination, the Parties will enter into such agreements as are necessary or
appropriate to provide for the transfer of the ECLAFE Termination Assets and
will endeavor in good faith to arrange for such transfer to be effected in a
manner that is tax efficient, to the maximum extent reasonably practicable, to
both the Terminated Party and the Terminating Party, and any other agreements as
may be necessary or appropriate to effectuate the foregoing.
          (b) Bankruptcy. (i) In the event of termination pursuant to
Section 5.2.1(c) or 5.2.2(i), the non-bankrupt party (or its designee) shall be
entitled to purchase the bankrupt party’s Interests in the ECLAFE Cholesterol
Business in ECLAFE, and (ii) in the event of termination pursuant to
Section 5.2.3, the non-bankrupt party (or its designee) shall be entitled to
purchase the bankrupt party’s Interest with respect to the ECLAFE Cholesterol
Business in the country in ECLAFE where such bankrupt party engages in the
ECLAFE Cholesterol Business in ECLAFE. If local law prohibits the Parties from
enforcing these provisions in a jurisdiction, the Parties will take all
necessary actions to give effect to the intent of this Section 5.3(b)(ii). Any
purchase and sale pursuant to clause (i) or (ii) of this Section 5.3(b) shall be
consummated as soon as practicable, but in any event within 300 days of
determination of a Bankruptcy or Local Bankruptcy of the other, and each of the
parties shall execute such documents as are reasonable and necessary in
connection therewith. The purchase price for any such purchase shall be an
amount equal to the fair market value of the particular bankrupt party’s
Interests being purchased or acquired and shall be determined in the manner
described in Section 5.3(d)(i).
          (c) ECLAFE Material Breach.
          (i) In the event of termination pursuant to Sections 5.2.1(a), or
5.2.2(ii), the non-breaching party (or its designee) shall be entitled to
purchase the breaching party’s Interests and the ECLAFE Termination Assets, if
any, in the Venture Companies and the ECLAFE Cholesterol Business in ECLAFE.

64



--------------------------------------------------------------------------------



 



          (ii) Any purchase and sale pursuant to this Section 5.3(c) shall be
consummated as soon as practicable, but in any event within 120 days of
determination of an ECLAFE Material Breach and the related appraisal and damage
proceedings, and each of the parties shall execute such documents as are
reasonable and necessary in connection therewith. The purchase price for any
such purchase shall be an amount equal to the fair market value of the breaching
party’s Interests and the ECLAFE Termination Assets, if any, as determined in a
judicial proceeding as set forth in Section 7.13 [Judicial Proceedings]. In
determining the fair market value of the breaching party’s Interests and the
ECLAFE Termination Assets, if any, the court shall apply the standards
applicable in an appraisal proceeding under Section 262 of the Delaware General
Corporation Law as may be amended from time to time, which value shall not
include the value of any goodwill, rights and services not transferred with the
Interests and the ECLAFE Termination Assets, if any (e.g. MSDIS distribution
services).
          (iii) Any termination of this Agreement or any of the Related
Agreements pursuant to this Section 5.3(c) due to a breach of this Agreement or
any of the Related Agreements shall not relieve the breaching party from
liability for damages caused by its breaches (except that the breaching party
shall not be liable for punitive, special, consequential, incidental, indirect
or exemplary or other similar damages or lost profits) as a result of any such
breach. Damages shall be determined in the judicial proceeding contemplated by
this Section 5.3(c).
          (d) Change of Control. Within 45 days after the date of a Change of
Control of S-P or Change of Control of M, the party which did not experience the
Change of Control (the “Call Party”) may by written notice (the “C-O-C Notice”)
delivered to the other party (the “C-O-C Party”) request that the fair market
value of the C-O-C Party’s Interests (the “Call Price”) be determined in
accordance with paragraph (i) of this Section 5.3(d).
          (i) The Call Price shall be conclusively determined by two
internationally recognized investment banking firms, one of which shall be
retained and paid by the Call Party and one of which shall be retained and paid
by the C-O-C Party. The Call Party and the C-O-C Party shall promptly notify
each other of their respective selections. If either such party fails to deliver
such notice to the other party of its selection of an investment banking firm
within thirty (30) days after delivery of a C-O-C Notice, the determination
shall be rendered by the single investment banking firm so selected (whose fees,
in such case, shall be borne equally by S-P and M). The investment banking firms
selected in accordance with the foregoing procedure shall each determine the
fair market value of the C-O-C Party’s Interest, (which value shall be an amount
determined assuming that the buyer and seller are under no compulsion to buy or
sell and shall be determined without regard to any minority or illiquidity
discount or the value of any goodwill, rights and services not transferred with
the Interests, e.g. MSDIS distribution services) and submit their determinations
of such value to the Call Party and the C-O-C Party within 45 days following
their selection. The Call

65



--------------------------------------------------------------------------------



 



Price shall be the amount equal to the sum of such values determined by each
investment banking firm divided by two, except that if there is more than a
twelve percent (12%) difference between (x) the average of such values and
(y) each of such values, the two investment banking firms shall, within twenty
(20) days after their submissions mutually select and appoint a third investment
banking firm, similarly qualified, and give written notice thereof to the Call
Party and the C-O-C Party. If the two investment banking firms fail to appoint a
third investment banking firm within such twenty-day period, the third
investment banking firm shall be selected and appointed, at the request of
either party, by the President of the Association of the Bar of the City of New
York or by a person designated by such President. Within thirty (30) days after
the appointment of the third investment banking firm, the third investment
banking firm shall promptly submit in writing to the Call Party and the C-O-C
Party its determination of the fair market value. If the valuation of the third
banker is not between the valuations of the first and second bankers, fair
market value shall be the average of the valuations of the third banker and the
next closest valuation. If the valuation of the third banker is (i) between the
valuations of the first and second bankers and (ii) not more than thirty percent
(30%) (calculated as the average of the first two valuations multiplied by 0.3)
higher or lower than the valuations of each of the first and second bankers,
then fair market value shall be the average of the valuations of all three
bankers. If the valuation of the third banker is (x) between the valuations of
the first and second bankers and (y) more than thirty percent (30%) (calculated
as the average of the first two valuations multiplied by 0.3) higher or lower
than one or both of the other two valuations, then fair market value shall be
the average of the third banker’s valuation and the valuation, if any, that is
not more than thirty percent (30%) (calculated as the average of the first two
valuations multiplied by 0.3) higher or lower than the third banker’s valuation.
For illustrative purposes only, Schedule 7.3 of the Governance Agreement sets
forth examples of the method of determining fair market value pursuant to the
provisions of this Section 5.3(d). The fair market value as determined above
shall be final and binding upon the Call Party and the C-O-C Party. The cost of
such third investment banking firm shall be borne one-half by the Call Party and
one-half by the C-O-C Party.
          (ii) The Call Party shall have the right, exercisable by delivery of
written notice to the C-O-C Party (a “Call Notice”) within sixty (60) days after
the final determination of the Call Price, to require the C-O-C Party to sell
and transfer the C-O-C Party’s entire Interest to the Call Party (or its
designee) at a price equal to the Call Price. Any such sale shall be made
without representations or warranties of the C-O-C Party other than regarding
the authorization of the sale and title to the Interest being sold. Upon and
after the consummation of such sale, the C-O-C Party shall have no
responsibility or liability for any liabilities or obligations arising from the
Interests (whether contingent, absolute, realized or unrealized) that exist as
of the date of such sale or that are incurred with respect to the Interest
thereafter and shall only be obligated to continue performance under any Related
Agreement in accordance with Section 5.4.

66



--------------------------------------------------------------------------------



 



          (iii) Any purchase and sale of the C-O-C Party’s Interest effected
pursuant to this Section 5.3(d) shall be consummated at a closing at the offices
of the Call Party on a business day within fifteen (15) days following the
delivery of the Call Notice (upon at least five days’ notice by the Call Party);
provided that such period shall be extended for 180 additional days, or such
shorter period of time, as shall be necessary in order to obtain requisite
governmental or regulatory approvals with respect to such transaction; provided,
further, that such closing may be held at such other time and place as the
parties to the transaction may agree. At such closing, the Call Party shall pay
the C-O-C Party the Call Price by wire transfer of immediately available funds
to an account specified by the C-O-C Party, and the parties to such transaction
and the Venture Companies shall execute any and all documents necessary to
effect the full and complete transfer of the C-O-C Party’s Interest.
          (iv) No investment banking firm selected by a party pursuant to this
Section 5.3(d) shall have represented such party in a significant engagement
within the 24-month period immediately prior to such selection. Any investment
banking firm selected in any other manner shall not have represented either
party in a significant engagement within the 24-month period immediately prior
to such selection.
          (e) [*]. In the event this Agreement is terminated pursuant to
Sections [*], this Agreement and all the Related Agreements shall immediately
terminate (except, in the case of a termination pursuant to [*], for the Amended
Agreements, which will be amended or terminated as required to terminate the
provisions that relate to the ECLAFE Cholesterol Business in ECLAFE) and the
assets and liabilities, to the extent related to the ECLAFE Cholesterol Business
in ECLAFE, will be distributed as follows: (1) all of the assets contributed
will solely be returned to the original party who had contributed them, so as to
put the parties back, to the maximum extent possible and as promptly as
practicable, to the position they were in prior to the contribution of such
assets pursuant to this Agreement and the Related Agreements (to the extent such
Related Agreements relate to the ECLAFE Cholesterol Business in ECLAFE),
(2) with respect to the Research Results (as defined in the Development
Agreement), each party will have equal ownership and access on a co-exclusive
basis for use in the Field in ECLAFE (except that S-P and/or its Affiliates
shall have exclusive rights to Research Results relating to R&D IP-Ezetimibe
Monotherapy for use outside ECLAFE), and (3) with respect to liabilities and
assets, other than those contributed by the parties and the Research Results,
such liabilities and assets will be transferred in a commercially reasonable
manner to S-P and/or its Affiliates and M and/or its Affiliates to the greatest
extent possible on an equal basis. To the extent such assets are necessary for
the continued operation of the Cholesterol Business (as defined in the
Governance Agreement), such assets will not be distributed. The cost of such
distribution and dissolution shall be shared equally by S-P and M. Such
distribution and dissolution shall occur within ten (10) business days of the
termination event or if not possible within ten (10) business days, then as soon
as practicable. In the event of such termination, (i) Section 7.1(a)(1) shall
survive and continue to be binding on all of the parties in all respects (and,
in addition, the provisions of Section 7.1 and 7.2 shall be deemed applicable
with respect to the information

67



--------------------------------------------------------------------------------



 



specifically relating to assets distributed to the parties in connection with
such termination) for six years following such termination and
(ii) Sections 6.1, 6.2, 6.4.1 and 6.5 shall survive for two years following such
termination.
          (f) Agreement to Enter into New Agreements. In the event that (i) this
Agreement is terminated pursuant to Sections [*] of this Agreement and (ii) S-P
resolves the issues that M believed constituted [*], as the case may be, S-P
will promptly notify M in writing of the resolution of such issues or completion
of such study, as the case may be. Then, if M provides written notice to S-P
within twenty (20) business days of receipt of supporting information reasonably
requested by M and study results, as the case may be, the parties will enter
into agreements on substantially similar terms as the terms set forth in this
Agreement and the Related Agreements (the “New Agreements”) within sixty
(60) days of receipt of such notice. M shall reimburse S-P on the date of
execution of the New Agreements for costs incurred by S-P (net of costs
reimbursed to S-P and its Affiliates by any Third Party) relating to the
development and marketing of Ezetimibe and the Z/E Combination Product from the
date of termination of this Agreement until the execution date of the New
Agreements that would otherwise have been borne by Singapore Partnership.
Notwithstanding the non-compete provisions of the Governance Agreement, the
parties hereto acknowledge that from the date of termination of this Agreement
pursuant to Sections 5.2.1(e), 5.2.2(iv) or 5.2.1(b) of this Agreement until the
execution date of the New Agreements, S-P will be free to enter into any
business arrangements of any kind with respect to Ezetimibe and that the New
Agreements will contain such modifications to the non-compete and other
provisions as are necessary to reflect any such business arrangements, as well
as changes in law or corporate organization.
          (g) No Double Counting. The Parties agree that in no event shall the
value of the Terminated Party’s Interests determined under this Agreement and
the value of the Terminated Party’s Interests (as defined in the Governance
Agreement) determined under the Governance Agreement include the valuation of
the same assets so that such assets are valued twice.
     Section 5.4. Treatment of Master Agreement and Related Agreements.
          (a) General. Notwithstanding any provision to the contrary in this
Agreement or any Related Agreement, (i) no Party will permit any Affiliate to
terminate any Related Agreement, except as provided in the Governance Agreement
or this Article 5 and Section 4.5, and (ii) each Party will cause its Affiliates
to amend or terminate the Related Agreements as provided in this Article 5 and
Section 4.5.
          (b) Survival of Certain Provisions of this Agreement. In the event of
any termination of this Agreement pursuant to Section 5.2.1(a) [ECLAFE Material
Breach], 5.2.1(c) or 5.2.2(i) [Bankruptcy], 5.2.2(ii) [Material
Breach-Standstill], or 5.2.1(d) or 5.2.2(iii) [Change of Control]:
          (i) All provisions of Section 7.1 [Confidentiality] shall survive and
continue to be binding on the Terminated Party in all respects for six years

68



--------------------------------------------------------------------------------



 



     following such termination.
          (ii) All provisions of Section 7.1 (other than Sections 7.1(a)(1) and
(a)(3)) shall survive and continue to be binding on the Terminating Party for
six years following such termination, provided that if the Terminated Party’s
Interests and ECLAFE Termination Assets, if any, are not acquired by the
Terminating Party, all provisions of Section 7.1 shall survive and continue to
be binding on the Terminating Party for six years following such termination.
          (iii) [*]
          (iv) All other provisions of Section 4.4 shall survive and continue to
be binding on the Terminated Party and its Affiliates (including any acquiring
or surviving entity in the event of a Change of Control), but only with respect
to Pre-Termination Substances, until the later of (A) four years following such
termination or (B) with respect to the Core Countries, Australia and Canada,
four years after the Launch of a Combination Product in such country, provided
that the maximum survival period under this clause (B) shall be five years after
termination of this Agreement.
          (v) All provisions of Sections 6.1, 6.2, 6.4 and 6.5 shall survive for
two years following termination.
          (c) Effect of Certain Terminations. In the event of any termination of
this Agreement pursuant to Section 5.2.1(a) [ECLAFE Material Breach], 5.2.1(c)
or 5.2.2(i) [Bankruptcy], 5.2.2(ii) [Material Breach-Standstill], or 5.2.1(d) or
5.2.2(iii) [Change of Control]:
          (i) The Canadian Agreements and the Venture Agreements entered into by
the Terminated Party or its Affiliates shall, notwithstanding anything to the
contrary contained therein, remain in effect as provided therein following the
termination of this Agreement and the rights and benefits of the Terminated
Party or its Affiliates in the Canadian Agreements and the Venture Agreements
entered into by the Terminated Party or its Affiliates shall be assigned to the
Terminating Party or its designee at the closing of the acquisition by the
Terminating Party of the Interests held by the Terminated Party or its
Affiliates and the ECLAFE Termination Assets, if any, and thereafter the
Terminated Party shall have no rights or obligations under such agreements with
respect to the ECLAFE Cholesterol Business in ECLAFE.
          (ii) The Co-Marketing Supply Agreements entered into by the Terminated
Party shall be terminated immediately following the termination of this
Agreement;
          (iii) The Board Country Supply Agreements entered into by the
Terminated Party shall remain in full force and effect for ninety (90) days
following the termination of this Agreement and shall then terminate;

69



--------------------------------------------------------------------------------



 



          (iv) The Toll Packaging Agreements pursuant to which the Terminated
Party or any of its Affiliates packages for the benefit of the Terminating Party
or any of its Affiliates (or which relates to the packaging of Cholesterol
Products comprising the Interests and ECLAFE Termination assets, if any,
acquired under Section 5.3) shall terminate upon the termination of this
Agreement; provided that, the Terminating Party shall have the option to require
by written notice that the Terminated Party or its Affiliate continue to perform
its obligations under such Toll Packaging Agreement for a period of up to two
(2) years after the date of termination of this Agreement. Such written notice
shall be provided to the Terminated Party no later than sixty (60) days prior to
the purchase of Interest(s). In the event such option is exercised, the relevant
Toll Packaging Agreement shall remain in full force and effect for the period of
such exercise up to two (2) years and then terminate. All other Toll Packaging
Agreements may be terminated at the discretion of the Terminating Party.
          (v) The Amended Agreements entered into by the Terminated Party shall,
notwithstanding anything to the contrary contained therein, remain in effect as
provided therein following the termination of this Agreement and shall be
amended at the closing of the acquisition by the Terminating Party of the
Interests held by the Terminated Party and the ECLAFE Termination Assets, if
any, in accordance with this Agreement, in order to transfer to such Terminating
Party any rights acquired by the Terminating Party in connection with the
acquisition of the Interests in the ECLAFE Cholesterol Business in ECLAFE and
the ECLAFE Termination Assets, if any, and thereafter the Terminated Party shall
have no rights or obligations under such agreements with respect to the ECLAFE
Cholesterol Business in ECLAFE and the ECLAFE Termination Assets, if any.
Nothing in this Section 5.4(c)(v) shall affect the Terminated Party’s Interests
determined under this Agreement, or the value of the Terminated Party’s
“Interests” in the U.S. Related Companies and “U.S. Termination Assets”, if any,
in the “Cholesterol Business” (each, as defined in the Governance Agreement) in
the U.S. Territory determined under the Governance Agreement.
          (d) Effect of Termination Due to Local Bankruptcy. In the event of the
exercise of the termination right pursuant to Sections 5.2.3 [Local Bankruptcy]:
          (i) The relevant Venture Agreement (or Canadian Agreement referred to
in Section 2.2(a)(2), if applicable) entered into by the Terminated Party in the
relevant country shall, notwithstanding anything to the contrary contained
therein, remain in effect as provided therein and the rights, benefits and
obligations of the Terminated Party in such Venture Agreement (or Canadian
Agreement) entered into by the Terminated Party shall be assigned to the
Terminating Party or its designee at the closing of the acquisition by the
Terminating Party of the Interests held by the Terminated Party in such country
or countries, and thereafter the Terminated Party shall have no rights or
obligations under such Agreements with respect to the ECLAFE Cholesterol
Business in such country or countries.

70



--------------------------------------------------------------------------------



 



          (ii) The relevant Co-Marketing Supply Agreement(s) entered into by the
Terminated Party or its Affiliates shall be terminated or amended, as necessary
immediately following the termination of this Agreement to exclude the
application of such Co-Marketing Supply Agreement to that country (or countries)
and the equivalent Co-Marketing Supply Agreement entered into by the Terminating
Party shall be amended as necessary immediately following the termination of
this Agreement to grant to such Terminating Party any additional rights required
in connection with the acquisition of the Interests held by the Terminated Party
in such country or countries, and thereafter the Terminated Party shall have no
rights or obligations under such Agreements with respect to the ECLAFE
Cholesterol Business in such country or countries.
          (iii) The Board Country Supply Agreement(s) entered into by the
Terminated Party or its Affiliates shall remain in full force and effect for
ninety (90) days following the termination of this Agreement and shall then be
terminated or amended, as necessary, to exclude the application of such Board
Country Agreement to that country (or countries), and thereafter the Terminated
Party shall have no rights or obligations under such Agreements with respect to
the ECLAFE Cholesterol Business in such country or countries.
          (iv) The Toll Packaging Agreement(s) pursuant to which the Terminated
Party or any of its Affiliates packages Cholesterol Products for sale in the
relevant country (or countries) shall terminate (or be amended to exclude the
relevant country or countries from such Terminated Party’s or its Affiliates’
packaging obligations therein) upon the local termination, and thereafter the
Terminated Party shall have no rights or obligations under such Agreements with
respect to the ECLAFE Cholesterol Business in such country or countries;
provided that, the Terminating Party shall have the option to require by written
notice that Terminated Party or its Affiliate continue to perform its
obligations under such Toll Packaging Agreement with respect to such country or
countries for a period of up to two (2) years after the date of such local
termination. Such written notice shall be provided to the Terminated Party no
later than sixty (60) days prior to the purchase of Interest(s). In the event
such option is exercised, the relevant Toll Packaging Agreement shall remain in
full force and effect for the period of such exercise up to two (2) years and
then terminate.
          (v) The Amended Agreements entered into by the Terminated Party or its
Affiliates shall, notwithstanding anything to the contrary contained therein,
remain in effect as provided therein following exercise of the termination right
contained in Section 5.2.3, and shall be amended at the closing of the
acquisition by the Terminating Party of the Interests held by the Terminated
Party with respect to the country (or countries), in order to transfer to such
Terminating Party any rights acquired by the Terminating Party in connection
with the acquisition of the Interests in such country (or countries) and
thereafter the Terminated Party shall have no rights or obligations under such
Agreements with respect to the ECLAFE Cholesterol Business in such country or
countries.

71



--------------------------------------------------------------------------------



 



     Section 5.5. Incorporation by Reference. The Termination of the Governance
Agreement shall not affect the provisions of the Governance Agreement
incorporated by reference and such provisions will remain in full force and
effect as set forth herein until terminated pursuant to the terms of this
Agreement.
ARTICLE VI
REPRESENTATIONS, WARRANTIES, COVENANTS
AND INDEMNIFICATION
     Section 6.1. Representations and Warranties of the Parties. M hereby
represents and warrants to S-P with respect to itself and S-P hereby represents
and warrants to M with respect to itself as of the date hereof as follows:
                    (a) Organization and Good Standing; Power and Authority;
Qualifications. Such Party (i) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, (ii) has all
requisite power and authority to own, lease and operate its properties and to
carry on its business as presently conducted and as proposed to be conducted and
(iii) has all requisite power and authority to enter into and carry out the
transactions contemplated by this Agreement and the Related Agreements to which
it is a Party.
                    (b) Authorization of this Agreement and the Related
Agreements. The execution, delivery and performance of each of this Agreement
and the Related Agreements have been duly authorized by all requisite action on
the part of such Party which is a Party hereto and thereto, and each of this
Agreement and the Related Agreements constitutes a legal, valid and binding
obligation of such Party which is a Party hereto and thereto, enforceable
against each such Party in accordance with its terms except to the extent that
enforceability may be limited by bankruptcy, insolvency or other similar laws
affecting creditors’ rights generally.
                    (c) No Conflict. The execution and delivery by such Party of
this Agreement and the Related Agreements to which it is a Party and the
consummation by such Party of the transactions contemplated hereby and thereby
and the compliance by such Party with the provisions hereof and thereof will not
(i) violate any material provision of law, statute, rule or regulation, or any
ruling, writ, injunction, order, judgment or decree of any court, administrative
agency or other governmental body applicable to it, or any of its properties or
assets, (ii) conflict with or result in any breach of any of the terms,
conditions or provisions of, or constitute (with due notice or lapse of time, or
both) a default under, or result in the creation of any encumbrance upon any of
its properties or assets under, any contract to which it is a Party or
(iii) violate its certificate of incorporation or by-laws or other
organizational documents, that in the case of clause (i) or (ii), would
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, or prevent the consummation of the transactions contemplated
hereby. Without limiting the generality of the foregoing, S-P represents and
warrants that neither it nor any of its Affiliates has any obligation to any
Third Party that would require it to contribute or license to a Third Party the
right to manufacture, market or distribute in ECLAFE (i) for the
over-the-counter market, any of the

72



--------------------------------------------------------------------------------



 



Cholesterol Products or (ii) any Cholesterol Absorption Inhibitor so that such
Third Party could use such Cholesterol Absorption Inhibitor alone or in
combination with a Statin. Without limiting the generality of the foregoing, M
represents and warrants that neither it nor any of its Affiliates has any
obligation to any Third Party that would require it to contribute or license to
a Third Party the right to manufacture, market or distribute in ECLAFE (i) for
the over-the-counter market, any of the Cholesterol Products or (ii) Simvastatin
for combination use so that such Third Party could use Simvastatin for
combination use in combination with a Cholesterol Absorption Inhibitor.
Notwithstanding the foregoing, M has represented to S-P that there may be
restrictions on M’s rights to contribute Simvastatin (i) for combination use for
the over-the-counter market pursuant to a joint venture with Johnson & Johnson
and (ii) for animal health uses pursuant to a joint venture with Aventis S.A.
     Section 6.2. Certain Representations.
               (a) - (d)[*]
               (e) S-P hereby represents and warrants that the Cholesterol
Assignment Documents (as defined in the Governance Agreement), together with
this Agreement and the Related Agreements, provide to the Singapore Partnership
all of the rights and obligations and all of the benefits of all of the
representations, warranties, covenants and agreements provided to Schering Sales
Management, Inc. pursuant to the Schering License Agreement (Existing
Cholesterol Combination IP), dated as of the date of the Governance Agreement
and as may be amended from time to time, excluding only the obligations under
Section 7 of that Schering License Agreement.
     Section 6.3. Certain Covenants. Each party hereto, with respect to itself,
agrees that, for so long as this Agreement is in effect:
               (a) Maintenance of Corporate Existence, etc. Such party shall
maintain in full force and effect its corporate existence, rights, governmental
approvals, permits, and franchises and all licenses and other rights material to
and necessary in the conduct of its business as currently conducted and as
proposed to be conducted, except to the extent that such failure to preserve and
maintain such existence and qualifications would not reasonably be expected to
have a Material Adverse Effect.
               (b) Compliance with Laws. Each Party shall use reasonable efforts
to comply with all applicable laws, rules regulations and orders, except for
violations or failures to so comply, if any, that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
Each of M and S-P shall comply with all applicable laws, rules, regulations and
orders as it relates to such party with respect to the ECLAFE Cholesterol
Business in ECLAFE, except for violations or failures to so comply, if any,
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect.

73



--------------------------------------------------------------------------------



 



               (c) Insurance. Each Party shall maintain adequate insurance (or
have adequate self insurance) covering all aspects of the ECLAFE Cholesterol
Business in ECLAFE . Each party and its respective Affiliates (as applicable)
shall keep its assets that are necessary to perform its obligations under this
Agreement and the Related Agreements and which are of an insurable character, if
any, insured in accordance with such Party’s then applicable insurance program
for its business.
     Section 6.4. Certain Obligations.
          Section 6.4.1. Affiliate Obligations. Each of M and S-P hereby
guarantees the performance by their respective Affiliates of each of such
Affiliates’ obligations (i) under this Agreement, and (ii) as parties to the
Related Agreements.
          Section 6.4.2. Amendments to Related Agreements. Any Related Agreement
that is solely between Affiliates of M may not be amended or modified in any
manner without the written consent of S-P. Any Related Agreement that is solely
between Affiliates of S-P may not be amended or modified in any manner without
the written consent of M.
          Section 6.4.3. Non-Discrimination. To the extent M or an Affiliate of
M is responsible for the distribution and supply of Cholesterol Products in
countries in the EMEA or LAFE (other than in LAFE Co-Marketing Countries and Far
East Single Presence Countries where S-P has been deemed to have the single
presence, each of M and its Affiliates will use commercially reasonable efforts
to perform its obligations to distribute and supply the Cholesterol Products
under the applicable Related Agreements, which efforts shall be at least
equivalent to those employed by M and/or its Affiliate (as applicable) in the
supply and distribution of other M products of comparable stage of development,
potential, value and status. In performing such activities, M and/or its
Affiliates (as applicable) shall not favor its other products of comparable
stage of development, potential, value and status over the Cholesterol Products.
In addition, to the extent that M or an M Affiliate is supplying Cholesterol
Products to both M (or a M Affiliate) and S-P (or a S-P Affiliate) for marketing
and sale in a country in the ECLAFE, M or its Affiliate (as applicable) shall
not treat either party to which it is supplying Cholesterol Products in any
fashion less favorable than the other party.
          Section 6.4.4. Supply Allocation. To the extent M or an Affiliate of M
is responsible for the distribution and supply of Cholesterol Products in
countries in the EMEA or LAFE (other than in LAFE Co-Marketing Countries, and
Far East Single Presence Countries where S-P has been deemed to have the single
presence), each of M and its Affiliates will use commercially reasonable efforts
to ensure that the methods used to allocate the supply of Cholesterol Products
are the same as the methods used to allocate the supply of other pharmaceutical
products supplied by M or its Affiliates in connection with other business in
the relevant territory.
          Section 6.4.5. Promotional Disputes. The Parties agree that decisions
regarding any promotional disputes with Third Parties regarding the Cholesterol
Products in the Field in ECLAFE shall be made jointly and that following the
Effective Date they

74



--------------------------------------------------------------------------------



 



will work together in good faith to agree on mutually satisfactory procedures to
govern the conduct of any promotional disputes with Third Parties regarding the
Cholesterol Products in the Field in ECLAFE.
     Section 6.5. Indemnification.
          Section 6.5.1. Indemnification by the Singapore Partnership. The
Singapore Partnership shall indemnify, defend and hold harmless the M
Indemnified Parties and the S-P Indemnified Parties from and against all Losses
incurred or suffered by any of them as a result of, arising from, or in
connection with any claim, action, proceeding or investigation of any Third
Party relating to:
               (a) the development, testing or use of any of the Cholesterol
Products in the Field in ECLAFE; or
               (b) the marketing, distribution, promotion, supply or sale of the
Cholesterol Products in the Field in the EMEA Board Countries, the Far East
Board Countries, the EMEA No Presence Countries or Canada.
     Notwithstanding the foregoing, no M Indemnified Party and no S-P
Indemnified Party shall be entitled to any indemnification pursuant to this
Section 6.5.1 to the extent the Loss for which indemnification is being sought
is caused by the gross negligence or willful misconduct of the party seeking
indemnification.
          Section 6.5.2. Indemnification by M. M shall indemnify, defend and
hold harmless the S-P Indemnified Parties and the Singapore Partnership from and
against all Losses incurred or suffered by any of them as a result of, arising
from, or in connection with:
               (a) the breach by M of any of its representations, warranties or
covenants in this Agreement, the Development Agreement, any License Agreements
or any Co-Venture Agreement or Entity Agreement, provided that no claim may be
made for indemnification under this Section 6.5.2 for breaches of
representations or warranties until the aggregate dollar amount of all such
claims exceeds $2 million;
               (b) the gross negligence or willful misconduct by M or any of its
Affiliates in the performance of any of their obligations under this Agreement
or the Related Agreements (other than manufacturing or packaging agreements);
               (c) the development, testing, use, marketing, distribution,
promotion, supply or sale by M or its Affiliates of the Cholesterol Products
outside the Field; or
               (d) the development, testing, use, marketing, distribution,
promotion, supply or sale by M or its Affiliates (or Banyu Pharmaceutical
Company, Ltd) of the Cholesterol Products in Japan to the extent such
Cholesterol Products are developed, tested, used, marketed, distributed,
promoted, supplied or sold either (i) under a Product Marketing Authorization
that includes, directly or by reference, data

75



--------------------------------------------------------------------------------



 



comprising “Merck Clinical IP”, “Schering Clinical IP” or “Merck Formulation IP”
(each as defined in the Development Agreement), or (ii) under a trademark,
tradename or other form of brand protection owned or used by the Singapore
Partnership.
     Notwithstanding the foregoing, neither any S-P Indemnified Party nor the
Singapore Partnership shall be entitled to any indemnification pursuant to this
Section 6.5.2 to the extent the Loss for which indemnification is being sought
is caused by the gross negligence, willful misconduct or willful violation of
law of the party seeking indemnification.
          Section 6.5.3. Indemnification by S-P. S-P shall indemnify, defend and
hold harmless the M Indemnified Parties and the Singapore Partnership from and
against all Losses incurred or suffered by any of them as a result of, arising
from, or in connection with:
               (a) the breach by S-P of any of its representations, warranties
or covenants in this Agreement, the Development Agreement, any License
Agreements or any Co-Venture Agreements or Entity Agreements, provided that no
claim may be made for indemnification under this Section 6.5.3 for breaches of
representations or warranties until the aggregate dollar amount of all such
claims exceeds $2 million;
               (b) the gross negligence or willful misconduct by S-P or any of
its Affiliates in the performance of any of their obligations under this
Agreement or the Related Agreements(other than manufacturing or packaging
agreements);
               (c) the development, testing, use, marketing, distribution,
promotion, supply or sale by S-P or its Affiliates of the Cholesterol Products
outside the Field; or
               (d) the development, testing, use, marketing, distribution,
promotion, supply or sale by S-P or its Affiliates of the Cholesterol Products
in Japan to the extent such Cholesterol Products are developed, tested, used,
marketed, distributed, promoted, supplied or sold either (i) under a Product
Marketing Authorization that includes, directly or by reference, data comprising
“Merck Clinical IP”, “Schering Clinical IP” or “Merck Formulation IP” (each as
defined in the Development Agreement), or (ii) under a trademark, tradename or
other form of brand protection owned or used by the Singapore Partnership.
     Notwithstanding the foregoing, neither any M Indemnified Party nor the
Singapore Partnership shall be entitled to any indemnification pursuant to this
Section 6.5.3 to the extent the Loss for which indemnification is being sought
is caused by the gross negligence, willful misconduct or willful violation of
law of the party seeking indemnification.
          Section 6.5.4. Indemnification Principles. For purposes of this
Section 6.5, “Losses” shall mean each and all of the following items: claims,
losses, liabilities, obligations, payments, damages, charges, judgments, fines,
penalties, amounts paid in settlement, costs and expenses (including, without
limitation, interest which may be

76



--------------------------------------------------------------------------------



 



imposed in connection therewith, costs and expenses of investigation, actions,
suits, proceedings, demands, assessments and reasonable fees, expenses and
disbursements of counsel, consultants and other experts). Losses shall not
include, and indemnification shall not be available under this Section 6.5 for,
(i) lost profits, punitive, special, indirect, consequential, incidental,
exemplary or other similar damages (collectively, “Special Damages”), other than
Special Damages payable to Third Parties, or (ii) any Obligations which are
otherwise subject to Sections 2.1(a), 2.1(b) and 2.4(b)(1). Notwithstanding any
provision in this Agreement or any Related Agreement, no Party hereto or thereto
shall seek or be entitled to receive any Special Damages from any other Party,
or its Affiliates, in connection with such Agreements.
          Section 6.5.5. Claim Notice. A Party seeking indemnification under
this Section 6.5 shall, promptly upon becoming aware of the facts indicating
that a claim for indemnification may be warranted, give to the Party from whom
indemnification is being sought a claim notice relating to such Loss (a “Claim
Notice”). Each Claim Notice shall specify the nature of the claim, the
applicable provisions of this Agreement under which the claim for indemnity
arises, and, if possible, the amount or the estimated amount thereof. No failure
or delay in giving a Claim Notice and no failure to include any specific
information relating to the claim (such as the amount or estimated amount
thereof) or any reference to any provision of this Agreement or other instrument
under which the claim arises shall affect the obligation of the Party from whom
indemnity is sought except to the extent such Party is materially prejudiced by
such failure or delay.
ARTICLE VII
MISCELLANEOUS
     Section 7.1. Confidentiality.
               (a) Without limiting the effect of the confidentiality provisions
of any of the Related Agreements, and subject to the exceptions provided in
Section 7.1(b), none of S-P or M, their respective Affiliates, or the Singapore
Partnership or any entity created pursuant to an Entity Agreement (a “JV
Entity”) shall, without the prior written consent of S-P or M, as the case may
be, divulge, use or permit its, or its Affiliates’, officers, employees, agents,
advisors or contractors to divulge to any Person or use (other than as provided
in Section 7.1(c)):
     (1) the contents of this Agreement or any of the Related Agreements;
(2) any confidential or proprietary information which has been provided to it
(whether before or after the date of this Agreement) by any of the other parties
hereto; or (3) any confidential or proprietary information relating to the
ECLAFE Cholesterol Business in ECLAFE other than the information covered by this
Section 7.1(a)(2); including, in each case, all financial, marketing and
technical information, specifications, ideas, concepts, technology, processes,
knowledge and know-how, together with all details of customers, suppliers,
prices, discounts, margins, information relating to research and development,
current

77



--------------------------------------------------------------------------------



 



trading performance and future business strategy (collectively, the
“Confidential Information”).
          (b) The restrictions imposed by Section 7.1(a) shall not apply to the
disclosure of any information which:
     (1) is or becomes generally available to the public other than as a result
of any breach of the provisions of this Agreement; (2) is lawfully in the
possession of such other Party prior to receipt from the disclosing Party;
(3) is commonly known to Persons engaged in the pharmaceutical industry other
than as a result of any breach of the provisions of this Agreement; (4) is
independently developed by such Party without reference to the other Party’s or
such Party’s Affiliates’ Confidential Information; or (5) is required to be
disclosed by S-P, M, the Singapore Partnership or any of their Affiliates or any
JV Entity under any law applicable to the conduct of such Party’s business or
otherwise or is disclosed upon S-P, M, the Singapore Partnership or any of their
Affiliates or any JV Entity becoming legally compelled to disclose, if, in any
such case, S-P, M, the Singapore Partnership or any of their Affiliates or any
JV Entity under such legal obligation or compulsion has used its best efforts to
afford the other Party the opportunity to obtain an appropriate protective order
or other satisfactory assurance of confidential treatment for the information
required to be so disclosed.
          (c) Each of S-P and M shall ensure that Confidential Information is
disclosed only to those of its and its Affiliates’ officers, employees, agents,
advisors and contractors who need to know it, and who are bound by written
obligations of confidentiality in respect of such information or have similar
duties under their professional ethics code, and each Party hereto takes full
responsibility for all actions of its employees and advisors and those of its
Affiliates.
          (d) Each of S-P and M will return all copies of documents containing
Confidential Information to the Party to which such information relates upon
request after termination hereof other than one copy which may be maintained
solely for record keeping purposes.
          (e) Notwithstanding any other provision of this Agreement, during the
six-year period following termination of this Agreement pursuant to
Section 5.2.2(ii), all Confidential Information relating to the Cholesterol
Products known to, or in the possession of, the Terminated Party and entities
that were Affiliates of the Terminated Party prior to the termination of this
Agreement, shall not be disclosed, provided or otherwise made available, to the
Person that acquired the Terminated Party or to any of such Person’s Affiliates,
officers, directors, employees or agents.

78



--------------------------------------------------------------------------------



 



     Section 7.2. Publicity. Neither S-P nor any of its Affiliates on the one
hand nor M or any of its Affiliates on the other hand may use the name of the
other or any of their Affiliates or the Singapore Partnership or any JV Entity
in any publicity or advertising except as specifically provided in any Related
Agreements, and may not issue a press release or otherwise publicize or disclose
any information related to the existence or substance of this Agreement or any
of the Related Agreements or the terms or conditions hereof or thereof, without
the prior written consent of the other. S-P and M shall agree on the form,
content and timing of the initial press release or public statement that may be
used by either of S-P or M to describe this Agreement and any of the Related
Agreements and any subsequent press release or subsequent public statement with
respect to or relating to the transactions contemplated by this Agreement or any
of the Related Agreements or any of the terms or conditions hereof or thereof.
In the event that either S-P or any of its Affiliates on the one hand or M or
any of its Affiliates on the other hand (the “Disclosing Party”) is requested
(by oral questions, interrogatories, requests for information or documents in
legal proceedings, subpoena, civil investigative demand or other similar
process) or required (by applicable federal or state securities laws or any rule
or regulation of any national securities exchange) to make any such disclosure,
the Disclosing Party shall provide the other Party (either S-P or M, as the case
may be) with prompt written notice of any such request or requirement so that
such other Party may seek a protective order or other appropriate remedy and/or,
if it also determines that such disclosure is required, waive compliance with
the provisions of this Section 7.2. If, in the absence of a protective order or
other remedy or the receipt of a waiver by such other Party, the Disclosing
Party is nonetheless, in the written opinion of its outside legal counsel,
legally compelled to make such disclosure, the Disclosing Party may disclose
only that portion which such counsel advises the Disclosing Party is legally
required to be disclosed, provided that the Disclosing Party shall use its best
efforts to avoid such disclosure including, without limitation, by cooperating
with the other Party to obtain an appropriate protective order or other reliable
assurance that, to the extent available, confidential treatment will be afforded
to such information included in the disclosure.
     Section 7.3. Further Assurances. Each of S-P on the one hand and M on the
other hand shall (i) cooperate with each other, (ii) promptly execute,
acknowledge and deliver any assurances, approvals or documents reasonably
requested by the other that is necessary for the requesting Party to satisfy its
obligations hereunder or obtain the benefits contemplated hereby and (iii) cause
their respective Affiliates to perform, comply with and abide by the terms of
this Agreement.
     Section 7.4. Notices. All consents or other notices provided for in this
Agreement shall be in writing, duly signed by the Party giving such notice, and
shall be delivered, telecopied or mailed by registered or certified mail, as set
forth on Schedule 7.4. Notices delivered to an addressee shall be deemed to have
been given upon such delivery. Notices sent by telecopier shall be deemed to
have been given upon confirmation by telecopy answerback (followed promptly by
the mailing of the original of such notice). Notices mailed by registered or
certified mail shall be deemed to have been given upon the expiration of five
(5) business days after such notice has been deposited in the mail.

79



--------------------------------------------------------------------------------



 



     Section 7.5. Failure to Pursue Remedies. The failure of any Party to seek
redress for violation of, or to insist upon the strict performance of, any
provision of either this Agreement or any Related Agreement shall not prevent a
subsequent act, which would have originally constituted a violation, from having
the effect of an original violation. No waiver of any breach of any of the terms
of this Agreement or any of the Related Agreements shall be effective unless
such waiver is in writing and signed by the Party or parties against whom such
waiver is claimed.
     Section 7.6. Cumulative Remedies. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any Party
shall not preclude, constitute an election of remedies or waive its right to use
any or all other remedies. Said rights and remedies are given in addition to any
other rights the parties may have by law, statute, ordinance or otherwise.
     Section 7.7. Assignment; Binding Effect. Except as specifically set forth
in the Related Agreements, without the consent of all of the parties hereto,
which consent may be given or withheld by each Party in its sole discretion,
neither this Agreement, any of the Related Agreements, nor any interest of a
Party in the ECLAFE Cholesterol Business in ECLAFE may be assigned or otherwise
transferred, except (i) to wholly-owned subsidiaries of such Party, provided
that any such subsidiary remains at all times directly or indirectly
wholly-owned by M or S-P, as the case may be, or (ii) pursuant to Section 5.3 or
5.4. Subject to the foregoing, this Agreement shall be binding upon and inure to
the benefit of the parties hereto and, to the extent permitted by this
Agreement, their successors, legal representatives and permitted assigns.
     Section 7.8. Severability. In the event of any challenge of the validity or
enforceability of any term, part or provision of this Agreement or any of the
Related Agreements, until a final, unappealable decision is rendered and,
pending such final, unappealable decision, such challenged term, part or
provision shall remain in full force and effect. Any term, part or provision of
this Agreement or any of the Related Agreements, which is determined by a court
in a final, unappealable decision to be invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering in any way invalid or
unenforceable the remaining terms, parts and provisions of this Agreement, or
any of the Related Agreements or affecting the validity or enforceability of any
of the terms, parts or provisions of this Agreement or any of the Related
Agreements, in any other jurisdiction and, accordingly, all such other terms,
parts and provisions shall remain in full force and effect. If any provision of
this Agreement or any of the Related Agreements, is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable.
     Section 7.9. Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document. All counterparts shall be construed together and shall constitute one
instrument.
     Section 7.10. Integration. This Agreement and the Related Agreements
constitute the entire agreement among the parties hereto pertaining to the
subject matter

80



--------------------------------------------------------------------------------



 



hereof and thereof and supersede all prior agreements and understandings
pertaining thereto. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any of the Related
Agreements, the terms and conditions of this Agreement shall prevail, except as
specifically provided herein.
     Section 7.11. Governing Law. This Agreement and the Related Agreements and
the rights of the parties hereunder shall be interpreted in accordance with the
laws of the State of Delaware, and all rights and remedies shall be governed by
such laws without giving effect to choice of law provisions thereof; provided,
that, the substantive law governing the Parties’ performance in a given country
under a Related Agreement shall continue to govern performance in such country
to the extent provided in such Agreements.
     Section 7.12. Amendments. Any amendment, supplement or waiver to this
Agreement shall be made in writing and shall be adopted and be effective only if
signed and approved by each of the parties hereto.
     Section 7.13. Judicial Proceeding.
               (a) General. Any disputes, claims, controversies or disagreements
with respect to this Agreement or any of the Related Agreements, including
whether an ECLAFE Material Breach has occurred, that cannot be resolved pursuant
to the procedures set forth in Sections 3.2.1(e), 3.2.1(f), 3.2.2(c), 3.4.5,
3.5.5, 3.6.1(e), 3.6.1(f), 3.6.1(g) and 5.1, as applicable, such procedures to
be fully complied with, as applicable, shall be finally determined in a judicial
proceeding; provided that (i) no Party shall seek dissolution by a judicial
forum or by operation of law, appointment of a trustee, receiver, custodian or
similar person and (ii) the foregoing shall not limit any remedies specifically
provided in any of the Related Agreements. Notwithstanding the foregoing, no
dispute relating solely to business decisions relating to the operation of the
ECLAFE Cholesterol Business in ECLAFE shall be submitted to any judicial
proceeding hereunder.
               (b) Consent to Jurisdiction. Each Party to this Agreement, or to
any of the Related Agreements hereby, consents to the exclusive jurisdiction of
the state courts of New York for the purposes of any action or proceeding
arising out of or in connection with this Agreement or any of the Related
Agreements pursuant to Section 7.13(a), and each of the Parties hereto
irrevocably agrees that all claims in respect to such action or proceeding may
be heard and determined exclusively in the New York Supreme Court-Commercial
Division. None of the parties to this Agreement, nor any of their subsidiaries
or Affiliates, will raise any objection to proceedings in New York based on
section 1312 of the New York Corporation Law or any similar statute. Each of the
parties hereto agrees that a final judgment in any action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each of the parties hereto further
irrevocably consents to the service of any summons and complaint and any other
process in any other action or proceeding relating to this Agreement or any of
the Related Agreements, on behalf of itself or its property, by the personal
delivery of copies of such process to such Party. Nothing in

81



--------------------------------------------------------------------------------



 



this Section 7.13(b) shall affect the right of any Party hereto to serve legal
process in any other manner permitted by law.
     Section 7.14. Enforcement of Certain Rights. In the event that M or S-P
believes that the other Party or an Affiliate of the other Party is not
complying with its obligations as a whole in a material respect, under any of
the Related Agreements to the extent applicable to ECLAFE, any dispute with
respect thereto shall be referred to the EMEA Operating Board, EMEA General
Manager, EMEA Executive Sponsors, Far East Operating Board, Far East General
Manager, Latin America Executive Sponsors, the Canadian General Manager or the
Chairmen of M and S-P, as the case may be, and first be subject to resolution
pursuant to the procedures set forth herein, such procedures to be fully
complied with, as applicable. Notwithstanding anything contained herein, if the
dispute cannot be resolved pursuant to such dispute resolution procedures, then
the complaining Party shall have the power and authority to enforce, on behalf
of the Person, or to cause the Person to enforce, the Person’s rights through a
judicial remedy in accordance with the provisions of Section 7.13; provided that
notwithstanding the foregoing, M shall have the right to immediately seek on
behalf of any Person a judicial remedy in the event it believes that there has
been or is reasonably likely to be a breach of any agreements which require the
consent of M for any licensing of Ezetimibe to any Party, or that prohibits the
licensing of Ezetimibe to other parties, or that any exclusive product rights
are being violated or are reasonably likely to be violated. If any of M, S-P or
any of their respective Affiliates agrees to license to an Affiliate
manufacturing technology or know-how pursuant to the terms of a manufacturing
agreement (the “Licensor”), then the parties hereto that are Affiliates of the
Licensor shall not take any action (or omit to take any action) which could
materially hinder or frustrate the ability of the Person to enforce and realize
the benefits of such license.
     Section 7.15. No Third Party Beneficiaries. Except as otherwise
specifically set forth in the Related Agreements, neither this Agreement nor any
of the Related Agreements shall confer upon any Person, other than the parties
hereto and thereto, any rights or remedies hereunder or thereunder.
     Section 7.16. Survival. Notwithstanding any other provision herein, if this
Agreement is terminated for any reason, the applicable provisions of
Sections 5.3, 5.4, 6.1, 6.2, 6.4, 6.5 , 7.13 and this Section 7.16, and any
applicable definitions set forth or incorporated in Section 1.2, shall survive
to the extent necessary to effectuate any Related Agreements that survive such
termination, and Sections 5.3(f) and 5.4(b), 5.4(c) and 5.4(d)(together with the
applicable definitions set forth in Section 1.2) shall survive for the periods
respectively set forth in each such section.
     Section 7.17. Sanctioned Countries. The Parties acknowledge that certain
countries in ECLAFE are subject to sanctions by the United States Government
and/or the United Nations. As of the Effective Date, the following countries are
subject to sanctions:
               (a) in the EMEA – Iran, Iraq, Libya, Sudan;

82



--------------------------------------------------------------------------------



 



               (b) in Latin America – Cuba; and
               (c) in the Far East – Afghanistan, North Korea (only with respect
to imports to the U.S.).
     The Parties shall comply with all applicable laws, rules and regulations
governing commercial activities involving such countries and shall obtain any
required licenses or authorizations prior to undertaking any activities related
to the ECLAFE Cholesterol Business in such countries. In the event that
countries are added to or deleted from the list of sanctioned countries, the
provisions set forth in this Section 7.17 shall apply to such sanctioned
countries.

83



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Master Agreement
as of the date first above stated.
     [Signatures omitted]

84



--------------------------------------------------------------------------------



 



Schedule 1.2(ii)
Existing M JVs
[*]

S-1



--------------------------------------------------------------------------------



 



Schedule 1.2(iii)
Existing S-P JVs

[*]

S-2



--------------------------------------------------------------------------------



 



Schedule 2.1(a)
Country Sales Amounts for Major Countries in EMEA
($ millions)
[*]

S-3



--------------------------------------------------------------------------------



 



Schedule 4.2(a)
[*] [Note: Approximately three pages of text are omitted.]

S-4



--------------------------------------------------------------------------------



 



Schedule 7.4
     [*] [Note: Approximately two pages of text are omitted.]

S-5